As filed with the U.S. Securities and Exchange Commission on November 1, 2010 File No. 333-53450 File No. 811-10267 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 19 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [] Amendment No. 20 [X] (Check appropriate box or boxes.) ASSETMARK FUNDS (Exact Name of Registrant as Specified in Charter) 2300 Contra Costa Boulevard, Suite 425 Pleasant Hill, CA 94523-3967 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code (800) 664-5345 Carrie Hansen 2300 Contra Costa Boulevard, Suite 425 Pleasant Hill, CA 94523-3967 (Name and Address of Agent for Service) Please send copies of all communications to: Michael P. O'Hare, Esq. Stradley, Ronon, Stevens & Young LLP 2600 One Commerce Square Philadelphia, PA 19103 It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) on [Date]pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) _X _ on January 15, 2010 pursuant to paragraph (a)(1) _X_ 75 days after filing pursuant to paragraph (a)(2) on [Date] pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. [LOGO] [AssetMark Funds®] Investment Advisor Genworth Financial Wealth Management, Inc. Prospectus [], 2011 AssetMarkOpportunistic Equity Fund (Ticker: []) AssetMarkLarge Cap Growth Fund (Ticker: [AFLGX]) AssetMarkLarge Cap Value Fund (Ticker: [AFLVX]) AssetMarkSMID Core Fund (Ticker: [AFSVX]) AssetMarkWorld ex-US Fund (Ticker: [AFIEX]) AssetMarkTax-Exempt Fixed Income Fund (Ticker: [AFTIX]) AssetMarkCore Fixed Income Fund (Ticker: [AFCFX]) Service Shares Institutional Shares The Securities and Exchange Commission has not approved or disapproved any of the above listed Funds.The Securities and Exchange Commission also has not determined whether this Prospectus is accurate or complete.Any representation to the contrary is a criminal offense. Table of Contents SUMMARY SECTION 1 ASSETMARKOPPORTUNISTIC EQUITY FUND 1 ASSETMARKLARGE CAP GROWTH FUND 5 ASSETMARKLARGE CAP VALUE FUND 9 ASSETMARKSMID CORE FUND 13 ASSETMARKWORLD EX-US FUND 17 ASSETMARKTAX-EXEMPT FIXED INCOME FUND 22 ASSETMARKCORE FIXED INCOME FUND 27 MORE INFORMATION ABOUT THE PRINCIPAL RISKS OF INVESTMENT 43 TEMPORARY DEFENSIVE POSITIONS 46 PORTFOLIO TURNOVER 46 DISCLOSURE OF PORTFOLIO HOLDINGS 47 MANAGEMENT OF THE FUNDS 47 VALUATION OF FUND SHARES 54 PURCHASING FUND SHARES 54 SELLING (REDEEMING) FUND SHARES 55 EXCHANGE PRIVILEGE 55 MARKET TIMING POLICY 55 DISTRIBUTION OF FUND SHARES 56 COUNSEL, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND SERVICE PROVIDERS 56 DIVIDENDS, DISTRIBUTIONS AND TAXES 57 OTHER INFORMATION 59 INDEX DESCRIPTIONS 59 FINANCIAL HIGHLIGHTS 62 PRIVACY POLICY 1 SUMMARY SECTION ASSETMARKOPPORTUNISTIC EQUITY FUND Investment Objective AssetMarkOpportunistic Equity Fund (the “Fund”) seeks capital appreciation over the long-term. Fees and Expenses of the Fund The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund: Service Shares Institutional Shares Shareholder Fees (fees paid directly from your investment) None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investment Advisory Fees [%] [%] Distribution and/or Service (12b-1) Fees 0.25% None Other Expenses* [%] [%] Fee Waiver/Expense Reimbursement ([%]) ([%]) Total Annual Fund Operating Expenses (after Fee Waiver/Expense Reimbursement)** [%] [%] * Other Expenses are estimated for the current fiscal year since the Fund has not yet commenced operations as of the date of this prospectus. ** Genworth Financial Wealth Management, Inc. (the “Advisor”) has contractually agreed through [], to waive its advisory fees and/or assume expenses otherwise payable by the Fund to the extent necessary to ensure that Total Annual Fund Operating Expenses do not exceed []% (net of securities lending expense reductions). The agreement also permits the Advisor to recapture fees waived and/or expenses assumed for up to three years from the time of such waivers or assumptions, if the Fund’s expense level falls below the stated limit.This expense limitation agreement may not be terminated prior to [] unless the Board of Trustees consents to an earlier revision or termination. Expense Example The following Expense Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Service Shares $[] $[] Institutional Shares $[] $[] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. Principal Investment Strategies of the Fund Under normal market conditions, the Fund will invest at least 80% of its assets in equity securities. The Fund’s investments in equity securities may include common stocks, preferred stocks and convertible securities of companies of any size capitalization.Common stock is an equity security that represents a proportionate share of the ownership of a company; its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets and general market conditions.The convertible securities in which the Fund may invest are those rated, at the time of purchase, in one of the three highest rating categories by an NRSRO or determined to be of comparable quality by the Fund’s Advisor or sub-advisor if the security is unrated. The Fund may invest up to 25% of its total assets in American Depositary Receipts (“ADRs”) and securities of foreign companies in both developed or emerging market countries. The Fund also may invest in certain types of derivative instruments in order to (i) “equitize” cash balances by gaining exposure to relevant equity markets; and (ii) seek to manage portfolio volatility.The types of derivatives in which the Fund may invest include futures, forwards, options and swaps. Two of the Fund’s sub-advisors, [] and [], utilize all-cap growth investment strategies.The other two sub-advisors, [] and [], utilize all-cap value investment strategies. The Fund’s portfolio is constructed by combining the investment styles and strategies of multiple sub-advisors.Each sub-advisor uses its own proprietary research and securities selection processes to manage a concentrated portfolio within its allocated portion of the Fund’s assets.The Fund is designed to provide the sub-advisors with significant flexibility to pursue attractive equity investment opportunities across all sectors and capitalization ranges.While the sub-advisors will primarily invest in U.S. markets, they may opportunistically invest internationally. Principal Risks of Investing in the Fund The risks associated with an investment in the Fund can increase during times of significant market volatility.There is the risk that you could lose all or a portion of your money on your investment in the Fund.The following risks could affect the value of your investment: Non-Diversification Risks: The Fund is subject to non-diversification risks because the Fund is a non-diversified investment company, which means that more of its assets may be invested in the securities of a single issuer than a diversified investment company.This may make the value of the Fund’s shares more susceptible to certain risks than shares of a diversified investment company.As a non-diversified fund, the Fund has a greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. Manager Risks: The Fund is subject to manager risks which are the risks that the Advisor will do a poor job of overseeing or allocating assets to the sub-advisors, and the risks that the sub-advisors will do a poor job of selecting securities or implementing a strategy.As with any mutual fund, there can be no guarantee that the Fund will achieve its objectives. Foreign Securities Risks:The Fund is subject to foreign securities risks.The risks of investing in ADRs and foreign securities can increase the potential for losses in the Fund.These risks may include currency fluctuations, political and economic instability, less government regulation, less publicly available information, limited trading markets, differences in financial reporting standards, fewer protections for passive investors and less stringent regulation of securities markets. Emerging Markets Risks:The Fund is subject to emerging markets risks.In addition to the risks generally associated with investing in foreign securities, countries with emerging markets may also have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries and securities markets that trade a small number of issues. Derivatives Risks:The Fund is subject to derivatives risks.The Fund may use certain derivatives for risk management and investment purposes.In general, the Fund’s use of derivative instruments may involve risks different from, or greater than, the risks associated with investing in more traditional investments, such as stocks and bonds.Derivatives can be complex and may perform in ways unanticipated by the Fund’s manager.The Fund’s use of derivatives involves the risk that the other party to the derivative contract will fail to make required payments or otherwise comply with the terms of the contract.Derivatives may be volatile, difficult to value, and the Fund may not be able to close out or sell a derivative position at a particular time or at an anticipated price. Small and Medium Capitalization Company Risk:The Fund is subject to risks associated with its investments in the equity securities of small or medium companies.Small and medium capitalization companies often have narrower markets, fewer products or services to offer and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile, and they face a greater risk of business failure, which could increase the volatility and risk of loss of the Fund’s assets. Stock Market Risks:The Fund is subject to stock market risks and significant fluctuations in value.If the stock market generally declines in value, the Fund’s share price and the value of your investment in the Fund are likely to decline.The Fund’s focus on the common stocks of small and medium capitalization companies subjects the Fund to the risk that the its performance may be lower than that of other types of equity funds that focus on other types of stocks or that have a broader investment style. Liquidity Risks:The Fund is subject to liquidity risks because the securities of many smaller companies may have smaller trading volumes, trade less frequently and attract less market interest than larger companies.Liquidity risks are the risks that certain securities may be difficult or impossible to buy or sell at the time and price that the Fund would like to buy or sell the security.This may cause the Fund to buy or sell securities at less favorable prices or in different quantities, which may negatively affect the Fund’s ability to achieve its objectives. Performance Performance information for the Fund is not included because the Fund had not commenced operations as of the date of this prospectus. Investment Advisor and Sub-Advisors Genworth Financial Wealth Management, Inc. (“GFWM”) is the Advisor for the Fund.[],[],[] and[] are the sub-advisors for the Fund. Portfolio Managers:The Fund’s investment decisions are made by the following portfolio managers: Portfolio Manager [Sub-advisor] Experience with [Sub-advisor] Portfolio Manager [Sub-advisor] Experience with [Sub-advisor] Portfolio Manager [Sub-advisor] Experience with [Sub-advisor] Portfolio Manager [Sub-advisor] Experience with [Sub-advisor] Purchase and Sale of Fund Shares:Financial institutions and intermediaries on behalf of their clients may purchase or sell shares through U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent (or its authorized agent).Institutions and intermediaries that use certain proprietary systems of the Advisor may place orders to buy or sell electronically through those systems. Transactions will only occur on days the New York Stock Exchange is open.The Fund has no investment minimums, however, the financial institutions and intermediaries that sell the Fund’s shares may have established minimum values for the accounts that they handle.Institutional Shares are offered to certain institutional investors, including certain affiliates of the Fund. Tax Information:The Fund’s distributions are taxable and will be taxed as ordinary income, capital gains, or some combination of both, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. Payments to Financial Intermediaries: The Fund and its related companies do not pay financial intermediaries for the sale of Fund shares. However, the Fund and its related companies may pay fees to financial intermediaries that perform administrative, recordkeeping and shareholder services. ASSETMARKLARGE CAP GROWTH FUND Investment Objective AssetMarkLarge Cap Growth Fund (the “Fund”) seeks capital appreciation over the long term. Fees and Expenses of the Fund The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund: Service Shares Institutional Shares Shareholder Fees (fees paid directly from your investment) None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investment Advisory Fees 0.95% 0.95% Distribution and/or Service (12b-1) Fees 0.25% None Other Expenses 0.26% [%] Total Annual Fund Operating Expenses* 1.46% [%] * Please note the Fund expense ratio shown above differs from the expense ratio in the “Financial Highlights” section of the Prospectus,because the “Financial Highlights” shows expense ratio information that includes the expense reductions generated when the Fund loaned its portfolio securities. Expense Example The following Expense Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Service Shares Institutional Shares $[] $[] $[] $[] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, when managed using a different strategy, the Fund’s portfolio turnover rate was 69.83% of the average value of its portfolio. Principal Investment Strategies of the Fund Under normal market conditions, the Fund invests at least 80% of its assets in the securities of large capitalization companies.The Fund considers “large capitalization companies” to be companies, at the time of purchase, whose market capitalizations are within the range of the market capitalizations in the Russell 1000 Index. The Fund invests primarily in common stocks of growth-oriented companies.Growth-oriented companies generally have, among other factors, higher price-to-book ratios, higher forecasted growth values, and lower dividend yields relative to the broader market. The Fund may invest up to 20% of its total assets in American Depositary Receipts (“ADRs”) of foreign companies.The Fund also may invest in certain types of exchange-traded derivative instruments in order to “equitize” cash balances by gaining exposure to relevant equity markets.The types of derivatives in which the Fund may invest include futures and forwards. The sub-advisor selects stocks of companies that it believes have potential for growth, in comparison to other companies in that particular company’s industry or the market, and in light of certain characteristics of a company.The characteristics that the sub-advisor may consider in evaluating a company include the company’s business environment, market share, management, expansion plans, balance sheet, income statement, anticipated earnings, revenue and other measures of value. Principal Risks of Investing in the Fund The risks associated with an investment in the Fund can increase during times of significant market volatility.There is the risk that you could lose all or a portion of your money on your investment in the Fund. The following risks could affect the value of your investment: Growth Investment Risk:The Fund is subject to the risk that its investments in growth-oriented securities may be subject to greater price volatility and may be more sensitive to changes in the issuer’s current or expected earnings than other equity securities.In addition, the Fund’s investments in growth-oriented securities, at times, may not perform as well as value-oriented securities or the stock market in general, and may be out of favor with investors for extended periods of time. Stock Market Risks:The Fund is subject to stock market risks and significant fluctuations in value.If the stock market generally declines in value, the Fund’s share price and the value of your investment in the Fund are likely to decline.The Fund’s focus on the common stocks of large capitalization companies subjects the Fund to the risk that the its performance may be lower than that of other types of equity funds that focus on other types of stocks or that have a broader investment style. Foreign Securities Risks:The Fund is subject to foreign securities risks.The risks of investing in ADRs can increase the potential for losses in the Fund.These risks may include currency fluctuations, political and economic instability, less government regulation, less publicly available information, limited trading markets, differences in financial reporting standards, fewer protections for passive investors and less stringent regulation of securities markets. Derivatives Risk:The Fund is subject to the risk that losses may result from the Fund’s investments in derivatives.These instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Fund. Manager Risks:The Fund is subject to manager risks which are the risks that the Advisor will do a poor job of overseeing the sub-advisor, and the risks that the sub-advisor will do a poor job of selecting securities or implementing a strategy.As with any mutual fund, there can be no guarantee that the Fund will achieve its objective. Performance The bar chart and table that follow illustrate annual returns for Service Shares of the Fund for periods ended December 31.This information is intended to give you some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and how the Fund’s average annual returns over time compare with those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. ASSETMARKLARGE CAP GROWTH FUND – SERVICE SHARES Calendar Year Returns as of 12/31 The Large Cap Growth Fund’s calendar year-to-date return as of [June 30,2010] was [-9.09%]. During the period shown on the bar chart, the Fund’s best and worst quarters are shown below: Best Quarter: Q 2 15.88% Worst Quarter: Q 4 -24.41% Average Annual Total Returns Periods Ended December 31, 2009 One Year Five Years Since Inception (6/29/2001) Large Cap Growth Fund Return Before Taxes 36.13% -1.99% -1.67% Return After Taxes on Distributions 36.09% -2.22% -1.81% Return After Taxes on Distributions and Sale of Fund Shares 23.53% -1.66% -1.39% Russell 1000® Growth Index (reflects no deduction for fees, expenses or taxes) 37.21% 1.63% 0.01% Lipper Large-Cap Growth Funds Index (reflects nodeduction for taxes) 38.50% 1.01% -0.68% Note: Prior to [], 2011, different sub-advisors managed portions of the Fund.Prior to [], the performance set forth above is attributable to other sub-advisors and the previous investment strategies. After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.In addition, the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans and individual retirement accounts because such accounts are only subject to taxes upon redemption.In certain cases, the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.A higher after-tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor. Investment Advisor and Sub-Advisor Genworth Financial Wealth Management, Inc. (“GFWM”) is the Advisor for the Fund.[] is the sub-advisor for the Fund. Portfolio Managers:The Fund’s investment decisions are made by the following portfolio managers: Portfolio Manager [Sub-advisor] Experience with [Sub-advisor] Purchase and Sale of Fund Shares:Financial institutions and intermediaries on behalf of their clients may purchase or sell shares through U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent (or its authorized agent).Institutions and intermediaries that use certain proprietary systems of the Advisor may place orders to buy or sell electronically through those systems. Transactions will only occur on days the New York Stock Exchange is open.The Fund has no investment minimums, however, the financial institutions and intermediaries that sell the Fund’s shares may have established minimum values for the accounts that they handle.Institutional Shares are offered to certain institutional investors, including certain affiliates of the Fund. Tax Information:The Fund’s distributions are taxable and will be taxed as ordinary income, capital gains, or some combination of both, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. Payments to Financial Intermediaries: The Fund and its related companies do not pay financial intermediaries for the sale of Fund shares. However, the Fund and its related companies may pay fees to financial intermediaries that perform administrative, recordkeeping and shareholder services. ASSETMARKLARGE CAP VALUE FUND Investment Objective AssetMarkLarge Cap Value Fund (the “Fund”) seeks capital appreciation over the long term. Fees and Expenses of the Fund The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund: Service Shares Institutional Shares Shareholder Fees (fees paid directly from your investment) None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investment Advisory Fees 0.94% 0.94% Distribution and/or Service (12b-1) Fees 0.25% None Other Expenses 0.26% []% Total Annual Fund Operating Expenses* 1.45% []% * Other Expenses include all non-advisory operating expenses, and also include fees and expenses incurred indirectly by the Fund as a result of its investment in shares of other funds.Please note the Fund expense ratio shown above differs from the expense ratio in the “Financial Highlights” section of the Prospectus, because the “Financial Highlights” shows expense ratio information that excludes the amount of any acquired fund fees and expenses experienced indirectly, and includes the expense reductions generated when the Fund loaned its portfolio securities. Expense Example The following Expense Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Service Shares Institutional Shares $[] $[] $[] $[] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, when managed using a different strategy, the Fund’s portfolio turnover rate was 26.85% of the average value of its portfolio. Principal Investment Strategies of the Fund Under normal market conditions, the Fund invests at least 80% of its assets in the securities of large capitalization companies.The Fund considers “large capitalization companies” to be companies, at the time of purchase, whose market capitalizations are within the range of the market capitalizations in the Russell 1000 Index. The Fund invests primarily in common stocks of value-oriented companies.Value-oriented companies generally have, among other factors, lower price-to-book ratios, lower forecasted growth values and higher dividend yields relative to the broader market. The Fund may invest up to 20% of its total assets in American Depositary Receipts (“ADRs”) of foreign companies.The Fund also may invest in certain types of exchange-traded derivative instruments in order to “equitize” cash balances by gaining exposure to relevant equity markets.The types of derivatives in which the Fund may invest include futures and forwards. The sub-advisor selects stocks of companies that it believes are undervalued relative to other companies in that particular company’s industry or the market, and in light of certain characteristics of a company.The characteristics that the sub-advisor may consider in evaluating a company generally include the company’s price-to-book ratio, price-to-earnings ratio, dividend yield, projected earnings growth and profitability. Principal Risks of Investing in the Fund The risks associated with an investment in the Fund can increase during times of significant market volatility. There is the risk that you could lose all or a portion of your money on your investment in the Fund. The following risks could affect the value of your investment: Value Investment Risk:The Fund is subject to the risk that the Fund’s investments in value-oriented securities may be out of favor and potentially undervalued in the marketplace due to adverse business, industry or other developments.The Fund’s investments in value-oriented securities, at times, may not perform as well as growth-oriented securities or the stock market in general, may be out of favor with investors for extended periods of time, or may not reach what the Fund’s sub-advisor believes are their full value. Stock Market Risks:The Fund is subject to stock market risks and significant fluctuations in value.If the stock market generally declines in value, the Fund’s share price and the value of your investment in the Fund are likely to decline.The Fund’s focus on the common stocks of large capitalization companies subjects the Fund to the risk that the its performance may be lower than that of other types of equity funds that focus on other types of stocks or that have a broader investment style. Foreign Securities Risks:The Fund is subject to foreign securities risks.The risks of investing in ADRs can increase the potential for losses in the Fund.These risks may include currency fluctuations, political and economic instability, less government regulation, less publicly available information, limited trading markets, differences in financial reporting standards, fewer protections for passive investors and less stringent regulation of securities markets. Derivatives Risk:The Fund is subject to the risk that losses may result from the Fund’s investments in derivatives.These instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Fund. Manager Risks:Manager risks are the risks that the Advisor will do a poor job of overseeing the sub-advisor, and the risks that the sub-advisor will do a poor job of selecting securities or implementing a strategy.As with any mutual fund, there can be no guarantee that the Fund will achieve its objectives. Performance The bar chart and table that follow illustrate annual returns for Service Shares of the Fund for periods ended December 31.This information is intended to give you some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and how the Fund’s average annual returns over time compare with those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. ASSETMARKLARGE CAP VALUE FUND – SERVICE SHARES Calendar Year Returns as of 12/31 The Large Cap Value Fund’s calendar year-to-date return as of [June 30,2010] was [-7.16%]. During the period shown on the bar chart, the Fund’s best and worst quarters are shown below: Best Quarter: Q 2 22.63% Worst Quarter: Q 4 -26.69% Average Annual Total Returns Period Ended December 31, 2009 One Year Five Years Since Inception (6/29/2001) Large Cap Value Fund Return Before Taxes 24.16% -3.88% -0.32% Return After Taxes on Distributions 23.89% -4.69% -0.93% Return After Taxes on Distributions and Sale of Fund Shares 16.07% -3.11% -0.22% Russell 1000® Value Index (reflects no deduction for fees, expenses or taxes) 19.69% -0.25% 2.25% Lipper Large-Cap Value Funds Index (reflects no deduction for taxes) 24.96% 0.28% 1.21% Note: Prior to [], 2011, different sub-advisors managed the Fund.In addition, the Fund previously used different investment strategies.The performance set forth above is attributable to the previous sub-advisors and investment strategies. After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.In addition, the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans and individual retirement accounts because such accounts are only subject to taxes upon redemption.In certain cases, the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.A higher after-tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor. Investment Advisor and Sub-Advisor Genworth Financial Wealth Management, Inc. (“GFWM”) is the Advisor for the Fund.[] is the sub-advisor for the Fund. Portfolio Managers:The Fund’s investment decisions are made by the following portfolio managers: Portfolio Manager [Sub-advisor] Experience with [Sub-advisor] Purchase and Sale of Fund Shares:Financial institutions and intermediaries on behalf of their clients may purchase or sell shares through U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent (or its authorized agent).Institutions and intermediaries that use certain proprietary systems of the Advisor may place orders to buy or sell electronically through those systems. Transactions will only occur on days the New York Stock Exchange is open.The Fund has no investment minimums, however, the financial institutions and intermediaries that sell the Fund’s shares may have established minimum values for the accounts that they handle.Institutional Shares are offered to certain institutional investors, including certain affiliates of the Fund. Tax Information:The Fund’s distributions are taxable and will be taxed as ordinary income, capital gains, or some combination of both, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. Payments to Financial Intermediaries: The Fund and its related companies do not pay financial intermediaries for the sale of Fund shares. However, the Fund and its related companies may pay fees to financial intermediaries that perform administrative, recordkeeping and shareholder services. ASSETMARKSMID CORE FUND Investment Objective AssetMarkSMID Core Fund (formerly, AssetMark Small/Mid Cap Value Fund) (the “Fund”) seeks capital appreciation over the long term. Fees and Expenses of the Fund The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund: Service Shares Institutional Shares Shareholder Fees (fees paid directly from your investment) None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investment Advisory Fees 0.99% 0.99% Distribution and/or Service (12b-1) Fees 0.25% None Other Expenses 0.43% []% Total Annual Fund Operating Expenses* 1.67% []% * Please note the Fund expense ratio shown above differs from the expense ratio in the “Financial Highlights” section of the Prospectus, because the “Financial Highlights” shows expense ratio information that includes the expense reductions generated when the Fund loaned its portfolio securities. Expense Example The following Expense Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Service Shares Institutional Shares $[] $[] $[] $[] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, when managed using a different strategy, the Fund’s portfolio turnover rate was 52.31% of the average value of its portfolio. Principal Investment Strategies of the Fund Under normal market conditions, the Fund invests at least 80% of its assets in the securities of small-to-medium capitalization companies.The Fund considers “small-to-medium capitalization companies” to be companies, at the time of purchase, whose market capitalizations are within the range of the market capitalizations in the Russell 2500 Index. The Fund invests primarily in common stocks of small and medium capitalization companies.The Fund also may invest up to 10% of its total assets in American Depositary Receipts (“ADRs”) of foreign companies. The Fund may invest in certain types of exchange-traded derivative instruments in order to “equitize” cash balances by gaining exposure to relevant equity markets.The types of derivatives in which the Fund may invest include futures and forwards. The sub-advisor manages the Fund using a team-managed strategy that focuses on specialization across the equity markets and throughout the investment process.The sub-advisor uses sector weightings that are controlled relative to the weight of each sector in the Fund’s benchmark index.Within each sector, the sub-advisor uses a fundamental, bottom-up research approach to identify companies that the sub-advisor believes present the greatest investment opportunities.These sector-focused portions are aggregated to comprise the Fund’s portfolio. Principal Risks of Investing in the Fund The risks associated with an investment in the Fund can increase during times of significant market volatility. There is the risk that you could lose all or a portion of your money on your investment in the Fund. The following risks could affect the value of your investment: Small and Medium Capitalization Company Risk:The Fund is subject to risks associated with its investments in the equity securities of small or medium companies.The Fund’s focus on the common stocks of small and medium capitalization companies subjects the Fund to the risk that the its performance may be lower than that of other types of equity funds that focus on other types of stocks or that have a broader investment style (such as general market).Small and medium capitalization companies often have narrower markets, fewer products or services to offer and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile, and they face a greater risk of business failure, which could increase the volatility and risk of loss of the Fund’s assets. Stock Market Risks:The Fund is subject to stock market risks and significant fluctuations in value.If the stock market generally declines in value, the Fund’s share price and the value of your investment in the Fund are likely to decline. Foreign Securities Risks:The Fund is subject to foreign securities risks.The risks of investing in ADRs can increase the potential for losses in the Fund.These risks may include currency fluctuations, political and economic instability, less government regulation, less publicly available information, limited trading markets, differences in financial reporting standards, fewer protections for passive investors and less stringent regulation of securities markets. Derivatives Risk:The Fund is subject to the risk that losses may result from the Fund’s investments in derivatives.These instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Fund. Liquidity Risks:The Fund is subject to liquidity risks because the securities of many smaller companies may have smaller trading volumes, trade less frequently and attract less market interest than larger companies.Liquidity risks are the risks that certain securities may be difficult or impossible to buy or sell at the time and price that the Fund would like to buy or sell the security.This may cause the Fund to buy or sell securities at less favorable prices or in different quantities, which may negatively affect the Fund’s ability to achieve its objectives. Manager Risks:The Fund is subject to manager risks which are the risks that the Advisor will do a poor job of overseeing the sub-advisor, and the risks that the sub-advisor will do a poor job of selecting securities or implementing a strategy.As with any mutual fund, there can be no guarantee that the Fund will achieve its objectives. Performance The bar chart and table that follow illustrate annual returns for Service Shares of the Fund for periods ended December 31.This information is intended to give you some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and how the Fund’s average annual returns over time compare with those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. ASSETMARKSMID CORE FUND – SERVICE SHARES Calendar Year Returns as of 12/31 The SMID Core Fund’s calendar year-to-date return as of [June 30,2010] was [-1.63%]. During the period shown on the bar chart, the Fund’s best and worst quarters are shown below: Best Quarter: Q 2 22.11% Worst Quarter: Q 4 -19.02% Average Annual Total Returns Period Ended December 31, 2009 One Year Five Years Since Inception (6/29/2001) SMID Core Fund Return Before Taxes 25.25% -1.83% 3.09% Return After Taxes on Distributions 25.20% -3.19% 2.17% Return After Taxes on Distributions and Sale of Fund Shares 16.47% -1.65% 2.58% Russell 2500™ Index* (reflects no deduction for fees, expenses or taxes) []% []% []% Russell 2500™ Value Index* (reflects no deduction for fees, expenses or taxes) 27.68% 0.84% 6.33% Lipper Small-Cap Value Funds Index* (reflects no deduction for taxes) 33.00% 1.42% 6.60% Russell Midcap® Value Index* (reflects no deduction for fees, expenses or taxes) 34.21% 1.98% 6.34% Lipper Mid-Cap Value Funds Index* (reflects no deduction for taxes) 39.74% 1.89% 5.42% *As of [], the Fund has selected the Russell 2500 Index to serve as its benchmark index to reflect its new investment strategies and sub-advisor.The Russell 2500™ Value Index, Lipper Small-Cap Value Funds Index, Russell Midcap® Value Index and Lipper Mid-Cap Value Funds Index no longer serve as the Fund’s benchmark indices. Note: Prior to [], 2011, different sub-advisors managed the Fund.In addition, the Fund previously used different investment strategies.The performance set forth above is attributable to the previous sub-advisors and investment strategies. After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.In addition, the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans and individual retirement accounts because such accounts are only subject to taxes upon redemption.In certain cases, the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.A higher after-tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor. Investment Advisor and Sub-Advisor Genworth Financial Wealth Management, Inc. (“GFWM”) is the Advisor for the Fund.[] is the sub-advisor for the Fund. Portfolio Managers:The Fund’s investment decisions are made by the following portfolio managers: Portfolio Manager [Sub-advisor] Experience with [Sub-advisor] Purchase and Sale of Fund Shares:Financial institutions and intermediaries on behalf of their clients may purchase or sell shares through U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent (or its authorized agent).Institutions and intermediaries that use certain proprietary systems of the Advisor may place orders to buy or sell electronically through those systems. Transactions will only occur on days the New York Stock Exchange is open.The Fund has no investment minimums, however, the financial institutions and intermediaries that sell the Fund’s shares may have established minimum values for the accounts that they handle.Institutional Shares are offered to certain institutional investors, including certain affiliates of the Fund. Tax Information:The Fund’s distributions are taxable and will be taxed as ordinary income, capital gains, or some combination of both, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. Payments to Financial Intermediaries: The Fund and its related companies do not pay financial intermediaries for the sale of Fund shares. However, the Fund and its related companies may pay fees to financial intermediaries that perform administrative, recordkeeping and shareholder services. ASSETMARKWORLD EX-US FUND Investment Objective AssetMarkWorld ex-US Fund (formerly, AssetMark International Equity Fund) (the “Fund”) seeks capital appreciation over the long term. Fees and Expenses of the Fund The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund: Service Shares Institutional Shares Shareholder Fees (fees paid directly from your investment) None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investment Advisory Fees 0.95% 0.95% Distribution and/or Service (12b-1) Fees 0.25% None Other Expenses 0.33% []% Total Annual Fund Operating Expenses 1.53% []% Expense Example The following Expense Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Service Shares Institutional Shares $[] $[] $[] $[] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 65.33% of the average value of its portfolio. Principal Investment Strategies of the Fund Under normal market conditions, the Fund will invest at least 80% of its assets in equity securities in either developed or emerging market countries. The Fund’s investments in equity securities may include common stocks, preferred stocks and convertible securities of companies of any size capitalization.Common stock is an equity security that represents a proportionate share of the ownership of a company; its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets and general market conditions.The Fund also may invest in depositary receipts, including ADRs and GDRs. The Fund will invest primarily in companies that are headquartered outside of the United States, or that derive more than50% of their gross revenues outside of the United States, or have more than 50% of their assets outside of the United States.Generally, the Fund’s assets will be invested in securities of companies located in developed and emerging market countries, with regional exposures being neutral relative to the Fund’s benchmark.The Fund will, under normal circumstances, invest in a minimum of three countries outside of the United States. The Fund also may invest in certain types of exchange-traded derivative instruments in order to (i) “equitize” cash balances by gaining exposure to relevant equity markets; and (ii) hedge exposure to foreign currencies.The types of derivatives in which the Fund may invest include futures and forwards. The sub-advisor manages the Fund using an optimized strategy that focuses on specialization across the equity markets. The sub-advisor seeks to control sector and country exposures relative to the weight of each sector and country in the Fund’s benchmark index and maintain regional neutrality. Within each sector, the sub-advisor uses a fundamental, bottom-up research approach to identify companies that the sub-advisor believes present the greatest investment opportunities. Principal Risks of Investing in the Fund The risks associated with an investment in the Fund can increase during times of significant market volatility.There is the risk that you could lose all or a portion of your money on your investment in the Fund.The following risks could affect the value of your investment: Foreign Securities Risks:The Fund is subject to foreign securities risks.The risks of investing in foreign securities can increase the potential for losses in the Fund and may include currency fluctuations, political and economic instability, less government regulation, less publicly available information, limited trading markets, differences in financial reporting standards, fewer protections for passive investors and less stringent regulation of securities markets. Emerging Markets Risks:The Fund is subject to emerging markets risks.In addition to the risks generally associated with investing in foreign securities, countries with emerging markets may also have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries and securities markets that trade a small number of issues. Derivatives Risks:The Fund is subject to derivatives risks.The Fund may use certain derivatives for risk management and investment purposes.In general, the Fund’s use of derivative instruments may involve risks different from, or greater than, the risks associated with investing in more traditional investments, such as stocks and bonds.Derivatives can be complex and may perform in ways unanticipated by the Fund’s sub-advisor.The Fund’s use of derivatives involves the risk that the other party to the derivative contract will fail to make required payments or otherwise comply with the terms of the contract.Derivatives may be volatile, difficult to value, and the Fund may not be able to close out or sell a derivative position at a particular time or at an anticipated price.Hedging currency risk can also involve the potential mismatch between the use of forward currency transactions and the anticipated future foreign currency cash flows they are intended to hedge. Liquidity Risks:The Fund is subject to liquidity risks.The securities of many smaller companies may have less “float” (the number of shares that normally trade) and attract less market interest and, therefore, are subject to liquidity risk.Liquidity risks are the risks that certain securities may be difficult or impossible to buy or sell at the time and price that the Fund would like to buy or sell the security.This may cause the Fund to buy or sell securities at less favorable prices or in different quantities, which may negatively affect the Fund’s ability to achieve its objectives. Manager Risks:The Fund is subject to manager risks which are the risks that the Advisor will do a poor job of monitoring the sub-advisor, and the risks that the sub-advisor will do a poor job of selecting securities or implementing a strategy, and thus fail to meet the Fund’s investment objectives.As with any mutual fund, there can be no guarantee that a particular Fund will achieve its objectives. Small and Medium Company Risks:The Fund is subject to small and medium company risks.Small and medium companies often have narrower markets, fewer products or services to offer and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile, and they face a greater risk of business failure, which could increase the volatility and risk of loss of the Fund’s assets. Stock Market Risks:The Fund is subject to stock market risks.Ifa stock market on which an equity security in whichthe Fund invests is tradeddeclines in value, the Fund’s share price is likely to decline in value. Performance The bar chart and table that follow illustrate annual returns for Service Shares of the Fund for periods ended December 31.This information is intended to give you some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and how the Fund’s average annual returns over time compare with those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. ASSETMARKWORLD EX-US FUND – SERVICE SHARES Calendar Year Returns as of 12/31 The World ex-US Fund’s calendar year-to-date return as of [June 30, 2010] was [-17.11%]. During the period shown on the bar chart, the Fund’s best and worst quarters are shown below: Best Quarter: Q 2 21.21% Worst Quarter: Q 3 -23.21% Average Annual Total Returns Period Ended December 31, 2009 One Year Five Years Since Inception (6/29/2001) World ex-US Fund Return Before Taxes 21.98% 0.61% 2.81% Return After Taxes on Distributions 21.87% -0.74% 2.09% Return After Taxes on Distributions and Sale of Fund Shares 15.25% 0.67% 2.65% MSCI All Country World ex-US Index* (reflects no deduction for fees, expenses or taxes) []% []% []% MSCI EAFE® Index* (reflects no deduction for fees, expenses or taxes) 32.46% 4.02% 5.59% Lipper International Funds Index (reflects no deduction for taxes) 35.30% 4.88% 5.89% *As of [], the Fund has selected the MSCI All Country World ex-US Index (ACWI) to serve as its benchmark index to reflect its new investment strategies and sub-advisor.The MSCI EAFE® Index no longer serves as the Fund’s benchmark index. Note: Prior to [], 2011, different sub-advisors managed the Fund.In addition, the Fund previously used different investment strategies.The performance set forth above is attributable to the previous sub-advisors and investment strategies. After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.In addition, the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans and individual retirement accounts because such accounts are only subject to taxes upon redemption.In certain cases, the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.A higher after-tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor. Investment Advisor and Sub-Advisor Genworth Financial Wealth Management, Inc. (“GFWM”) is the Advisor for the Fund.[] is the sub-advisor for the Fund. Portfolio Managers:The Fund’s investment decisions are made by the following portfolio managers: Portfolio Manager [Sub-advisor] Experience with [Sub-advisor] Purchase and Sale of Fund Shares:Financial institutions and intermediaries on behalf of their clients may purchase or sell shares through U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent (or its authorized agent).Institutions and intermediaries that use certain proprietary systems of the Advisor may place orders to buy or sell electronically through those systems. Transactions will only occur on days the New York Stock Exchange is open.The Fund has no investment minimums, however, the financial institutions and intermediaries that sell the Fund’s shares may have established minimum values for the accounts that they handle.Institutional Shares are offered to certain institutional investors, including certain affiliates of the Fund. Tax Information:The Fund’s distributions are taxable and will be taxed as ordinary income, capital gains, or some combination of both, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. Payments to Financial Intermediaries: The Fund and its related companies do not pay financial intermediaries for the sale of Fund shares. However, the Fund and its related companies may pay fees to financial intermediaries that perform administrative, recordkeeping and shareholder services. ASSETMARKTAX-EXEMPT FIXED INCOME FUND Investment Objective AssetMarkTax-Exempt Fixed Income Fund(the “Fund”) seeks to provide current income exempt from federal income tax. Fees and Expenses of the Fund The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund: Service Shares Institutional Shares Shareholder Fees (fees paid directly from your investment) None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investment Advisory Fees 0.80% 0.80% Distribution and/or Service (12b-1) Fees 0.25% None Other Expenses 0.25% []% Total Annual Fund Operating Expenses 1.30% []% Fee Waiver/Expense Reimbursement (0.01)% []% Total Annual Fund Operating Expenses (after Fee Waiver/Expense Reimbursement)* 1.29% []% * Genworth Financial Wealth Management, Inc. (the “Advisor”) has contractually agreed through July 31, 2011, to waive its advisory fees and/or assume expenses otherwise payable by the Fund to the extent necessary to ensure that Total Annual Fund Operating Expenses do not exceed 1.29% (net of securities lending expense reductions). The agreement also permits the Advisor to recapture fees waived and/or expenses assumed for up to three years from the time of such waivers or assumptions, if the Fund’s expense level falls below the stated limit.This expense limitation agreement may not be terminated prior to July 31, 2011 unless the Board of Trustees consents to an earlier revision or termination. Expense Example The following Expense Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Service Shares Institutional Shares $[] $[] $[] $[] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 57.44% of the average value of its portfolio. Principal Investment Strategies of the Fund Under normal circumstances, the Fund invests at least 80% of its assets in municipal fixed income securities, the interest on which is generally exempt from federal income tax and not subject to the alternative minimum tax (“AMT”). The Fund primarily invests its assets in municipal securities that are investment grade (i.e., rated within one of the four highest rating categories by an NRSRO or determined to be of comparable quality by the Fund’s sub-advisor if the security is unrated).The Fund may, to a lesser extent, invest in lower rated municipal securities. Municipal securities are debt obligations issued by or on behalf of the cities, districts, states, territories and other possessions of the United States that pay income exempt from regular federal income tax. The Fund generally invests in intermediate- to long-term municipal securities.Intermediate-term municipal securities are those securities that generally mature between three and 10 years.Long-term municipal securities generally mature some time after 10 years.The average dollar weighted portfolio maturity of the portfolio is expected to be maintained between three and 15 years.Some of the securities in the Fund’s portfolio may carry credit enhancements, such as insurance, guarantees or letters of credit. The Fund’s portfolio is constructed by combining the investment styles and strategies of multiple sub-advisors. Each sub-advisor uses its own proprietary research and securities selection processes to manage a portfolio for its allocated portion of the Fund’s assets. The Fund is designed to allow sub-advisor’s to invest in the broad municipal securities market while seeking to maintain the Fund’s duration within a relatively close range to the duration of the Fund’s benchmark index. Principal Risks of Investing in the Fund The risks associated with an investment in the Fund can increase during times of significant market volatility.There is the risk that you could lose all or a portion of your money on your investment in the Fund.The following risks could affect the value of your investment: Municipal Securities Risks:The Fund is subject to municipal securities risks.The ability of the Fund to achieve its investment objective depends on the ability of the issuers of the municipal securities, or any entity providing a credit enhancement, to continue to meet their obligations for the payment of interest and principal when due.Any adverse economic conditions or developments affecting the states or municipalities that issue the municipal securities in which the Fund invests could negatively impact the Fund.The Fund has the ability to purchase municipal securities, and therefore also may encounter the risks associated with municipal securities. Tax Risks:The Fund is subject to tax risks.The Fund may be more adversely impacted by changes in tax rates and policies than other mutual funds.Because interest income on municipal obligations is normally not subject to regular federal income taxation, the attractiveness of municipal obligations in relation to other investment alternatives is affected by changes in federal income tax rates applicable to, or the continuing tax-exempt status of, such interest income.Therefore, any proposed or actual changes in such rates or exempt status can significantly affect the liquidity and marketability of municipal obligations, which could in turn affect the Fund’s ability to acquire and dispose of municipal obligations at desirable yield and price levels. Interest Rate Risks:The Fund is subject to interest rate risks.The market value of fixed income securities will fluctuate with changes in interest rates.For example, when interest rates rise, the market value of fixed income securities declines.If the market value of the Fund’s investments decreases, investors in the Fund may lose money. Maturity Risks:The Fund is subject to maturity risks.The Fund invests in municipal securities with intermediate- to long-term maturities.The Fund may invest in fixed income securities with a range of maturities.Generally, the longer a security’s maturity, the greater the risk that interest rate fluctuations may adversely affect the value of the security. Liquidity Risks:The Fund is subject to liquidity risks which are the risks that certain securities may be difficult or impossible to buy or sell at the time and price that the Fund would like to buy or sell the security.This may cause the Fund to buy or sell securities at less favorable prices or in different quantities, which may negatively affect the Fund’s ability to achieve its objectives. High-Yield Debt Securities Risks:The Fund is subject to high-yield debt securities risks.High-yield debt securities or “junk bonds” are debt securities rated below investment grade by an NRSRO.Although junk bonds generally pay higher rates of interest than higher-rated securities, they are subject to a greater risk of loss of income and principal.Junk bonds are subject to greater credit risk than higher grade securities and have a higher risk of default.Municipalities issuing high-yield junk bonds are more likely to experience financial difficulties that may lead to a weakened capacity to make principal and interest payments than issuers of higher grade securities.Issuers of junk bonds are often highly leveraged and are more vulnerable to changes in the economy, such as a recession or rising interest rates, which may affect their ability to meet their interest or principal payment obligations. Manager Risks: The Fund is subject to manager risks which are the risks that the Advisor will do a poor job of overseeing or allocating assets to the sub-advisors, and the risks that the sub-advisors will do a poor job of selecting securities or implementing a strategy.As with any mutual fund, there can be no guarantee that the Fund will achieve its objectives. Performance The bar chart and table that follow illustrate annual returns for Service Shares of the Fund for periods ended December 31.This information is intended to give you some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and how the Fund’s average annual returns over time compare with those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. ASSETMARKTAX-EXEMPT FIXED INCOME FUND – SERVICE SHARES Calendar Year Returns as of 12/31 The Tax-Exempt Fixed Income Fund’s calendar year-to-date return as of [June 30, 2010] was [2.95%]. During the period shown on the bar chart, the Fund’s best and worst quarters are shown below: Best Quarter: Q 3 7.53% Worst Quarter: Q 3 -3.07% Average Annual Total Returns Period Ended December 31, 2009 One Year Five Years Since Inception (6/29/2001) Tax-Exempt Fixed Income Fund Return Before Taxes 12.68% 2.59% 3.42% Return After Taxes on Distributions 12.66% 2.35% 3.28% Return After Taxes on Distributions and Sale of Fund Shares 9.48% 2.37% 3.15% Barclays Capital U.S. Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 12.91% 4.32% 5.06% Lipper Intermediate Municipal Bond Funds Index (reflects no deduction for taxes) 11.36% 3.54% 4.11% After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.In addition, the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans and individual retirement accounts because such accounts are only subject to taxes upon redemption.In certain cases, the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.A higher after-tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor. Investment Advisor and Sub-Advisors Genworth Financial Wealth Management, Inc. (“GFWM”) is the Advisor for the Fund.Delaware Management Company (“DMC”) and Nuveen Asset Management (“NAM”) are the sub-advisors for the Fund. Portfolio Managers:The Fund’s investment decisions are made by the following portfolio managers: Portfolio Manager DMC Experience with DMC Joseph R. Baxter Senior Vice President, Head of Municipal Bond Department and Senior Portfolio Manager Since 1999 Stephen J. Czepiel Senior Vice President and Senior Portfolio Manager Since 2004 Portfolio Manager NAM Experience with NAM Martin J. Doyle, CFA Managing Director and Senior Portfolio Manager Since 1987 John V. Miller, CFA Chief Investment Officer and Managing Director Since 1996 Michael J. Sheyker, CFA Senior Vice President and Portfolio Manager Since 1988 Purchase and Sale of Fund Shares:Financial institutions and intermediaries on behalf of their clients may purchase or sell shares through U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent (or its authorized agent).Institutions and intermediaries that use certain proprietary systems of the Advisor may place orders to buy or sell electronically through those systems. Transactions will only occur on days the New York Stock Exchange is open.The Fund has no investment minimums, however, the financial institutions and intermediaries that sell the Fund’s shares may have established minimum values for the accounts that they handle.Institutional Shares are offered to certain institutional investors, including certain affiliates of the Fund. Tax Information:The Fund’s distributions are primarily exempt from regular federal income tax.A portion of these distributions, however, may be subject to the federal alternative minimum tax and state and local taxes.The Fund may also make distributions that are taxable to you as ordinary income or capital gains. Payments to Financial Intermediaries: The Fund and its related companies do not pay financial intermediaries for the sale of Fund shares. However, the Fund and its related companies may pay fees to financial intermediaries that perform administrative, recordkeeping and shareholder services. ASSETMARKCORE FIXED INCOME FUND Investment Objective AssetMarkCore Fixed Income Fund (formerly, AssetMark Core Plus Fixed Income Fund) (the “Fund”) seeks to provide current income consistent with low volatility of principal. Fees and Expenses of the Fund The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund: Service Shares Institutional Shares Shareholder Fees (fees paid directly from your investment) None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investment Advisory Fees 0.75% 0.75% Distribution and/or Service (12b-1) Fees 0.25% None Other Expenses 0.28% []% Total Annual Fund Operating Expenses* 1.28% []% * Please note the Fund expense ratio shown above differs from the expense ratio in the “Financial Highlights” section of the Prospectus, because the “Financial Highlights” shows expense ratio information that includes the expense reductions generated when the Fund loaned its portfolio securities. Expense Example The following Expense Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Service Shares Institutional Shares $[] $[] $[] $[] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, when managed using a different strategy, the Fund’s portfolio turnover rate was 224.89% of the average value of its portfolio. Principal Investment Strategies of the Fund Under normal market conditions, the Fund will invest at least 80% of its assets in fixed income securities. The Fund will primarily invest in fixed income securities that are rated investment grade or better (i.e., rated in one of the four highest rating categories by an NRSRO or determined to be of comparable quality by the Fund’s sub-advisor if the security is unrated).The fixed income securities in which the Fund invests may have maturities of any length. Generally, the Fund may use derivatives as a means of hedging risk and to obtain exposure to various markets, interest rates, sectors and individual issuers.The derivative instruments that the Fund may normally use include fixed income and/or currency futures, forwards, options, swaps, and other similar instruments. The Fund’s portfolio is constructed by combining the investment styles and strategies of multiple sub-advisors. Each sub-advisor uses its own proprietary research and securities selection processes to manage a portfolio for its allocated portion of the Fund’s assets. The Fund is designed to allow managers to invest in the core sectors of the US domestic fixed income market (as defined by the Fund’s benchmark index) while seeking to maintain the Fund’s duration within a relatively close range to the duration of the Fund’s benchmark index. Principal Risks of Investing in the Fund The risks associated with an investment in the Fund can increase during times of significant market volatility.There is the risk that you could lose all or a portion of your money on your investment in the Fund.The following risks could affect the value of your investment: Credit Risks:The Fund is subject to credit risks.Individual issues of fixed income securities may be subject to the credit risk of the issuer.This means that the issuer of a fixed income security, or in the case of a municipal security, the underlying municipality, may experience financial problems, causing it to be unable to meet its payment obligations.Thiscould result in a reduction inthe income available for distribution to shareholders, as well asa decline in the value ofthe Fund’s shares. Derivatives Risks:The Fund is subject to derivatives risks.The Fund may use certain derivatives for risk management and investment purposes.A derivative is a contract with a value based on the performance of an underlying financial asset, index or other measure.In general, the Fund’s use of derivative instruments, which may include futures and forward contracts, options, swaps, and other similar instruments, may involve risks different from, or greater than, the risks associated with investing in more traditional investments, such as stocks and bonds.Derivatives can be complex and may perform in ways unanticipated by the Fund’s manager.The Fund’s use of derivatives involves the risk that the other party to the derivative contract will fail to make required payments or otherwise comply with the terms of the contract.Derivatives may be volatile, difficult to value, and the Fund may not be able to close out or sell a derivative position at a particular time or at an anticipated price.Hedging currency risks using currency futures contracts involves the risk of mismatching the Fund’s obligations under a futures contract with the value of securities denominated in a particular currency.Hedging currency risk can also involve the potential mismatch between the use of forward currency transactions and the anticipated future foreign currency cash flows they are intended to hedge.The investment results achieved by the use of derivatives may not match or fully offset changes in the value of the underlying financial asset, index or other measure, thereby failing to achieve, to an extent, the original purpose for using the derivatives. Derivatives (particularly bond futures and bond forwards) also may create leverage insofar as the Fund may receive returns (or suffer losses) that exceed the initial amounts that the Fund invested in connection with the derivatives.The use of derivatives can result in losses or gains to the Fund that exceed the amount the Fund would have experienced in the absence of using derivatives.A relatively small price movement in a derivative may result in an immediate and substantial loss, or gain, to the Fund. Interest Rate Risks:The Fund is subject to interest rate risks.The market value of fixed income securities will fluctuate with changes in interest rates.For example, when interest rates rise, the market value of fixed income securities declines.If the market value of the Fund’s investments decreases, investors in the Fund may lose money. Mortgage- and Asset-Backed Securities Risks:The Fund is subject to mortgage- and asset-backed securities risks which are the risks that the borrower will prepay some or all of the principal owed to the issuer.If that happens, the Fund holding such security may have to replace the security by investing the proceeds in a less attractive security.This may reduce the Fund’s share price and its income distributions. U.S. Government Agency Obligations Risks:The Fund is subject to government agency obligations risks.Government agency obligations have different levels of credit support and therefore, different degrees of credit risk.Securities issued by agencies and instrumentalities of the U.S. government that are supported by the full faith and credit of the United States, such as the Federal Housing Administration and Ginnie Mae®, present little credit risk.Other securities issued by agencies and instrumentalities sponsored by the U.S. government that are supported only by the issuer’s right to borrow from the U.S. Treasury, subject to certain limitations, such as securities issued by Federal Home Loan Banks, and securities issued by agencies and instrumentalities sponsored by the U.S. government that are supported only by the credit of the issuing agencies, such as Freddie Mac© and Fannie Mae©, are subject to a greater degree of credit risk. Liquidity Risks:The Fund is subject to liquidity risk which is the risk that certain securities may be difficult or impossible to buy or sell at the time and price that the Fund would like to buy or sell the security.This may cause the Fund to buy or sell securities at less favorable prices or in different quantities, which may negatively affect the Fund’s ability to achieve its objectives. Maturity Risks:The Fund is subject to maturity risks.The Fund may invest in fixed income securities with a range of maturities.Generally, the longer a security’s maturity, the greater the risk that interest rate fluctuations may adversely affect the value of the security. Manager Risks:The Fund is subject to manager risks which are the risks that the Advisor will do a poor job of overseeing or allocating assets to the sub-advisors, and the risks that the sub-advisors will do a poor job of selecting securities or implementing a strategy.As with any mutual fund, there can be no guarantee that the Fund will achieve its objectives. Portfolio Turnover Risk:The Fund is subject to portfolio turnover risk.Depending on market and other conditions, the Fund may experience high portfolio turnover, which may result in higher brokerage commissions and transactions costs (which could reduce investment returns), and capital gains. Performance The bar chart and table that follow illustrate annual returns for Service Shares of the Fund for periods ended December 31.This information is intended to give you some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and how the Fund’s average annual returns over time compare with those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. ASSETMARKCORE FIXED INCOME FUND – SERVICE SHARES Calendar Year Returns as of 12/31 The Core Fixed Income Fund’s calendar year-to-date return as of [June 30, 2010] was [6.03%]. During the period shown on the bar chart, the Fund’s best and worst quarters are shown below: Best Quarter: Q 3 7.15% Worst Quarter: Q 3 -3.91% Average Annual Total Returns Period Ended December 31, 2009 One Year Five Years Since Inception (6/29/2001) Core Fixed Income Fund Return Before Taxes 15.97% 3.71% 4.59% Return After Taxes on Distributions 14.39% 2.13% 3.04% Return After Taxes on Distributions and Sale of Fund Shares 10.31% 2.26% 3.03% Barclays Capital U.S. Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 5.93% 4.97% 5.66% Lipper Intermediate Investment-Grade Debt Funds Index (reflects no deduction for taxes) 14.30% 4.18% 5.10% Note: Prior to [], 2011, the Fund previously used different investment strategies.The strategies employed by Goldman Sachs Asset Management, L.P. and the predecessor to Barrow, Hanley, Mewhinney & Strauss, LLC were different from the current mandate.The performance set forth above is attributable to the previous investment strategies. After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.In addition, the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans and individual retirement accounts because such accounts are only subject to taxes upon redemption.In certain cases, the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.A higher after-tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor. Investment Advisor and Sub-Advisors Genworth Financial Wealth Management, Inc. (“GFWM”) is the Advisor for the Fund.Goldman Sachs Asset Management, L.P. (“GSAM”) and Barrow, Hanley, Mewhinney & Strauss, LLC (“BHMS”) are the sub-advisors for the Fund. Portfolio Managers:The Fund’s investment decisions are made by the following portfolio managers: Portfolio Manager GSAM Experience with GSAM James B. Clark Managing Director and Co-Head of U.S. Fixed Income Since 1994 Michael Swell Managing Director and Co-Head of U.S. Fixed Income Since 2007 Portfolio Manager BHMS Experience with BHMS David R. Hardin Managing Director Since 1987 John S. Williams Managing Director Since 1983 Deborah A. Petruzzelli Managing Director Since 2003 J. Scott McDonald, CFA Managing Director Since 1995 Mark C. Luchsinger, CFA Managing Director Since 1997 Purchase and Sale of Fund Shares:Financial institutions and intermediaries on behalf of their clients may purchase or sell shares through U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent (or its authorized agent).Institutions and intermediaries that use certain proprietary systems of the Advisor may place orders to buy or sell electronically through those systems. Transactions will only occur on days the New York Stock Exchange is open.The Fund has no investment minimums, however, the financial institutions and intermediaries that sell the Fund’s shares may have established minimum values for the accounts that they handle.Institutional Shares are offered to certain institutional investors, including certain affiliates of the Fund. Tax Information:The Fund’s distributions are taxable and will be taxed as ordinary income, capital gains, or some combination of both, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. Payments to Financial Intermediaries: The Fund and its related companies do not pay financial intermediaries for the sale of Fund shares. However, the Fund and its related companies may pay fees to financial intermediaries that perform administrative, recordkeeping and shareholder services. MORE INFORMATION ABOUT THE INVESTMENT OBJECTIVES AND PRINCIPAL INVESTMENT STRATEGIES OF THE FUNDS In the case of a fund that has a policy of investing at least 80% of its net assets in a particular type of investment as of the time of purchase (an “80% Policy”), the Fund’s 80% Policy may be changed without shareholder approval.No change to a Fund’s 80% Policy will be made without a minimum of 60 days advance notice being provided to the shareholders of the Fund.For purposes of a Fund’s 80% Policy, the Fund’s net assets include borrowings for investment purposes, if any. ASSETMARKOPPORTUNISTIC EQUITY FUND Investment Objective and Principal Investment Strategies Investment Objective The investment objective of theAssetMark Opportunistic Equity Fund is capital appreciation over the long-term.The Fund’s investment objective is non-fundamental and may be changed by the Board of Trustees of the Trust without shareholder approval. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its assets in equity securities. The Fund’s investments in equity securities may include common stocks, preferred stocks and convertible securities of companies of any size capitalization.Common stock is an equity security that represents a proportionate share of the ownership of a company; its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets and general market conditions.The convertible securities in which the Fund may invest are those rated, at the time of purchase, in one of the three highest rating categories by an NRSRO or determined to be of comparable quality by the Fund’s Advisor or sub-advisor if the security is unrated. The Fund may invest up to 25% of its total assets in American Depositary Receipts (“ADRs”) and securities of foreign companies in both developed or emerging market countries. The Fund also may invest in certain types of derivative instruments in order to (i) “equitize” cash balances by gaining exposure to relevant equity markets; and (ii) seek to manage portfolio volatility.The types of derivatives in which the Fund may invest include futures, forwards, options and swaps. The Fund’s portfolio is constructed by combining the investment styles and strategies of multiple sub-advisors.Each sub-advisor uses its own proprietary research and securities selection processes to manage a concentrated portfolio within its allocated portion of the Fund’s portfolio.The Fund is designed to provide the sub-advisors with significant flexibility to pursue attractive equity investment opportunities across all sectors and capitalization ranges.While the sub-advisors will primarily invest in U.S. markets, they may opportunistically invest internationally.The sub-advisors may maintain significant cash positions when they do not identify sufficiently attractive investment opportunities within the equity markets. [In managing its allocated portion of the Fund’s portfolio, [] utilizes a value investment style and applies a bottom-up, fundamental research approach to seek to identify strong businesses of any size trading below what the sub-advisor calculates as the businesses’ intrinsic values.The sub-advisor seeks to buy strong companies and wait for value creation to occur.] [In managing its allocated portion of the Fund’s portfolio, [] employs an absolute return-focused strategy.The sub-advisor’s investment process seeks to identify pricing anomalies in the equity markets, and to construct a concentrated portfolio that will weather various market environments.Although the sub-advisor’s value-focused investment process is disciplined, it is not bound by market capitalization restrictions, sector weightings or other constraints relative to the benchmark.The sub-advisor seeks to opportunistically exploit market inefficiencies across the value universe.The sub-advisor generally aims to be fully invested, but may maintain significant cash levels during periods in which the sub-advisor perceives few investment opportunities.] [In managing its allocated portion of the Fund’s portfolio, [] combines top-down, macro analysis with bottom-up, fundamental research to identify investment opportunities across the market cap spectrum.The sub-advisor constructs a portfolio that is comprised of the analysts’ best ideas regardless of benchmark positioning, which could lead to outsized sector, industry and security positions relative to the Fund’s benchmark.During periods of extreme volatility, where the sub-advisor identifies few attractive investment opportunities, the sub-advisor may also invest in a temporary defensive manner and maintain significant cash positions in an effort to preserve capital.] [In managing its allocated portion of the Fund’s portfolio, [] utilizes an absolute return-focused strategy to identify equity investments with attractive prospects for growth.The sub-advisor applies a fundamental, bottom-up investment process combined with market trend analysis to construct an opportunistic, all-cap growth portfolio.The sub-advisor constructs a concentrated, conviction-weighted portfolio that is not constrained by the sector or industry weightings of the Fund’s benchmark index.The sub-advisor maintains broad limitations on industry and sector weightings in order to seek to manage risk.The sub-advisor generally aims to be fully invested, but may maintain significant cash levels during periods in which the sub-advisor perceives few investment opportunities.] ASSETMARKLARGE CAP GROWTH FUND Investment Objective and Principal Investment Strategies Investment Objective The investment objective of theAssetMark Large Cap Growth Fund is capital appreciation over the long term.This objective is fundamental, meaning it cannot be changed without shareholder approval.The investment strategies described below are non-fundamental, meaning they may be changed by action of the Board of Trustees of the Trust without shareholder approval. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its assets in the securities of large capitalization companies.The Fund considers “large capitalization companies” to be companies, at the time of purchase, whose market capitalizations are within the range of the market capitalizations in the Russell 1000 Index. The Fund invests primarily in common stocks of growth-oriented companies.Common stock is an equity security that represents a proportionate share of the ownership of a company; its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets and general market conditions.Growth-oriented companies generally have, among other factors, higher price-to-book ratios, higher forecasted growth values, and lower dividend yields relative to the broader market. The Fund may invest up to 20% of its total assets in American Depositary Receipts (“ADRs”) of foreign companies.ADRs are designed for use in U.S. securities markets, and represent an interest in the right to receive securities of non-U.S. issuers deposited in a U.S. bank. The Fund also may invest in certain types of exchange-traded derivative instruments in order to “equitize” cash balances by gaining exposure to relevant equity markets.The types of derivatives in which the Fund may invest include futures and forwards. The sub-advisor selects stocks of companies that it believes have potential for growth, in comparison to other companies in that particular company’s industry or the market, and in light of certain characteristics of a company.The characteristics that the sub-advisor may consider in evaluating a company include the company’s business environment, market share, management, expansion plans, balance sheet, income statement, anticipated earnings, revenue and other measures of value. ASSETMARKLARGE CAP VALUE FUND Investment Objective and Principal Investment Strategies Investment Objective The investment objective of theAssetMark Large Cap Value Fund is capital appreciation over the long term.This objective is fundamental, meaning it cannot be changed without shareholder approval.The investment strategies described below are non-fundamental, meaning they may be changed by action of the Board of Trustees of the Trust without shareholder approval. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its assets in the securities of large capitalization companies.The Fund considers “large capitalization companies” to be companies, at the time of purchase, whose market capitalizations are within the range of the market capitalizations in the Russell 1000 Index. The Fund invests primarily in common stocks of value-oriented companies.Common stock is an equity security that represents a proportionate share of the ownership of a company; its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets and general market conditions.Value-oriented companies generally have, among other factors, lower price-to-book ratios, lower forecasted growth values and higher dividend yields relative to the broader market. The Fund may invest up to 20% of its total assets in American Depositary Receipts (“ADRs”).ADRs are designed for use in U.S. securities markets, and represent an interest in the right to receive securities of non-U.S. issuers deposited in a U.S. bank. The Fund also may invest in certain types of exchange-traded derivative instruments in order to “equitize” cash balances by gaining exposure to relevant equity markets.The types of derivatives in which the Fund may invest include futures and forwards. The sub-advisor selects stocks of companies that it believes are undervalued relative to other companies in that particular company’s industry or the market, and in light of certain characteristics of a company.The characteristics that the sub-advisor may consider in evaluating a company generally include the company’s price-to-book ratio, price-to-earnings ratio, dividend yield, projected earnings growth and profitability. ASSETMARKSMID CORE FUND Investment Objective and Principal Investment Strategies Investment Objective The investment objective of theAssetMark SMID Core Fund is capital appreciation over the long term.This objective is fundamental, meaning it cannot be changed without shareholder approval.The investment strategies described below are non-fundamental, meaning they may be changed by action of the Board of Trustees of the Trust without shareholder approval. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its assets in the securities of small-to-medium capitalization companies.The Fund considers “small-to-medium capitalization companies” to be companies, at the time of purchase, whose market capitalizations are within the range of the market capitalizations in the Russell 2500 Index. The Fund invests primarily in common stocks of small and medium capitalization companies.Common stock is an equity security that represents a proportionate share of the ownership of a company; its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets and general market conditions. The Fund also may invest up to 10% of its total assets in American Depositary Receipts (“ADRs”).ADRs are designed for use in U.S. securities markets, and represent an interest in the right to receive securities of non-U.S. issuers deposited in a U.S. bank. The Fund also may invest in certain types of exchange-traded derivative instruments in order to “equitize” cash balances by gaining exposure to relevant equity markets.The types of derivatives in which the Fund may invest include futures and forwards. The sub-advisor manages the Fund using a team-managed strategy that focuses on specialization across the equity markets and throughout the investment process.The sub-advisor uses sector weightings that are controlled relative to the weight of each sector in the Fund’s benchmark index.Within each sector, the sub-advisor uses a fundamental, bottom-up research approach to identify companies that the sub-advisor believes present the greatest investment opportunities.These sector-focused portions are aggregated to comprise the Fund’s portfolio. ASSETMARKWORLD EX-US FUND Investment Objective and Principal Investment Strategies Investment Objective The investment objective of theAssetMark World ex-US Fund is to provide capital appreciation over the long term.This objective is fundamental, meaning it cannot be changed without shareholder approval.The investment strategies described below are non-fundamental, meaning they may be changed by action of the Board of Trustees of the Trust without shareholder approval. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its assets in equity securities of companies in the world’s developed and emerging capital markets, excluding the United States. The Fund’s investments in equity securities may include common stocks, preferred stocks and convertible securities of companies of any size capitalization.Common stock is an equity security that represents a proportionate share of the ownership of a company; its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets and general market conditions.The Fund also may invest in depositary receipts of foreign companies, including ADRs and GDRs. The Fund will invest primarily in companies that are headquartered outside of the United States, or that derive more than50% of their gross revenues outside of the United States, or have more than 50% of their assets outside of the United States.Generally, the Fund’s assets will be invested in securities of companies located in developed and emerging market countries, with regional exposures being neutral relative to the Fund’s benchmark. The Fund will, under normal circumstances, invest in a minimum of three countries outside of the United States.However, the Fund may invest a significant portion of its assets in one country or region, if, in the judgment of the sub-advisor, economic and business conditions warrant such investments.To the extent that the Fund invests a significant portion of its assets in one country or region at any time, the Fund will face a greater risk of loss due to factors adversely affecting issuers located in that single country or region than if the Fund always maintained a greater degree of diversity among the countries and regions in which it invests. The Fund also may invest in certain types of derivative instruments in order to (i) “equitize” cash balances by gaining exposure to relevant equity markets; and (ii) hedge exposure to foreign currencies.The types of derivatives in which the Fund may invest include futures and forwards.The Fund may use currency forwards, currency futures and currency option contracts as part of its effort to manage the foreign currency risk exposure of non-dollar-denominated assets held in the Fund. The degree to which currency derivatives are used in the Fund will be directly related to the current or anticipated levels of non-dollar asset exposure in the Fund, and to the types of foreign currency exposures experienced, which may vary significantly over time. The sub-advisor manages the Fund using an optimized strategy that focuses on specialization across the equity markets. The sub-advisor seeks to control sector and country exposures relative to the weight of each sector and country in the Fund’s benchmark index and maintain regional neutrality. Within each sector, the sub-advisor uses a fundamental, bottom-up research approach to identify companies that the sub-advisor believes present the greatest investment opportunities. ASSETMARKTAX-EXEMPT FIXED INCOME FUND Investment Objective and Principal Investment Strategies Investment Objective The investment objective of theAssetMark Tax-Exempt Fixed Income Fund is to provide current income exempt from federal income tax. This objective is fundamental, meaning it cannot be changed without shareholder approval.The other investment strategies described below are not fundamental, meaning they may be changed by action of the Board of Trustees of the Trust without shareholder approval. Principal Investment Strategies Under normal circumstances, the Tax-Exempt Fixed Income Fund invests at least 80% of its assets in municipal fixed income securities, the interest on which is generally exempt from federal income tax and not subject to the alternative minimum tax (“AMT”).The Fund primarily invests its assets in municipal securities that are investment grade (i.e., rated within one of the four highest rating categories by an NRSRO or determined to be of comparable quality by the Fund’s Advisor or sub-advisor if the security is unrated).The Fund may, to a lesser extent, invest in lower rated municipal securities.Any tax-exempt interest income earned by the Tax-Exempt Fixed Income Fund will remain free from regular federal income tax when it is distributed, but may be subject to state and local taxation. Municipal securities are debt obligations issued by or on behalf of the cities, districts, states, territories and other possessions of the United States that pay income exempt from regular federal income tax.Municipal securities are generally issued to finance public works, such as airports, highways, bridges, hospitals, schools, housing, streets, mass transportation projects and water and sewer works.Municipal securities are also issued to repay outstanding obligations, raise funds for general operating expenses and make loans for other public institutions and facilities.Examples of municipal securities include: · Tax and revenue anticipation notes issued to finance working capital needs in anticipation of receiving taxes or other revenues · Municipal commercial paper and other short-term notes · Construction loan notes insured by the Federal Housing Administration and financed by the Federal or Government National Mortgage Associations · Participation interests in any of the above including municipal securities from financial institutions such as commercial and investment banks, savings associations and insurance companies to the extent that they pay tax-exempt interest · Bond anticipation notes that are intended to be refinanced through a later issuance of longer term bonds · Variable rate securities · Municipal bonds and leases The Tax-Exempt Fixed Income Fund generally invests in intermediate- to long-term municipal securities.Intermediate-term municipal securities are those securities that generally mature between three and 10 years.Long-term municipal securities generally mature some time after 10 years.The average dollar weighted portfolio maturity of the portfolio is expected to be maintained between three and 15 years.Some of the securities in the Fund’s portfolio may carry credit enhancements, such as insurance, guarantees or letters of credit.While these enhancements may provide additional protection for the timely payment of interest or principal of a municipal security, they do not protect against decreases in the market value of the security or in the share price of the Fund.Although the Tax-Exempt Fixed Income Fund is permitted to make taxable investments under the circumstances described under the heading entitled “Temporary Defensive Positions,” the Fund currently does not intend to generate income subject to regular federal income tax. The Fund’s portfolio is constructed by combining the investment styles and strategies of multiple sub-advisors. Each sub-advisor uses its own proprietary research and securities selection processes to manage a portfolio for its allocated portion of the Fund’s assets. The Fund is designed to allow sub-advisor’s to invest in the broad municipal securities market while seeking to maintain the Fund’s duration within a relatively close range to the duration of the Fund’s benchmark index. ASSETMARKCORE FIXED INCOME FUND Investment Objective and Principal Investment Strategies Investment Objective The investment objective of theAssetMark Core Fixed Income Fund is to provide current income consistent with low volatility of principal.This objective is fundamental, meaning that it cannot be changed without shareholder approval.The Fund will also seek capital appreciation. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its assets in fixed income securities. The Fund will primarily invest in fixed income securities that are rated investment grade or better (i.e., rated in one of the four highest rating categories by an NRSRO or determined to be of comparable quality by the Fund’s sub-advisor if the security is unrated).The fixed income securities in which the Fund invests may have maturities of any length.The Fund intends to invest in the following types of fixed income securities: · U.S. and non-U.S. corporate bonds and debentures · Mortgage-backed securities · Receipts involving U.S. Treasury obligations and other “stripped securities” · Municipal securities of issuers located in all 50 states, the District of Columbia or other U.S. territories and possessions, consisting of municipal bonds, municipal notes, tax-exempt commercial paper and municipal lease obligations · Obligations issued by the U.S. government and foreign governments and their agencies or instrumentalities · Asset-backed securities · Zero coupon, pay-in-kind or deferred payment securities · Securities issued on a when-issued and delayed-delivery basis · Custodial receipts · Convertible securities Generally, the Fund may use derivatives as a means of hedging risk and to obtain exposure to various markets, interest rates, sectors and individual issuers.The derivative instruments that the Fund may normally use include fixed income and/or currency futures, forwards, options, swaps, and other similar instruments.A derivative is a financial contract with a value derived from changes in the value of one or more underlying assets, reference rates, or indexes. The Fund may engage in the forward-settled purchase and sale of fixed income instruments. The Fund may also use fixed income futures, such as US Treasury futures, and options on fixed income instruments. The Fund may use money market futures, such as those on US Treasury bills or Eurodollar indices, and options on money market instruments. The Fund may also engage in US dollar-denominated swap contracts in which a fixed rate of interest is exchanged for a floating rate of interest, or vice versa. The degree to which fixed income and money market derivatives are used in the Fund will depend on the need for hedging and the availability of various investment opportunities. The Fund’s portfolio is constructed by combining the investment styles and strategies of multiple sub-advisors. Each sub-advisor uses its own proprietary research and securities selection processes to manage a portfolio for its allocated portion of the Fund’s assets. The Fund is designed to allow managers to invest in the core sectors of the U.S. domestic fixed income market (as defined by the Fund’s benchmark index) while seeking to maintain the Fund’s duration within a relatively close range to the duration of the Fund’s benchmark index. OTHER INVESTMENTS Cash and Short-Term Investments.Each Fund may from time to time have a portion of its assets invested in money market mutual funds, cash and short-term, high-quality money market investments.The Funds may invest in money market investments while waiting to invest cash received from purchases of Fund shares, the sale of portfolio securities or other sources.Money market investments purchased by a Fund will be rated in one of the four highest ratings categories by an NRSRO.Under normal market conditions, each Fund may hold cash or money market securities such as money market mutual funds, commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. government securities (such as U.S. Treasury obligations) and repurchase agreements. Investments in Other Investment Companies and Exchange-Traded Funds.Each Fund may invest in other investment companies (including business development companies), ETFs and similarly structured pooled investments for the purpose of gaining exposure to certain markets while maintaining liquidity.A Fund’s investments in shares of other investment companies (including certain ETFs) are limited by the federal securities laws and regulations governing mutual funds.The Fund’s investments in securities of other investment companies, including ETFs, may result in the duplication of certain fees and expenses. MORE INFORMATION ABOUT THE PRINCIPAL RISKS OF INVESTMENT Mutual funds, using professional investment managers, invest shareholders’ money in securities.As all investments securitiesare subject to inherent market risks and fluctuations in value due to earnings, economic and political conditions and other factors, no Fund can give any assurance that its investment objective will be achieved.Because the value of your investment in a Fund will fluctuate, there is also a risk that you may lose money. The alphabetized table below, and the descriptions that follow, describe the principal risks of investing in the Funds.These risks could adversely affect the net asset value and total return of a Fund and your investment. ·Applicable Not Applicable Opportunistic Equity Fund Large Cap Growth Fund Large Cap Value Fund SMID Core Fund World Ex-US Fund Tax-Exempt Fixed Income Fund Core Fixed Income Fund Credit Risks · · Derivatives Risks · · · Emerging Markets Risks · · · Foreign Securities Risks · High-Yield Debt Securities Risks · Interest Rate Risks · · Lending Portfolio Securities Risks · Liquidity Risks · Manager Risks · Maturity Risks · · Mortgage- and Asset-Backed Securities Risks · Municipal Securities Risks · · Small and Medium Company Risks · · · Stock Market Risks · Tax Risks · U.S. Government Agency Obligations Risks · · Credit Risks: Individual issues of fixed income securities may be subject to the credit risk of the issuer.This means that the issuer of a fixed income security, or in the case of a municipal security, the underlying municipality, may experience financial problems, causing it to be unable to meet its payment obligations.This would reduce the income available for distribution to shareholders as well as the value of a Fund’s shares. · Derivatives Risks:A derivative is a contract with a value based on the performance of an underlying financial asset, index or other measure.The types of derivatives that might be used within the Funds may include futures and forward contracts, options, swaps and other similar instruments.The use of derivative contracts may involve risks different from, or greater than, the risks associated with investing in more traditional investments, such as stocks and bonds. Derivatives can be complex and may perform in ways unanticipated by the Funds’ manager.Derivatives may be volatile, difficult to value, and a Fund may not be able to close out or sell a derivative position at a particular time or at an anticipated price.The Funds may use derivatives for risk management and investment purposes, in a manner that may be different for each Fund, as noted below. Each Fund except for the Core Fixed Income Fund and the Tax Exempt Fixed Income Fund may use stock index futures for the purpose of gaining full exposure to the Fund’s benchmark.In general, the use of stock index futures for this purpose does not significantly increasea Fund’s risk and does not lead to leverage within the Fund. The Core Fixed Income Fund, the Opportunistic Equity Fund and the World Ex-US Fund may engage in currency futures, currency forwards and currency option contracts for the purpose of hedging exposures within the Funds to non-dollar-denominated assets.In general, the use of currency derivative contracts for hedging may reduce the overall risk level of the Funds, albeit at a cost that may lower overall performance.In addition, the use of currency derivatives may not match or fully offset changes in the value of the underlying non-dollar-denominated assets, thereby failing to achieve, to an extent, the original purpose for using the currency derivatives.The use of over-the-counter currency derivatives involves the risk that the counterparty to the currency derivative will fail to make required payments or otherwise comply with the terms of the contract.In general the use of currency derivatives for hedging purposes will not lead to leverage within the Funds. The Core Fixed Income Fund may engage in money market and fixed income derivatives contracts including futures, forwards, options and swaps, for a variety of hedging and investment purposes such as duration management and the pursuit of relative value opportunities.In general, the use of money market and fixed income derivatives may increase the risk within the Core Fixed Income Fund.The use of over-the-counter derivatives involves the risk that the counterparty to the contract will fail to make required payments or otherwise comply with the terms of the contract.The investment results achieved by the use of money market and fixed income derivatives by the Fund may not match or fully offset changes in the value of the underlying financial asset they were attempting to hedge or the investment opportunity the Fund was attempting to pursue, thereby failing to achieve, to an extent, the original purpose for using the derivatives.Derivatives may also create leverage insofar as a Fund may receive returns (or suffer losses) that exceed the initial amounts that the Fund invested in connection with the derivatives.The use of derivatives can result in losses or gains to a Fund that exceed the amount the Fund would have experienced in the absence of using derivatives.A relatively small price movement in a derivative may result in an immediate and substantial loss, or gain, to the Fund. · Emerging Markets Risks:In addition to the risks generally associated with investing in foreign securities, countries with emerging markets may also have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries and securities markets that trade a small number of issues. · Foreign Securities Risks:The risks of investing in foreign securities can increase the potential for losses in a Fund and may include currency fluctuations, political and economic instability, less government regulation, less publicly available information, limited trading markets, differences in financial reporting standards, fewer protections for passive investors and less stringent regulation of securities markets. · High-Yield Debt Securities Risks:High-yield debt securities or “junk bonds” are debt securities rated below investment grade by an NRSRO.Although junk bonds generally pay higher rates of interest than higher-rated securities, they are subject to a greater risk of loss of income and principal.Junk bonds are subject to greater credit risk than higher grade securities and have a higher risk of default.Companies issuing high-yield junk bonds are more likely to experience financial difficulties that may lead to a weakened capacity to make principal and interest payments than issuers of higher grade securities.Issuers of junk bonds are often highly leveraged and are more vulnerable to changes in the economy, such as a recession or rising interest rates, which may affect their ability to meet their interest or principal payment obligations. · Interest Rate Risks:The market value of fixed income securities will fluctuate with changes in interest rates.For example, when interest rates rise, the market value of fixed income securities declines.If the market value of the Tax-Exempt Fixed Income Fund’s or the Core Fixed Income Fund’s investments decreases, investors in those Funds may lose money. · Lending Portfolio Securities Risks:To generate additional income, each Fund may lend its portfolio securities to financial institutions that are believed to be creditworthy.Loaned securities will be secured by cash collateral that the Fund may invest in high quality short-term debt obligations, government obligations, bank guarantees or money market mutual funds.Securities lending involves two primary risks: “investment risk” and “borrower default risk.”Investment risk is the risk that the Fund will lose money from the investment of the cash collateral received from the borrower.Borrower default risk is the risk that the Fund will lose money due to the failure of a borrower to return a borrowed security in a timely manner. · Liquidity Risks:The securities of many smaller companies may have less “float” (the number of shares that normally trade) and attract less market interest and, therefore, are subject to liquidity risk.Liquidity risk is the risk that certain securities may be difficult or impossible to buy or sell at the time and price that a Fund would like to buy or sell the security.This may cause a Fund to buy or sell securities at less favorable prices or in different quantities, which may negatively affect the Fund’s ability to achieve its objectives. · Manager Risks:Manager risks are the risks that the Advisor will do a poor job of monitoring the sub-advisors, and the risks that one of the sub-advisors will do a poor job of selecting securities or implementing a strategy, and thus fail to meet a Fund’s investment objectives.As with any mutual fund, there can be no guarantee that a particular Fund will achieve its objectives. · Maturity Risks:The Tax-Exempt Fixed Income Fund invests in municipal securities with intermediate- to long-term maturities.The Core Fixed Income Fund may invest in fixed income securities with a range of maturities.Generally, the longer a security’s maturity, the greater the risk that interest rate fluctuations may adversely affect the value of the security. · Mortgage- and Asset-Backed Securities Risks:Mortgage- and asset-backed securities are subject to prepayment risk, which is the risk that the borrower will prepay some or all of the principal owed to the issuer.If that happens, a Fund holding such security may have to replace the security by investing the proceeds in a less attractive security.This may reduce such Fund’s share price and its income distributions. · Municipal Securities Risks:The ability of the Tax-Exempt Fixed Income Fund to achieve its investment objective depends on the ability of the issuers of the municipal securities, or any entity providing a credit enhancement, to continue to meet their obligations for the payment of interest and principal when due.Any adverse economic conditions or developments affecting the states or municipalities that issue the municipal securities in which the Tax-Exempt Fixed Income Fund invests could negatively impact the Fund.The Core Fixed Income Fund has the ability to purchase municipal securities, and therefore also may encounter the risks associated with municipal securities. · Small and Medium Company Risks:A Fund that invests primarily in the equity securities of small or medium companies is subject to certain risks.Small and medium companies often have narrower markets, fewer products or services to offer and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile, and they face a greater risk of business failure, which could increase the volatility and risk of loss of a Fund’s assets. · Stock Market Risks:Funds that invest in equity securities are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, a Fund’s share price is likely to decline in value.A Fund’s focus on certain types of stocks (such as small or large cap) or a style of investing (such as value or growth) subjects it to the risk that its performance may be lower than that of other types of equity funds that focus on other types of stocks or that have a broader investment style (such as general market). · Tax Risks:The Tax-Exempt Fixed Income Fund may be more adversely impacted by changes in tax rates and policies than other mutual funds.Because interest income on municipal obligations is normally not subject to regular federal income taxation, the attractiveness of municipal obligations in relation to other investment alternatives is affected by changes in federal income tax rates applicable to, or the continuing tax-exempt status of, such interest income.Therefore, any proposed or actual changes in such rates or exempt status can significantly affect the liquidity and marketability of municipal obligations, which could in turn affect the Tax-Exempt Fixed Income Fund’s ability to acquire and dispose of municipal obligations at desirable yield and price levels. · U.S. Government Agency Obligations Risks:Government agency obligations have different levels of credit support and therefore, different degrees of credit risk.Securities issued by agencies and instrumentalities of the U.S. government that are supported by the full faith and credit of the United States, such as the Federal Housing Administration and Ginnie Mae®, present little credit risk. Government agencyobligations also include instruments issued by certain instrumentalities established or sponsored by the U.S. government, including the Federal Home Loan Banks, the Federal National Mortgage Association (‘‘FNMA” or “Fannie Mae©”), and the Federal Home Loan Mortgage Corporation (‘‘FHLMC’’ or “Freddie Mac©”). Although these securities are issued, in general, under the authority of an Act of Congress, the U.S. government is not obligated to provide financial support to the issuing instrumentalities and these securities are neither insured nor guaranteed by the U.S. government. The U.S. Department of the Treasury has the authority to support FNMA and FHLMC by purchasing limited amounts of their respective obligations. In addition, the U.S. government has recently provided financial support to FNMA and FHLMC with respect to their debt obligations. However, no assurance can be given that the U.S. government willalways do so or would do so yet again. TEMPORARY DEFENSIVE POSITIONS Each Fund is permitted to invest up to 100% of its assets in cash or cash equivalents as a temporary defensive position during adverse market, economic, political or other conditions in order to protect the value of its assets or maintain liquidity.A Fund may not achieve its investment objectives to the extent that it engages in such a temporary defensive strategy. PORTFOLIO TURNOVER Generally, the Funds will not invest for short-term trading purposes.A Fund’s annual portfolio turnover rate shows changes in portfolio investments.Buying and selling securities generally involves expenses to the Funds, such as broker commissions and other transaction costs.A high turnover rate (100% or more) in any year will result in higher transaction costs to the Funds.A higher turnover rate also could result in more realization of taxable capital gains within the Funds, which would increase taxes payable by shareholders.Frequent buying and selling of securities could result in the distribution of short-term capital gains that are taxed at ordinary income rates. The Funds cannot accurately predict future annual portfolio turnover rates.Each Fund’s portfolio turnover rate may vary substantially from year-to-year since portfolio adjustments are made when conditions affecting relevant markets, particular industries or individual issues warrant such adjustments.A Fund may experience an increase in its portfolio turnover rate when the Fund’s portfolio is modified in connection with a change in the Fund’s sub-advisor. DISCLOSURE OF PORTFOLIO HOLDINGS The Funds disclose their portfolio holdings semi-annually in shareholder reports and in quarterly SEC filings.The Funds also post their respective portfolio holdings on their website at www.GenworthWealth.com, subject to a month’s lag, on the first business day following the calendar month end.A further description of the Funds’ policies and procedures regarding the disclosure of portfolio holdings can be found in the Funds’ Statement of Additional Information, which can be obtained free of charge by contacting the Funds’ transfer agent at (888) 278-5809. MANAGEMENT OF THE FUNDS Investment Advisor Genworth Financial Wealth Management, Inc., 2300 Contra Costa Boulevard, Suite 600, Pleasant Hill, California 94523-3967, serves as the investment advisor to each of the Funds under an investment advisory agreement with the Trust (the “Investment Advisory Agreement”).GFWM is registered as an investment advisor with the SEC. The Advisor is a subsidiary of Genworth Financial, Inc. (“Genworth”), a publicly traded company. Genworth, headquartered in Richmond, Virginia, is an insurance company in the United States with a global presence, with operations in more than 25 countries. Genworth serves the life and lifestyle protection, retirement income, investment and mortgage insurance needs of more than 15 million customers. The Advisor has overall supervisory responsibility for the general management and investment of each Fund’s securities portfolio, and subject to review and approval by the Board of Trustees of the Trust (the “Board of Trustees” or the “Board”): (i)sets the Fund’s overall investment strategies; (ii)evaluates, selects and recommends sub-advisors to manage all or part of a Fund’s assets; (iii)when appropriate, allocates and reallocates a Fund’s assets among sub-advisors; (iv)monitors and evaluates the performance of sub-advisors, including their compliance with the investment objectives, policies and restrictions of the Fund; and (v)implements procedures to ensure that the sub-advisors comply with the Fund’s investment objectives, policies and restrictions.The Advisor has ultimate responsibility (subject to oversight by the Trust’s Board of Trustees) to oversee the sub-advisors and recommends their hiring, termination and replacement.Zoё Brunson, CFA, and Michael Abelson, CFA, of GFWM are responsible for establishing the Funds’ overall investment strategies and evaluating and monitoring the sub-advisors’ management ofthe Funds. The Advisor received an annual fee from each Fund for its services according to the following table: Fund Advisory Fee (as a percentage of average daily net assets) Opportunistic Equity Fund [] Large Cap Growth Fund 0.95% Large Cap Value Fund 0.95% SMID Core Fund 1.00% World Ex-US Fund 0.95% Tax-Exempt Fixed Income Fund 0.80% Core Fixed Income Fund 0.75% The Trust and Advisor have entered into a Fee Waiver Agreement designed to provide Fund shareholders with the economic benefits of economies of scale that may be realized as Fund assets increase.[Under the Fee Waiver Agreement, the Advisor has contractually agreed to: (1) waive 0.025% of each Fund’s annual advisory fee on Trust assets in excess of $6 billion and an additional 0.025% of each Fund’s annual advisory fee on Trust assets in excess of $12 billion; and (2) waive portions of its advisory fee monthly on aggregate average assets of the Large Cap Growth Fund, Large Cap Value Fund, SMID Core Fund, World ex-US Fund, Tax-Exempt Fixed Income Fund and Core Fixed Income Fund in excess of $2.5 billion to pass on certain savings in the underlying sub-advisory fee arrangements.] Finally, the Advisor has entered into an Expense Waiver and Reimbursement Agreement in which it has agreed to waive fees and/or pay Fund expenses to the extent necessary to keep each of the Fund’s expenses from exceeding a stated maximum percentage (“cap”) for the period ending on [July 31, 2011] for the Funds.Under the Expense Waiver and Reimbursement Agreement, the Advisor may recapture waived fees and expenses it pays for a three-year period under specified conditions.The expense cap for each Fund (net of securities lending credit) is as follows: Fund Expense Cap Opportunistic Equity Fund [%] Large Cap Growth Fund [1.49%] Large Cap Value Fund [1.49%] SMID Core Fund [1.59%] World Ex-US Fund [1.59%] Tax-Exempt Fixed Income Fund [1.29%] Core Fixed Income Fund [1.29%] The Advisor’s primary business is to operate the Genworth Financial Wealth Management, Inc. investment platform (the “GFWM Platform”), a managed account platform that is used by financial advisors, such as investment advisors and broker-dealers, to deliver investment advisory, asset allocation and back office administrative services to their clients.Through the GFWM Platform, investors can invest in, among other things, a variety of asset allocation portfolios using open-end mutual funds and other investment vehicles.TheAssetMark Funds are included among the many investment solutions made available through the GFWM Platform.GFWM administered in excess of $16 billion in investor assets as of June 30, 2010, including mutual funds, variable annuities, ETFs and privately managed accounts. GFWM invests a portion of its revenues from operating the GFWM Platform back into the program in the form of allowances to certain participating financial advisors that utilize the platform.Under its Gold Premier Consultant Program, representatives (“Financial Advisors”) of financial advisory firms (“Financial Advisory Firms”) are entitled to receive a quarterly business development allowance for reimbursement for qualified marketing/practice management expenses incurred by the individual Financial Advisor.These amounts range from $5,000 to $105,000 annually, depending on the amount of the individual Financial Advisor’s client assets managed within the GFWM Platform.Similarly, GFWM provides opportunities for Financial Advisory Firms participating in the GFWM Platform to receive fee reductions and/or allowances in amounts ranging from 0.02% to 0.07% of the amount of client assets invested through the GFWM Platform.These arrangements are entered into between GFWM and Financial Advisory Firms on an individually negotiated basis. A financial advisory firm may agree to provide GFWM with introductions to and information concerning its advisory representatives, provide the representatives with information concerning GFWM’s Platform and products, and permit GFWM to participate in broker-dealer meetings and workshops. Financial Advisors may also receive discounted pricing on affiliate coaching programs. In addition to the fee reductions and/or allowances granted the financial advisory firm by GFWM, GFWM may agree to provide the financial advisory firm or its Financial Advisors with organizational consulting, education, training and marketing support. GFWM may sponsor annual conferences for participating Financial Advisors designed to facilitate and promote the success of the GFWM Platform and its participating financial advisors.GFWM may offer portfolio strategists, investment managers and investment management firms, who may also be sub-advisors for the [CME] Funds, the opportunity to contribute to the costs of GFWM’s annual conference and be identified as a sponsor of a portion of the conference.GFWM also may bear the cost of airfare for certain Financial Advisors to attend GFWM’s annual conference or to conduct due diligence visits to GFWM’s offices.In addition, GFWM may, from time to time, contribute to the costs incurred by participating Financial Advisory Firms in connection with conferences or other client events conducted by Financial Advisory Firms and their Financial Advisors. The Advisor has entered into a sub-advisory agreement with each sub-advisor and compensates each sub-advisor out of the investment advisory fees it receives from the applicable Fund.The Advisor may, from time to time, engage one or more consultants to provide research, including statistical information and economic data that the Advisor uses when (i)selecting sub-advisors for the Funds; (ii)monitoring the ongoing performance and operations of the sub-advisors; and (iii)making recommendations to the Board of Trustees about hiring and changing sub-advisors.The Advisor pays any such consultant fees from its own resources. Each sub-advisor makes investment decisions for the assets it has been allocated to manage.The Advisor oversees the sub-advisors for compliance with each Fund’s investment policies and guidelines, and monitors each sub-advisor’s adherence to its investment style.The Board of Trustees supervises the Advisor and the sub-advisors, establishes policies that they must follow in their management activities and oversees the hiring and termination of sub-advisors recommended by the Advisor.The SEC has issued an exemptive order (the “Exemptive Order”) that permits the Advisor, subject to certain conditions and approval by the Board of Trustees, but without shareholder approval, to hire new sub-advisors for new or existing Funds, change the terms of particular agreements with sub-advisors or continue the employment of existing sub-advisors after events that would otherwise cause an automatic termination of a sub-advisory agreement.Within 90 days of retaining a new sub-advisor, shareholders of any affected Fund will receive notification of the change.The Exemptive Order relieves the Funds from the requirement to disclose certain fees paid to sub-advisors (except to any sub-advisors affiliated with the Advisor) in documents filed with the SEC and provided to shareholders. A discussion regarding the basis for the Board’s approval of the Investment Advisory Agreement is available in the Funds’ semi-annual report to shareholders for the period ended [September 30, 2010].[A discussion regarding the basis for the Board’s approval of each sub-advisory agreement will be available in a future shareholder report.] Sub-Advisors and Portfolio Managers The sub-advisors and portfolio managers set forth below are responsible for the day-to-day portfolio management of the respective Funds.The Funds’ Statement of Additional Information provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of shares of the Funds they manage. Opportunistic Equity Fund: [Sub-advisor], [Address]serves as a sub-advisor to the Opportunistic Equity Fund.[Sub-advisor’s] portfolio managementteam consists of the following individuals: · [Name of PM] [Title] [Description of PM experience.] · [Name of PM] [Title] [Description of PM experience.] [Sub-advisor],[Address], serves as a sub-advisor to the Opportunistic Equity Fund.[Sub-advisor's] portfolio managementteam consists of the following individuals: · [Name of PM] [Title] [Description of PM experience.] · [Name of PM] [Title] [Description of PM experience.] [Sub-advisor], [Address], serves as a sub-advisor to the Opportunistic Equity Fund.[Sub-advisor's] portfolio management team consists of the following individuals: · [Name of PM] [Title] [Description of PM experience.] · [Name of PM] [Title] [Description of PM experience.] [Sub-advisor], [Address], serves as a sub-advisor to the Opportunistic Equity Fund.[Sub-advisor's] portfolio managementteam consists of the following individuals: · [Name of PM] [Title] [Description of PM experience.] · [Name of PM] [Title] [Description of PM experience.] Large Cap Growth Fund: [Sub-advisor,] [Address], serves as the sub-advisor to the Large Cap Growth Fund. [Sub-advisor's] portfolio managment team consists of thefollowing individuals: · [Name of PM] [Title] [Description of PM experience.] · [Name of PM] [Title] [Description of PM experience.] Large Cap Value Fund: [Sub-advisor], [Address], serves as the sub-advisor to the Large Cap Value Fund.[Sub-advisor's] portfolio management team for the Large Cap Value Fund consists of the following individuals: · [Name of PM] [Title] [Description of PM experience.] · [Name of PM] [Title] [Description of PM experience.] SMID Core Fund: [Sub-advisor],[Address], serves as the sub-advisor to the SMID Core Fund.[Sub-advisor's] portfolio managementteam consists of the following individuals: · [Name of PM] [Title] [Description of PM experience.] · [Name of PM] [Title] [Description of PM experience.] World ex-US Fund: [Sub-advisor], [Address], serves as the sub-advisor to the World ex-US Fund.[Sub-advisor's] portfoliomanagementteam consists of the following individuals: · [Name of PM] [Title] [Description of PM experience.] · [Name of PM] [Title] [Description of PM experience.] Tax-Exempt Fixed Income Fund: Delaware Management Company (“DMC”), a series of Delaware Management Business Trust (“DMBT”), is a sub-advisor for the Tax-Exempt Fixed Income Fund.DMC is located at 2005 Market Street, Philadelphia, Pennsylvania 19103.DMBT is an SEC-registered investment advisor and a majority-owned subsidiary of Delaware Management Holdings, Inc.Delaware Investments is the marketing name for Delaware Management Holdings, Inc. and its subsidiaries.On January 4, 2010, Macquarie Group Limited, an Australia-based global provider of banking, financial, advisory, investment and funds management services, acquired Delaware Management Holdings, Inc. and its subsidiaries, including DMC.As of [], 2010, Delaware Investments had approximately $[] billion in assets under management. DMC manages both equity and fixed income assets classes for a variety of clients. DMC’s decision-making structure is built around its team-oriented approach, which is focused on the free flow of critical market and security information among the three areas of its Municipal Fixed Income Team: Portfolio Management, Research and Trading. The members of the team are as follows: · Joseph R. Baxter Senior Vice President, Head of Municipal Bond Department, Senior Portfolio Manager Mr. Baxter is the head of DMC’s municipal bond department and is responsible for setting the department’s investment strategy. He is also a co-portfolio manager of the DMC’s municipal bond funds and several client accounts. Before joining Delaware Investments in 1999, he held investment positions with First Union, most recently as a municipal portfolio manager with the Evergreen Funds. Mr. Baxter received a bachelor’s degree in finance and marketing from La Salle University. · Stephen J. Czepiel Senior Vice President, Senior Portfolio Manager Mr. Czepiel is a member of the DMC’s municipal fixed income portfolio management team with primary responsibility for portfolio construction and strategic asset allocation. He is a co-portfolio manager ofDMBT’s municipal bond funds and client accounts. He joined Delaware Investments in July 2004 as a senior bond trader. Previously, he was vice president at both Mesirow Financial and Loop Capital Markets. He began his career in the securities industry in 1982 as a municipal bond trader at Kidder Peabody and now has more than 20 years of experience in the municipal securities industry. Mr. Czepiel earned his bachelor’s degree in finance and economics from Duquesne University. Nuveen Asset Management (“NAM”), is a sub-advisor for the Tax-Exempt Fixed Income Fund.NAM is located at 333 West Wacker Drive, Chicago, Illinois 60606, and is an SEC-registered investment advisor with approximately $[] billion in assets under management as of [], 2010.NAM is a subsidiary of Nuveen Investments, Inc. which is indirectly owned by a holding company formed by equity investors led by Madison Dearborn Partners, LLC (and including Merrill Lynch/Bank of America private equity fund, among other co-investors).As a result, NAM is generally prohibited from entering into principal transactions with Merrill Lynch and certain of its affiliates, and is subject to other limitations in transacting with Merrill Lynch. NAM does not believe that any such prohibition or limitations will have a materially adverse effect on NAM’s ability to pursue the investment objectives and policies of the Tax-Exempt Fixed Income Fund.NAM’s portfolio managers and dedicated research analysts follow a research-driven, disciplined investment strategy that seeks to uncover bonds with exceptional relative value and identify those with the potential to provide above-average returns.The NAM portfolio team consists of the following individuals: · Martin J. Doyle, CFA Managing Director, Senior Portfolio Manager Mr. Doyle has been with NAM since 1987.He chairs the NAM Investment Committee, establishing strategy for the firm’s various investment styles.Mr. Doyle holds professional memberships in the CFA Institute and the Investment Analysts Society of Chicago.Mr. Doyle earned his bachelor’s degree in economics from the University of Illinois, and he received his MBA in Finance from Loyola University, Chicago.He is a Chartered Financial Analyst. · John V. Miller, CFA Chief Investment Officer, Managing Director Mr. Miller joined Nuveen Investments as a credit analyst in 1996, with three prior years of experience in the municipal market with a private account management firm.He has been responsible for analysis of high yield credits in the utility, solid waste and energy related sectors. Mr. Miller is a Managing Director of Nuveen and currently manages investments for several Nuveen-sponsored investment companies, including the Nuveen High Yield Municipal Bond Fund.He has a BA in Economics and Political Science from Duke University, an MA in Economics from Northwestern University and an MBA with honors in Finance from the University of Chicago.Mr. Miller is a Chartered Financial Analyst. · Michael J. Sheyker, CFA Senior Vice President, Portfolio Manager Mr. Sheyker has been with NAM since 1988.He joined the portfolio management team in 2004 after serving as a senior research analyst since 2001.Previously, Mr. Sheyker was an equity analyst and Manager of the Asset Pricing Analysis Group.Mr. Sheyker holds professional memberships in the CFA Institute and the Investment Analysts Society of Chicago and is a member of the NAM Investment Committee.He has a BS in Finance from Illinois State University and an MBA with a concentration in finance from Northern Illinois University.He is a Chartered Financial Analyst. Core Fixed Income Fund: Goldman Sachs Asset Management, L.P. (“GSAM”), 200 West Street, New York, New York 10282, is a sub-advisor to the Core Fixed Income Fund.GSAM (or its predecessor) has been registered with the SEC as an investment advisor since 1990, and is an affiliate of Goldman, Sachs & Co.Total GSAM assets under management as of [], 2010, were approximately $[] billion (includes assets managed by GSAM and its investment advisory affiliates).The following team members manage GSAM’s allocated portion of the Core Fixed Income Fund’s portfolio: James B. Clark Managing Director; Global Head of Portfolio Construction and Risk Management Mr. Clark is the Global Head of Portfolio Construction and Risk Management, and a member of the Fixed Income Strategy Group and the Duration Strategy team. Prior to his current role, Mr. Clark was the Co- Head of U.S. Fixed Income as well as the head of the portfolio management group specializing in mortgage and asset-backed securities. Mr. Clark joined GSAM in 1994 as a portfolio manager in Global Fixed Income. Mr. Clark earned a BA from Kenyon College and an MBA from the University of Chicago. · Michael Swell Managing Director; Co-Head of Global Lead Portfolio Management Mr. Swell is the Co-Head of Global Lead Portfolio Management and a member of the Fixed Income Strategy Group. Mr. Swell joined GSAM in 2007 as a Managing Director and the Head of Structured Products. From 2005 to 2007, Mr. Swell was a Senior Managing Director in charge of Friedman, Billings & Ramsey’s Fixed Income Sales & Trading division. Mr. Swell has a BA in Politics and Economics from Brandeis University, a General Course Degree from the London School of Economics and an MA in International Economics and Finance from the Lemberg School at Brandeis University. Barrow, Hanley, Mewhinney & Strauss, LLC(“BHMS”), 2200 Ross Avenue, 31st Floor, Dallas, Texas 75201, serves as a sub-advisor to the Core Fixed Income Fund.BHMS is a subsidiary of Old Mutual Asset Management (US) LLC, which is a subsidiary of Old Mutual plc., a global financial services organization. BHMS is an SEC-registered investment advisor with approximately $[] billion in assets under management as of [], 2010. BHMS’s allocated portion of the Core Fixed Income Fund’s portfolio is managed by a team of portfolio managers led by: David R. Hardin Managing Director Mr. Hardin joined BHMS in February 1987 as a portfolio manager. Currently, he serves as director of credit research, specializing in the high-yield sector. He is also an analyst for the industrial sector, including media and cable, and manages BHMS’ municipal portfolios. Mr. Hardin received an M.Sc. from the London School of Economics in 1975 and a BBA from Texas Christian University in 1973. Prior to joining BHMS, Mr. Hardin was vice president and director of the fixed income group in the trust department at Republic Bank Dallas. He was responsible for the management of all fixed income assets, created and managed SEC-registered mutual funds, and was the first portfolio manager for their high-yield corporate bond fund. Mr. Hardin began his 34-year investment career at American General Insurance Co. in Houston, where he served as a private placement portfolio manager and credit analyst. · John S. Williams Managing Director Mr. Williams joined BHMS in July 1983 to launch its fixed income management. Currently, he serves as the Chief Investment Officer for all fixed income strategies, specializing in the MBS sector, and is an analyst for the energy and utility industries. While at BHMS, he has served on the United Asset Management Board and the Advisory Board for the Teacher Retirement System of Texas. He is an active member of the CFA Society of Dallas-Fort Worth. Mr. Williams earned an MBA in 1976 and a BBA in 1975, both with Honors, from Texas Christian University. Prior experience includes being an investment officer for Southland Life Insurance Company, where he was a corporate bond portfolio manager and private placement analyst. Prior to that, he was a portfolio manager and securities analyst in the trust department at InterFirst Bank Dallas. He has also managed balanced and municipal portfolios during his 34-year investment career. · Deborah A. Petruzzelli Managing Director Ms. Petruzzelli joined BHMS in May 2003 as a portfolio manager. Her primary area of responsibility is mortgage-backed, asset-backed, and commercial mortgage-backed securities, for which she serves as lead analyst and strategist. Ms. Petruzzelli also serves as a member of BHMS’s fixed income group’s investment strategy committee. She earned a BSBA in Business Administration from Bowling Green State University in 1986. During her 24-year investment career, Ms. Petruzzelli has served as managing director/senior portfolio manager for Victory Capital Management, Inc., where she was responsible for the management of ABS, CMBS, and whole-loan sectors for all client portfolios. Prior to joining Victory, she worked for McDonald & Company Securities, Inc., as senior vice president for ABS syndication and traded ABS, CMO, and MBS. · J. Scott McDonald, CFA Managing Director Mr. McDonald joined BHMS in June 1995. He currently serves as a portfolio manager, specializing in corporate and government bonds, and is an analyst for the financial sector, including banks, and the sovereign (Yankee) sector. Mr. McDonald is active in the CFA Society of Dallas-Fort Worth. He received an MBA in 1991 from the University of Texas at Austin and a BBA from Southern Methodist University in 1986. During his 21-year investment career, Mr. McDonald previously served as senior vice president and portfolio manager at Life Partners Group, Inc., managing more than $3 billion in corporate bonds, private placements, and mortgages. Prior to that, he was a credit supervisor and lending officer for Chase Bank of Texas. · Mark C. Luchsinger, CFA Managing Director Mr. Luchsinger joined BHMS in April 1997. He currently serves as a portfolio manager, specializing in investment-grade and high-yield corporate bond strategies, and is an analyst for the basic materials, consumer and technology industries. Mr. Luchsinger is active in the CFA Society of Dallas-Fort Worth. He earned a BBA from Bowling Green State University in 1980. During his 29-year investment career, Mr. Luchsinger has served as Chief Investment Officer for Great American Reserve Insurance Company and as senior investment portfolio manager for Western Preferred Corporation. Mr. Luchsinger began his career as a credit analyst for Scor Reinsurance Company. In addition, he spent 10 years in fixed income sales at First Boston Corporation, PaineWebber, and Morgan Keegan. VALUATION OF FUND SHARES Shares of each Fund are sold at the net asset value per share (“NAV”), which is determined by each Fund generally as of 4:00 p.m. Eastern time on each day that the Fund is open for business.Each Fund is generally open on days that the New York Stock Exchange (“NYSE”) is open for trading.Purchase and redemption requests are priced at the next NAV calculated after receipt of such requests.The NAV per share is determined by dividing the value of a Fund’s securities, cash and other assets, minus all expenses and liabilities, by the number of shares outstanding (assets - liabilities / # of shares NAV per share).The NAV takes into account the expenses and fees of each Fund, including management, administration and shareholder servicing fees, which are accrued daily. Each Fund’s securities are generally valued each day at their current market value.If market quotations are not readily available, securities will be valued at their fair market value as determined in good faith in accordance with procedures approved by the Trust’s Board of Trustees. Trading in Foreign Securities The securities markets on which the foreign securities owned by a Fund are traded may be open on days that the Fund does not calculate its NAV.Because foreign markets may be open at different times than the NYSE, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them.The Funds translate prices for their investments quoted in foreign currencies into U.S. dollars at current exchange rates.As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. If events materially affecting the values of a Fund’s foreign investments (in the opinion of the Advisor and the appropriate sub-advisor) occur between the close of foreign markets and the close of regular trading on the NYSE, or if reported prices are believed by the Advisor or the sub-advisors to be unreliable, these investments will be valued at their fair value in accordance with the Trust’s fair valuation procedures.The Funds may rely on third-party pricing vendors to monitor for events materially affecting the values of the Funds’ foreign investments during the period between the close of foreign markets and the close of regular trading on the NYSE.In certain circumstances, if events occur that materially affect the values of the Funds’ foreign investments, the third-party pricing vendors will provide revised values to the Funds. The use of fair value pricing by the Funds may cause the NAVs of their shares to differ from the NAVs that would be calculated by using closing market prices.Also, due to the subjective nature of fair value pricing, a Fund’s value for a particular security may be different from the last quoted market price. PURCHASING FUND SHARES How to Purchase Fund Shares Financial institutions and intermediaries on behalf of their clients may purchase shares on any day that the NYSE is open for business by placing orders with U.S. Bancorp Fund Services, LLC (“USBFS”), the Funds’ transfer agent (or its authorized agent).Institutions and intermediaries that use certain proprietary systems of the Advisor may place orders electronically through those systems.Institutional Shares are offered to certain institutional investors, including certain affiliates of the Funds.Cash investments must be transmitted or delivered in federal funds to the Funds’ wire agent by the close of business on the day after the order is placed.Each Fund reserves the right to refuse any purchase requests, particularly those that would not be in the best interests of the Fund or its shareholders and could adversely affect the Fund or its operations. Certain other intermediaries, including certain broker-dealers and shareholder organizations, have been designated as agents authorized to accept purchase, redemption and exchange orders for Fund shares.These intermediaries are required by contract and applicable law to ensure that orders are executed at the NAV next determined after the intermediary receives the request in good form.These authorized intermediaries are responsible for transmitting requests and delivering funds on a timely basis. In accordance with the U.S.A. PATRIOT Act of 2001, please note that the financial institution or intermediary will verify certain information on your account as part of the Funds’ Anti-Money Laundering Program.As requested by your financial intermediary, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing a P.O. Box will not be accepted. Minimum Purchases The Funds have no investment minimums, however, the financial institutions and intermediaries that sell the Funds’ shares may have established minimum values for the accounts that they handle. SELLING (REDEEMING) FUND SHARES How to Sell Your Fund Shares Shareholders may sell (redeem) their Fund shares through their financial institutions or intermediaries on any business day by following the procedures established when they opened their account or accounts.The sale price of each share will be the next NAV determined after a Fund (or authorized intermediary) receives a request to sell or redeem Fund shares.Normally, a Fund will pay for redeemed shares on the next business day after receiving a request, but it could take as long as seven days. Redemption-in-Kind Each Fund generally pays sale (redemption) proceeds in cash.However, under unusual conditions where the payment of cash is not in the best interest of a Fund or its remaining shareholders, a Fund might pay all or part of a shareholder’s redemption proceeds in liquid securities with a market value equal to the redemption price (redemption-in-kind).If shares are redeemed in kind, a shareholder is likely to pay brokerage costs to sell the securities distributed, as well as taxes on any capital gains from the sale as with any redemption. Suspension of Your Right to Sell Your Shares Each Fund may suspend a shareholder’s right to sell shares if the NYSE restricts trading, the SEC declares an emergency or for other reasons as permitted by law. EXCHANGE PRIVILEGE Shareholders of record may exchange shares of any Fund for shares of any other Fund on any business day by contacting their financial institution or intermediary.The financial institution or intermediary will contact the Funds’ transfer agent to complete the exchange.This exchange privilege may be changed or canceled by a Fund at any time upon 60 days notice.Exchanges are generally made only between identically registered accounts.Any exchange involving a change in ownership will require a written request with signature(s) guaranteed.Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the NYSE Medallion Signature Program and the Securities Transfer Agents Medallion Program.A notary public is not an acceptable signature guarantor.Exercising the exchange privilege consists of two transactions: a sale of shares in one Fund and the purchase of shares in another; as a result, there may be tax consequences of the exchange.A shareholder could realize short- or long-term capital gains or losses.An exchange request received prior to the close of the NYSE will be made at that day’s closing NAV per share.The Funds reserve the right to refuse the purchase side of any exchange that would not be in the best interests of a Fund or its shareholders and could adversely affect the Fund or its operations. MARKET TIMING POLICY Excessive or short-term purchases and redemptions of Fund shares have the potential to harm the Funds and their long-term shareholders.Such frequent trading of Fund shares may lead to, among other things, dilution in the value of Fund shares held by long-term shareholders, interference with the efficient management of the Funds’ portfolios and increased brokerage and administrative costs.In addition to these generally applicable risks, Funds that invest a substantial portion of their assets in certain types of securities may be subject to additional risks.For example, Funds that invest in foreign securities that trade in overseas markets, such as the CME World ex-US Fund, may be subject to the risk of a particular form of frequent trading called time-zone arbitrage, where shareholders of the Fund seek to take advantage of time-zone differences between the close of the overseas markets in which the Fund’s securities are traded, and the close of U.S. markets.Arbitrage opportunities also may occur in Funds that hold small capitalization or small company securities (such as the CME SMID Core Fund) or in Funds that invest in thinly-traded securities. The Funds are not designed to serve as vehicles for frequent trading in response to short-term fluctuations in the securities markets.Accordingly, the Funds’ Board of Trustees has adopted policies and procedures that are designed to deter such excessive or short-term trading.In general, the Funds consider trading activity to be suspect if there is a purchase and redemption transaction within any three-day period although longer periods may also be suspect.The size of such transactions also may be taken into account. The Advisor takes an active role in seeking to monitor, identify and prevent abusive or excessive short-term trading activity in the Funds.The majority of purchase and redemption orders are submitted on behalf of clients invested in the GFWM Platform.Due to the nature of the GFWM Platform, where Fund purchase and redemption transactions are effected in connection with an asset allocation model, it is highly unlikely that individual investment advisors or investors could engage in abusive trading strategies within the platform.In other cases, where the Funds are made available outside of the GFWM Platform, the Advisor will work with the Funds’ transfer agent to restrict trading in Fund shares upon identifying suspected market timer activity.The Advisor periodically reviews the Funds’ purchase and redemption activity in order to detect possible market-timing.The Funds reserve the right to take appropriate action as they deem necessary to combat excessive or short-term trading of Fund shares, including, but not limited to, refusing to accept purchase orders.Although the Funds take steps to prevent abusive trading practices, there is no guarantee that all such practices will be detected or prevented. Under no circumstances will the Funds, the Advisor or the distributor enter into any agreements with any investor to encourage, accommodate or facilitate excessive or short-term trading in the Funds. DISTRIBUTION OF FUND SHARES Distributor Capital Brokerage Corporation, an affiliate of the Advisor, 6620 West Broad Street, Building 2, Richmond, Virginia 23230, is the distributor for the shares of each of the Funds.Quasar Distributors, LLC, 615 East Michigan Street, Milwaukee, Wisconsin 53202, serves as the sub-distributor to each of the Funds.Both Capital Brokerage Corporation and Quasar Distributors, LLC are registered broker-dealers and members of the Financial Industry Regulatory Authority, Inc.Shares of each Fund are offered on a continuous basis. Distribution Plan The Trust, on behalf of the Funds, has adopted a Distribution Plan pursuant to Rule 12b-1 of the Investment Company Act of 1940, as amended, to provide certain distribution activities and shareholder services for the Funds and their shareholders.Each Fund pays 0.25% per year of its average daily net assets for such distribution and shareholder service activities.As these fees are paid out of a Fund’s assets on an on-going basis, over time, these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Amounts may be paid under the Funds’ 12b-1 Distribution Plan to brokers, dealers, advisors and others.For example, Rule 12b-1 fees are paid to mutual fund supermarkets that perform back office shareholder servicing and recordkeeping services that facilitate the operation of the GFWM Platform through which the Funds are primarily distributed.The Advisor (and its affiliates) similarly receive portions of such 12b-1 payments for their services provided in connection with the GFWM Platform.Payments under the 12b-1 Distribution Plan are not tied exclusively to distribution or shareholder servicing expenses actually incurred by the distributor or others, and the payments may exceed or be less than the amount of expense actually incurred. COUNSEL, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND SERVICE PROVIDERS Legal Counsel and Independent Registered Public Accounting Firm Stradley Ronon Stevens & Young, LLP, 2600 One Commerce Square, Philadelphia, Pennsylvania 19103, serves as legal counsel to the Trust. KPMG LLP, 777 East Wisconsin Avenue, Milwaukee, Wisconsin 53202, serves as the independent registered public accounting firm for the Funds. Custodian, Fund Administrator, Transfer Agent, Fund Accountant and Shareholder Servicing Agents U.S. Bank N.A. serves as custodian for each Fund’s cash and securities.The custodian does not assist in, and is not responsible for, investment decisions involving assets of the Funds. USBFS serves as each Fund’s administrator, transfer agent and fund accountant.In addition, certain other organizations that provide recordkeeping and other shareholder services may be entitled to receive fees from a Fund for shareholder support.Such support may include, among other things, assisting investors in processing their purchase, exchange or redemption requests, or processing dividend and distribution payments. DIVIDENDS, DISTRIBUTIONS AND TAXES DISTRIBUTIONS Dividends and Distributions. [Each Fund intends to qualify each year as a regulated investment company under the Internal Revenue Code.As a regulated investment company, a Fund generally pays no federal income tax on the income and gains it distributes to you.All Funds, other than the Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund, expect to declare and distribute all of their net investment income, if any, as dividends at least annually.The Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund expect to declare and distribute all of their net investment income, if any, as dividends at least quarterly.Each Fund will distribute net realized capital gains, if any, at least annually usually in December. A Fund may distribute such income dividends and capital gains more frequently, if necessary, in order to reduce or eliminate federal excise or income taxes on the Fund. The amount of any distribution will vary, and there is no guarantee a Fund will pay either an income dividend or a capital gains distribution. We automatically reinvest all dividends and any capital gains, unless you direct us to do otherwise. Annual Statements.Every January, you will receive a statement that shows the tax status of distributions you received the previous calendar year.Your statement will show the exempt-interest dividends you received and the separately-identified portion that constitutes an item of tax preference for purposes of the alternative minimum tax.Distributions declared in December to shareholders of record in such month, but paid in January, are taxable as if they were paid in December.The Funds may reclassify income after your tax reporting statement is mailed to you.Prior to issuing your statement, the Funds make every effort to search for reclassified income to reduce the number of corrected forms mailed to shareholders. However, when necessary, you will receive a corrected Form 1099-DIV to reflect reclassified information. Avoid “Buying a Dividend”.At the time you purchase your Fund shares, the Fund’s net asset value may reflect undistributed income, undistributed capital gains, or net unrealized appreciation in value of portfolio securities held by the Fund.A subsequent distribution to you of such amounts, although constituting a return of your investment, would be taxable. The information below is supplemented or modified by the discussion under the subheading, “Additional Information – Tax-Exempt Fixed Income Fund.” TAXES Tax Considerations.Each Fund expects, based on its investment objectives and strategies, that its distributions, if any, will be taxable to you as ordinary income, capital gains, or some combination of both.This is true whether you reinvest your distributions in additional Fund shares or receive them in cash. For federal income tax purposes, Fund distributions of short-term capital gains are taxable to you as ordinary income. Fund distributions of long-term capital gains are taxable to you as long-term capital gains no matter how long you have owned your shares.With respect to taxable years of a Fund beginning before January 1, 2011, unless such provision is extended or made permanent, a portion of income dividends designated by a Fund may be qualified dividend income eligible for taxation by individual shareholders at long-term capital gain rates provided certain holding period requirements are met.Because the income of the Tax-Exempt Fixed Income Fund and Core Fixed Income Fund primarily is derived from investments earning interest rather than dividend income, generally none or only a small portion of the income dividends paid to you by these Funds may be qualified dividend income eligible for taxation by individuals at long-term capital gain tax rates. Sale or Redemption of Fund Shares. A sale or redemption of Fund shares is a taxable event and, accordingly, a capital gain or loss may be recognized.For tax purposes, an exchange of your Fund shares for shares of a different Fund is the same as a sale. Backup Withholding. By law, if you do not provide a Fund with your proper taxpayer identification number and certain required certifications, you may be subject to backup withholding on any distributions of income, capital gains, or proceeds from the sale of your shares.The Funds also must withhold if the Internal Revenue Service instructs it to do so. When withholding is required, the amount will be 28% of any distributions or proceeds paid. Other.Fund distributions and gains from the sale or exchange of your Fund shares generally are subject to state and local taxes. If a Fund qualifies to pass through to you the tax benefits from foreign taxes it pays on its investments, and elects to do so, then any foreign taxes it pays on these investments may be passed through to you as a foreign tax credit.Non-U.S. investors may be subject to U.S. withholding at a 30% or lower treaty tax rate and U.S. estate tax and are subject to special U.S. tax certification requirements to avoid backup withholding and claim any treaty benefits.Exemptions from U.S. withholding tax are provided for capital gain dividends paid by a Fund from long-term capital gains, if any, exempt-interest dividends and, with respect to taxable years of a Fund that begin before January 1, 2010 (unless such sunset date is extended, possibly retroactively to January 1, 2010, or made permanent), interest-related dividends paid by a Fund from its qualified net interest income from U.S. sources and short-term capital gain dividends.However, notwithstanding such exemptions from U.S. withholding at the source, any such dividends and distributions of income and capital gains will be subject to backup withholding at a rate of 28% if you fail to properly certify that you are not a U.S. person. Receipt of Excess Inclusion Income by a Fund.A Fund may derive “excess inclusion income” from certain equity interest in mortgage pooling vehicles either directly or through an investment in a U.S. REIT.If, contrary to expectation, a Fund were to receive excess inclusion income in excess of certain threshold amounts, such income would be allocated to Fund shareholder with special tax consequences. ADDITIONAL INFORMATION – TAX-EXEMPT FIXED INCOME FUND Exempt-Interest Dividends.Dividends from the Fund will consist primarily of exempt-interest dividends from interest earned on municipal securities.In general, exempt-interest dividends are exempt from regular federal income tax. Exempt-interest dividends from interest earned on municipal securities of a state, or its political subdivisions, generally are exempt from that state’s personal income tax.Most states, however, do not grant tax-free treatment to interest from municipal securities of other states. Exempt-interest dividends are taken into account when determining the taxable portion of your social security or railroad retirement benefits. The Fund may invest a portion of its assets in private activity bonds. The income from these bonds is a tax preference item when determining your federal alternative minimum tax.However, under the American Recovery and Reinvestment Act of 2009, tax-exempt interest on private activity bonds issued in 2009 and 2010 is not an item of tax preference for purposes of the alternative minimum tax. Because of these tax exemptions, a tax-free fund may not be a suitable investment for retirement plans and other tax-exempt investors.Corporate shareholders should note that these dividends may be fully taxable in states that impose corporate franchise taxes, and should consult with their tax advisors about the taxability of this income before investing in the Fund. While the Fund endeavors to purchase only bona fide tax-exempt securities, there are risks that: (a) a security issued as tax-exempt may be reclassified by the Internal Revenue Service or a state tax authority as taxable and/or (b) future legislative, administrative or court actions could adversely impact the qualification of income from a tax-exempt security as tax-free. Such reclassifications or actions could cause interest from a security to become taxable, possibly retroactively, subjecting you to increased tax liability. In addition, such reclassifications or actions could cause the value of a security, and therefore, the value of a Fund’s shares, to decline. Taxable Income Dividends.The Fund may invest a portion of its assets in securities that pay income that is not tax-exempt. The Fund also may distribute to you any market discount and net short-term capital gains from the sale of its portfolio securities. If you are a taxable investor, Fund distributions from this income are taxable to you as ordinary income, and generally will not be treated as qualified dividend income subject to reduced rates of taxation for individuals.Distributions of ordinary income are taxable whether you reinvest your distributions in additional Fund shares or receive them in cash. Capital Gain Distributions.The Fund also may realize net long-term capital gains from the sale of its portfolio securities. Fund distributions of long-term capital gains are taxable to you as long-term capital gains no matter how long you have owned your shares. This discussion of “Dividends, distributions and taxes” is not intended or written to be used as tax advice.Because everyone’s tax situation is unique, you should consult your tax professional about federal, state, local or foreign tax consequences before making an investment in the Funds.] OTHER INFORMATION Commodity Pool Operation Exemption The Trust has claimed an exclusion from the definition of the term “commodity pool operator” under the Commodity Exchange Act (“CEA”), and therefore, is not subject to registration or regulation as a pool operator under the CEA. Conversion to Master/Feeder Fund Structure In lieu of investing directly, the Funds are authorized to seek to achieve their investment objectives by converting to a Master/Feeder Fund structure pursuant to which each Fund would invest all of its investable assets in an investment company having substantially the same investment objectives and policies as the Fund.There is no current intention to convert the Funds to a Master/Feeder Fund structure. INDEX DESCRIPTIONS Barclays Capital U.S. Aggregate Bond Index The Barclays Capital U.S. Aggregate Bond Index (formerly known as the Lehman Brothers® Aggregate Bond Index) measures the performance of securities from the Barclays Capital U.S. Government/Corporate Bond Index, Mortgage-Backed Securities Index and Asset-Backed Securities Index. The Barclays Capital U.S. Aggregate Bond Index is a broad representation of the investment-grade fixed-income market in the United States and includes U.S. government and corporate debt securities, mortgage- and asset-backed securities and international U.S. dollar-denominated bonds. All securities contained in the Barclays Capital U.S. Aggregate Bond Index have a minimum term to maturity of one year.The Index is unmanaged and cannot be invested in directly.The Index does not reflect any deduction for fees, expenses or taxes. Barclays Capital U.S. Municipal Bond Index The Barclays Capital U.S. Municipal Bond Index (formerly known as the Lehman Brothers® Municipal Bond Index) measures the performance of investment-grade, tax-exempt and fixed-rate bonds with long-term maturities (greater than two years) selected from issues larger than $50 million.The Index is unmanaged and cannot be invested in directly.The Index does not reflect any deduction for fees, expenses or taxes. Lipper Intermediate Investment-Grade Debt Funds Index The Lipper Intermediate Investment-Grade Debt Funds Index is an index consisting of Funds that invest at least 65% of fund assets in investment grade debt issues (rated in top four grades with dollar-weighted average maturities of one to five years). Lipper Intermediate Municipal Bond Funds Index The Lipper Intermediate Municipal Bond Funds Index is an index of portfolios that invest in municipal debt issues with dollar-weighted average maturities of five to 10 years. Lipper International Funds Index The Lipper International Funds Index is an unmanaged index which measures the composite performance of the 30 largest international mutual funds, as categorized by Lipper Inc. These funds invest assets in securities with primary trading markets outside of the United States. Lipper Large-Cap Growth Funds Index The Lipper Large-Cap Growth Funds Index is the average of the 30 largest funds in the Lipper Large-Cap Growth Funds category. These funds, by portfolio practice, invest at least 75% of equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the Standard & Poor’s (“S&P”) Super Composite 1500® Index.These funds typically have an above average price-to-earnings ratio, price-to-book ratio and three-year sales-per-share growth value, compared to the Standard & Poor’s 500 Composite Index (“S&P 500® Index”). Lipper Large-Cap Value Funds Index The Lipper Large-Cap Value Funds Index is the average of the 30 largest funds in the Lipper Large-Cap Value Funds category.These funds, by portfolio practice, invest at least 75% of equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P Super Composite 1500® Index. Large-cap value funds typically have a below-average price-to-earnings ratio, price-to-book ratio and three-year sales-per-share growth value, compared to the S&P 500® Index. Lipper Small-Cap Value Funds Index The Lipper Small-Cap Value Funds Index is the average of the 30 largest funds in the Lipper Small-Cap Value Funds category.These funds, by portfolio practice, invest 75% of equity assets in companies with market capitalizations (on a three-year weighted basis) less than 250% of the dollar-weighted median market capitalization of the smallest 500 of the middle 1,000 securities of the S&P Super Composite 1500® Index.These funds typically have a below average price-to-earnings ratio, price-to-book ratio and three-year sales-per-share growth value, compared to the S&P SmallCap 600® Index. MSCI All Country World ex US Index The MSCI All Country World ex US Index measures the equity market performance of developed and emerging markets excluding the United States. As of May 27, 2010 the MSCI ACWI ex US consisted of 44 country indices comprising 23 developed and 21 emerging market country indices. The developed market country indices included are: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland and the United Kingdom.The emerging market country indices included are: Brazil, Chile, China, Colombia, Czech Republic, Egypt, Hungary, India, Indonesia, Korea, Malaysia, Mexico, Morocco, Peru, Philippines, Poland, Russia, South Africa, Taiwan, Thailand, and Turkey. MSCI EAFE® Index (Europe, Australasia, Far East) The MSCI EAFE® Index (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the US & Canada. As of May 27, 2010, the MSCI EAFE® Index consisted of the following 22 developed market country indices: Australia, Austria, Belgium, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, and the United Kingdom.The Index is unmanaged and cannot be invested in directly.The Index does not reflect any deduction for fees, expenses or taxes. Russell 1000® Growth Index The Russell 1000® Growth Index contains those securities in the Russell 1000® Index with a greater-than-average growth orientation.Companies in this Index tend to exhibit higher price-to-book and price-to-earnings ratios, lower dividend yields, and higher forecasted growth rates.The Index is unmanaged and cannot be invested in directly.The Index does not reflect any deduction for fees, expenses or taxes. Russell 1000® Value Index The Russell 1000® Value Index contains those securities in the Russell 1000® Index with a less-than-average growth orientation.Companies in this Index generally have low price-to-book and price-to-earnings ratios, higher dividend yields, and lower forecasted growth values.The Index is unmanaged and cannot be invested in directly.The Index does not reflect any deduction for fees, expenses or taxes. Russell 2500TM Index The Russell 2500TM Index measures The Russell 2500TM Index measures the performance of the small to mid-cap segment of the U.S. equity universe, commonly referred to as "smid" cap.The Index is unmanaged and cannot be invested in directly.The Index does not reflect any deduction for fees, expenses or taxes. Russell 2500TM Value Index The Russell 2500TM Value Index measures the performance of those Russell 2500TM companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2500™ Value Index is generally representative of smaller capitalization value stocks.The Index is unmanaged and cannot be invested in directly.The Index does not reflect any deduction for fees, expenses or taxes. Russell Midcap® Value Index The Russell Midcap® Value Index measures the performance of those Russell mid-cap companies with lower price-to-book ratios and lower forecasted growth values. The stocks are also members of the Russell 1000® Value Index. FINANCIAL HIGHLIGHTS The financial highlights information below is for the Funds’ Service Shares. As of the date of this Prospectus, Institutional Shares of the Funds had not commenced operations.The financial highlights tables are intended to help you understand the financial performance for each Fund for the past five years, or if shorter, the period of each Fund’s operations.No financial information is presented for theAssetMark Opportunistic Equity Fund as this Fund had not commenced operations as of the date of this Prospectus.Certain information reflects financial results for a single Fund share.The total returns in the tables represent the rate that an investor would have earned or lost on an investment in the Fund (assuming reinvestment of all dividends and distributions).The information provided for the fiscal years ended March 31, 2010, March 31, 2009, March 31, 2008 and March 31, 2007 has been derived from financial statements audited by KPMG LLP, whose report, along with each Fund’s financial statements, is included in the Funds’ annual report, which is available upon request.The information provided for the fiscal period ended March 31, 2006 has been derived from financial statements audited by the Funds’ previous auditor. Large Cap Growth Fund Year Ended Year Ended Year Ended Year Ended Period Ended March 31, March 31, March 31, March 31, March 31, Per share data for a share of capital stock outstanding for the entire period and selected information for the period are as follows: Net asset value, beginning of period Income from investment operations: Net investment income (loss) Net realized and unrealized gains (losses) on investments Total from investment operation Less distributions: Dividends from net investment income – Dividends from net realized gains – –* – Return of capital – Total distributions – – Net asset value, end of period Total return 48.60% -35.63% -3.88% -0.80% 8.15%(1) Supplemental data and ratios: Net assets, end of period Ratio of expenses to average net assets Before expense reimbursement, including (recapture) and securities lending credit 1.46% 1.40% 1.33% 1.33% 1.35%(2) After expense reimbursement (recapture) and securities lending credit 1.41% 1.27% 1.28% 1.31% 1.32%(2) Ratio of net investment income (loss) to average net assets Before expense reimbursement, including (recapture) 0.09% -0.15% -0.15% -0.27% -0.38%(2) After expense reimbursement (recapture) 0.14% -0.02% -0.10% -0.25% -0.35%(2) Portfolio turnover rate 69.83% 98.67% 62.86% 142.66% 72.34% (1) Not annualized. (2)Annualized. * Amount represents less than $0.01 per share. Large Cap Value Fund Year Ended Year Ended Year Ended Year Ended Period Ended March 31, March 31, March 31, March 31, March 31, Per share data for a share of capital stock outstanding for the entire period and selected information for the period are as follows: Net asset value, beginning of period Income from investment operations: Net investment income Net realized and unrealized gains (losses) on investments Total from investment operations Less distributions: Dividends from net investment income Dividends from net realized gains – –* Total distributions Net asset value, end of period Total return 55.37% -48.85% -12.23% 15.32% 7.85%(1) Supplemental data and ratios: Net assets, end of period Ratio of expenses to average net assets Before expense reimbursement, including (recapture) and securities lending credit 1.44% 1.38% 1.33% 1.32% 1.36%(2) After expense reimbursement (recapture) and securities lending credit 1.40% 1.22% 1.28% 1.28% 1.30%(2) Ratio of net investment income to average net assets Before expense reimbursement, including (recapture) 1.27% 1.60% 1.16% 1.00% 0.86%(2) After expense reimbursement (recapture) 1.31% 1.76% 1.21% 1.04% 0.92%(2) Portfolio turnover rate 26.85% 58.45% 40.54% 30.25% 64.61% (1) Not annualized. (2)Annualized. * Amount represented less than $0.01 per share. SMID Core Fund Year Ended Year Ended Year Ended Year Ended Period Ended March 31, March 31, March 31, March 31, March 31, Per share data for a share of capital stock outstanding for the entire period and selected information for the period are as follows: Net asset value, beginning of period Income from investment operations: Net investment income (loss) Net realized and unrealized gains (losses) on investments Total from investment operations Less distributions: Dividends from net investment income –* – Dividends from net realized gains – – Return of capital –* –* – – Total distributions Net asset value, end of period Total return 66.39% -37.59% -19.47% 7.63% 11.18%(1) Supplemental data and ratios: Net assets, end of period Ratio of expenses to average net assets Before expense reimbursement, including (recapture) and securities lending credit 1.67% 1.59% 1.48% 1.47% 1.55%(2) After expense reimbursement (recapture) and securities lending credit 1.59% 1.28% 1.40% 1.41% 1.53%(2) Ratio of net investment income (loss) to average net assets Before expense reimbursement, including (recapture) -0.06% 0.58% 0.61% 1.68% -0.45%(2) After expense reimbursement (recapture) 0.02% 0.89% 0.69% 1.75% -0.43%(2) Portfolio turnover rate 52.31% 65.97% 127.62% 174.94% 72.42% (1) Not annualized. (2)Annualized. *Amount represents less than $0.01 per share. World Ex-US Fund Year Ended Year Ended Year Ended Year Ended Period Ended March 31, March 31, March 31, March 31, March 31, Per share data for a share of capital stock outstanding for the entire period and selected information for the period are as follows: Net asset value, beginning of period Income from investment operations: Net investment income (loss) Net realized and unrealized gains (losses) on investments Total from investment operations Less distributions: Dividends from net investment income Dividends from net realized gains – Total distributions Net asset value, end of period Total return 41.68% -50.42% -3.85% 17.65% 29.75%(1) Supplemental data and ratios: Net assets, end of period Ratio of expenses to average net assets Before expense reimbursement, including (recapture) and securities lending credit 1.53% 1.53% 1.43% 1.39% 1.38%(2) After expense reimbursement (recapture) and securities lending credit 1.53% 1.52% 1.42% 1.37% 1.34%(2) Ratio of net investment income (loss) to average net assets Before expense reimbursement, including (Recapture) 2.01% 1.94% 0.87% 0.95% -0.16%(2) After expense reimbursement (recapture 2.01% 1.95% 0.88% 0.97% -0.12%(2) Portfolio turnover rate 65.33% 144.98% 119.13% 89.16% 66.98% (1) Not annualized. (2)Annualized. Tax-Exempt Fixed Income Fund Year Ended Year Ended Year Ended Year Ended Period Ended March 31, March 31, March 31, March 31, March 31, Per share data for a share of capital stock outstanding for the entire period and selected information for the period are as follows: Net asset value, beginning of period Income from investment operations: Net investment income Net realized and unrealized gains (losses) on investments Total from investment operations Less distributions: Dividends from net investment income Dividends from net realized gains – Total distributions Net asset value, end of period Total return 10.06% -0.25% 0.28% 3.92% -0.64%(1) Supplemental data and ratios: Net assets, end of period Ratio of expenses to average net assets Before expense reimbursement, including (recapture) 1.30% 1.30% 1.23% 1.28% 1.29%(2) After expense reimbursement (recapture) 1.29% 1.29% 1.23% 1.28% 1.29%(2) Ratio of net investment income to average net assets Before expense reimbursement, including (recapture) 3.30% 3.09% 2.93% 2.53% 2.15%(2) After expense reimbursement (recapture) 3.31% 3.10% 2.93% 2.53% 2.15%(2) Portfolio turnover rate 57.44% 44.37% 66.26% 50.36% 14.61% (1) Not annualized. (2)Annualized. Core Fixed Income Fund Year Ended Year Ended Year Ended Year Ended Period Ended March 31, March 31, March 31, March 31, March 31, Per share data for a share of capital stock outstanding for the entire period and selected information for the period are as follows: Net asset value, beginning of period Income from investment operations: Net investment income Net realized and unrealized gains (losses) on investments Total from investment operations Less distributions: Dividends from net investment income Dividends from net realized gains – – Return of Capital – Total distributions Net asset value, end of period Total return 19.21% -7.57% 3.87% 5.96% -0.48%(1) Supplemental data and ratios: Net assets, end of period Ratio of expenses to average net assets Before expense reimbursement, including (recapture) and securities lending credit 1.28% 1.26% 1.18% 1.16% 1.19%(2) After expense reimbursement (recapture) and securities lending credit 1.25% 1.18% 1.13% 1.14% 1.16%(2) Ratio of net investment income to average net assets Before expense reimbursement, including (recapture) 3.71% 4.54% 4.37% 4.14% 3.43%(2) After expense reimbursement (recapture) 3.74% 4.62% 4.42% 4.16% 3.47%(2) Portfolio turnover rate 224.89% 261.77% 307.52% 280.55% 261.52% (1) Not annualized. (2)Annualized. [AssetMark] Funds® AssetMark Opportunistic Equity Fund AssetMark Large Cap Growth Fund AssetMarkLarge Cap Value Fund AssetMarkSMID Core Fund AssetMarkWorld Ex-US Fund AssetMarkTax-Exempt Fixed Income Fund AssetMark Core Fixed Income Fund Investment Advisor Genworth Financial Wealth Management, Inc. 2300 Contra Costa Blvd., Suite 600 Pleasant Hill, CA 94523 Legal Counsel Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 Independent Registered Public Accounting Firm KPMG LLP 777 East Wisconsin Avenue Milwaukee, WI 53202 Transfer Agent, Fund Accountant and Fund Administrator U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 Custodian U.S. Bank N.A. Custody Operations 1555 North RiverCenter Drive, Suite 302 Milwaukee, WI53212 Distributor Capital Brokerage Corporation 6620 West Broad Street, Building 2 Richmond, VA 23230 [LOGO] Privacy Policy At Genworth Financial and our family of companies, we appreciate your business and the trust you have placed in us.Our privacy philosophy reflects the value of your trust. We are committed to protecting the personal data we obtain about you. Please know that we do not sell your personal data. In order to provide services or products to you, we may use your personal data. To further understand our Privacy Policy, please review the following details. What personal data may we collect about you? We may collect your personal data to provide you with the products or services you requested. We may obtain it from your application, your transactions with us, and outside parties such as consumer reporting agencies. We may collect personal data about you to process transactions and to prevent fraud. Where required, we will obtain your consent before collecting it. The personal data may include: • Name and address • Income and assets • Accounts at other institutions • Social security or taxpayer identification number What do we do with your personal data? We comply with Federal and State requirements related to the protection and use of your data. This means that we only share data where we are permitted or required to do so. We also may be required to obtain your authorization before disclosing certain types of personal data. We may use your personal data in order to: • Process transactions • Respond to your requests • Prevent fraud • Comply with regulatory requirements • Share with you related products and services we offer We do not sell personal data about current or former customers or their accounts. We do not share your personal data for marketing purposes. When affiliates or outside companies perform a service on our behalf, we may share your personal data with them. We required them to protect your personal data, and we only permit them to use your personal data to perform these services. Examples of outside parties who may receive your personal data are: • Your agent or representative • Your brokerage firm • State or Federal authorities • Other companies or service providers supporting your policy, contract, or account. How do we protect your personal data? In order to protect your personal data, we maintain physical, electronic and procedural safeguards. We review these safeguards regularly in keeping with technological advancements. We restrict access to your personal data. We also train our employees in the proper handling of your personal data. Our commitment to keeping you informed. We will send you a Privacy Policy each year while you are our customer. In the event we broaden our data sharing practices, we will send you a new Privacy Policy. FOR MORE INFORMATION You may obtain the following and other information on the Funds free of charge: Statement of Additional Information (“SAI”) dated [], 2011: The SAI of the Funds provides more details about each Fund’s policies and management.The Funds’ SAI is incorporated by reference into this Prospectus. Annual and Semi-Annual Report: The annual and semi-annual reports provide additional information about each Fund’s investments, as well as the most recent financial reports and portfolio listings.As of the date of this Prospectus, annual and semi-annual reports for theAssetMark Opportunistic Equity Fund are not available because this Fund has not commenced operations.The annual report contains a discussion of the market conditions and investment strategies that affected each Fund’s performance during the last fiscal year. To receive any of these documents or the Prospectus of [AssetMark] Funds free of charge or to make inquiries or request additional information about [AssetMark] Funds, please contact us. By Telephone: (888) 278-5809 By Mail: [AssetMark] Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 By Internet: www.GenworthWealth.com From the SEC: You may review and obtain copies of [AssetMark] Funds’ information (including the SAI) at the SEC Public Reference Room in Washington, D.C.Please call 1-202-551-8090 for information relating to the operation of the Public Reference Room.Reports and other information about each Fund are available on the EDGAR Database on the SEC’s Internet site at http://www.sec.gov.Copies of the information may be obtained, after paying a duplicating fee, by electronic request at the following E-mail address: publicinfo@sec.gov, or by writing the Public Reference Section, Securities and Exchange Commission, Washington, D.C. 20549-0102. 1940 Act File No. 811-10267 [LOGO] [AssetMark] Funds® Prospectus [], 2011 ASSETMARK FUNDS STATEMENT OF ADDITIONAL INFORMATION [], 2011 AssetMark Opportunistic Equity Fund [(Ticker: [])] AssetMark Large Cap Growth Fund (Ticker: [AFLGX]) AssetMark Large Cap Value Fund (Ticker: [AFLVX]) AssetMark SMID Core Fund (Ticker: [AFSVX]) AssetMark World ex-US Fund (Ticker: [AFIEX]) AssetMark Tax-Exempt Fixed Income Fund (Ticker: [AFTIX]) AssetMark Core Fixed Income Fund (Ticker: [AFCFX]) Service Shares Institutional Shares This Statement of Additional Information (“SAI”) provides general information about each of the series (individually, a “Fund” and collectively, the “Funds”) of AssetMark Funds.This SAI is not a prospectus and should be read in conjunction with the Funds’ current Prospectus dated [], 2011, as supplemented and amended from time to time, which is incorporated herein by reference.To obtain a copy of the Prospectus, please write or call the Funds at the address or telephone number below. The Funds’ financial statements for the fiscal year ended March31, 2010 (with the exception of the AssetMark Opportunistic Equity Fund, which has not commenced operations as of the date of this SAI) are incorporated herein by reference to the Funds’ Annual Report dated March 31, 2010.A copy of the Annual Report may be obtained without charge by calling or writing the Funds as shown below. AssetMark Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 Phone: (888) 278-5809 TABLE OF CONTENTS GENERAL INFORMATION ABOUT ASSETMARK FUNDS 3 DESCRIPTION OF THE FUNDS 3 INVESTMENT RESTRICTIONS 4 MANAGEMENT APPROACH 5 INVESTMENT POLICIES AND ASSOCIATED RISKS 5 DISCLOSURE OF PORTFOLIO HOLDINGS 29 MANAGEMENT OF THE FUNDS 31 INVESTMENT ADVISOR AND SUB-ADVISORS 40 DISTRIBUTION AND SHAREHOLDER SERVICING 49 SERVICE PROVIDERS 51 ANTI-MONEY LAUNDERING PROGRAM 51 CODES OF ETHICS 52 PROXY VOTING GUIDELINES 52 VALUATION OF SHARES 56 PURCHASE AND REDEMPTION OF SHARES 57 PORTFOLIO TRANSACTIONS 58 TAXES 61 PERFORMANCE INFORMATION 74 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 74 LEGAL COUNSEL 74 FINANCIAL STATEMENTS 74 APPENDIX 1 General Information about AssetMark Funds AssetMark Funds (the “Trust”) is an open-end management investment company, or mutual fund, organized as a Delaware statutory trust on January 2, 2001.The Declaration of Trust permits the Trust to offer separate series (the “Funds”) of units of beneficial interest and separate classes.The Funds each currently consist of a single class of shares of beneficial interest.The Board of Trustees may establish additional series of the Trust at any time.The Funds each have their own investment objectives and policies.Genworth Financial Wealth Management, Inc. serves as the investment advisor to the Funds (the “Advisor”). The Trust is authorized to issue an unlimited number of interests (or shares) with no par value.Shares of each series have equal voting rights, and are voted in the aggregate and not by the series except in matters where a separate vote is required by the Investment Company Act of 1940, as amended (the “1940 Act”) or when the matter affects only the interest of a particular Fund.When matters are submitted to shareholders for a vote, each shareholder is entitled to one vote for each full share owned and fractional votes for fractional shares owned.The Trust does not normally hold annual meetings of shareholders. A holder of shares of the Trust has an interest only in the assets attributable to the shares of the class of the Fund.In the event of liquidation of a Fund, Institutional Shares of the Fund will share pro rata in the distribution of the net assets allocated to the Institutional Shares of such Fund and Service Shares of the Fund will share pro rata in the distribution of the net assets allocated to the Service Shares of such Fund. Each share of each Fund represents an equal proportionate interest in the assets and liabilities belonging to that Fund and is entitled to such dividends and distributions out of the income belonging to the Fund as are declared by the Board of Trustees.The shares of the Funds do not have cumulative voting rights or any preemptive or conversion rights.Expenses attributable to any Fund are borne by that Fund.Any general expenses of the Trust not readily identifiable as belonging to a particular Fund are allocated by, or under the direction of, the Board of Trustees, on the basis of relative net assets. Description of the Funds All of the Funds, except for the AssetMark Opportunistic Equity Fund, are classified and operate as diversified funds.The AssetMark Opportunistic Equity Fund is classified as non-diversified.AssetMark Large Cap Growth Fund (the“Large Cap Growth Fund”), AssetMark Large Cap Value Fund (the “Large Cap Value Fund”), AssetMark SMID Core Fund (the “SMID Core Fund”) and AssetMark World ex-US Fund (the “World ex-US Fund”) each have afundamental investment objective to provide capital appreciation over the long term.AssetMark Tax-Exempt Fixed Income Fund (the“Tax-Exempt Fixed Income Fund”)has a fundamental investment objective to provide current income exempt from federal income tax.AssetMark Core Fixed Income Fund (the “Core Fixed Income Fund”) has a fundamental investment objective to provide current income consistent with a low volatility of principal.The AssetMark Opportunistic Equity Fund (the “Opportunistic Equity Fund”) has a non-fundamental investment objective of providing capital appreciation over the long-term. The Funds’ (other than the AssetMark Opportunistic Equity Fund) investment objectives are fundamental, which means that they may not be changed without shareholder approval.The Opportunistic Equity Fund’s investment objective is non-fundamental, and may be changed by the Board of Trustees of the Trust without shareholder approval.Unless otherwise noted, all of the other investment policies and strategies described in the Prospectus or hereafter are non-fundamental. The Trust offers two classes of shares:Institutional and Service.Shares of each class of a Fund participate equally in the earnings, dividends, and assets allocated to the particular share class of that Fund.Upon liquidation of a Fund, shareholders are entitled to share pro rata in the net assets of such Fund available for distribution to shareholders. Diversification of the Funds All of the Funds, except for the AssetMark Opportunistic Equity Fund, are classified and operate as diversified funds under the 1940 Act.Under the 1940 Act, a diversified fund means a fund which meets the following requirements: at least 75% of the value of its total assets is represented by cash and cash items (including receivables), government securities, securities of other investment companies, and other securities, for the purposes of this calculation limited in respect of any one issuer to an amount not greater in value than 5% of the value of the total assets of such management company and to not more than 10% of the outstanding voting securities of such issuer.A Fund may not change its diversification classification to become non-diversified without the approval of the holders of a majority of the Fund’s outstanding voting securities.As used in this SAI, “a majority of a Fund’s outstanding voting securities” means the lesser of (1) 67% of the shares of beneficial interest of the Fund represented at a meeting at which more than 50% of the outstanding shares are present, or (2) more than 50% of the outstanding shares of beneficial interest of the Fund. The Opportunistic Equity Fund is classified as non-diversified under the 1940 Act.This means that under the 1940 Act, there is no restriction as to how much the Fund may invest in the securities of any one issuer.However, to qualify for tax treatment as a regulated investment company under the Internal Revenue Code, as amended (“Code”),the Opportunistic Equity Fund (likeall of the Funds) intends to comply, as of the end of each taxable quarter, with certain diversification requirements imposed by the Code.Pursuant to these requirements, at the end of each taxable quarter,the Opportunistic Equity Fund among other things, will not have investments in the securities of any one issuer (other than U.S. government securities or securities of other regulated investment companies) of more than 25% of the value of the Fund’s total assets.In addition, with respect to 50% of the Opportunistic Equity Fund’s total assets, no investment can exceed 5% of the Fund’s total assets or 10% of the outstanding voting securities of the issuer. As a non-diversified investment company, the Opportunistic Equity Fund may be subject to greater risks than diversified investment companies because of the larger impact of fluctuation in the values of securities of fewer issuers. Investment Restrictions Each of the Funds has adopted and is subject to the following fundamental investment restrictions.These investment restrictions of the Funds may be changed only with the approval of the holders of a majority of a Fund’s outstanding voting securities.As used in this SAI, “a majority of a Fund’s outstanding voting securities” means the lesser of (1)67% of the shares of beneficial interest of the Fund represented at a meeting at which more than 50% of the outstanding shares are present, or (2)more than 50% of the outstanding shares of beneficial interest of the Fund. The percentage limitations referred to in these restrictions apply only at the time of investment.A later increase or decrease in a percentage that results from a change in value in the portfolio securities held by a Fund will not be considered a violation of such limitation, and a Fund will not necessarily have to sell a portfolio security or adjust its holdings in order to comply. 1. No Fund will act as underwriter for securities of other issuers except as they may be deemed an underwriter in selling a portfolio security. 2. No Fund will make loans if, as a result, the amount of a Fund’s assets loaned would exceed the amount permitted under the 1940 Act or any applicable rule or regulation thereof, or any exemption therefrom, except that each Fund may (i)purchase or hold debt instruments in accordance with its investment objective and policies; (ii)enter into repurchase agreements; (iii)lend its portfolio securities and (iv)lend money to other Funds within the Trust in accordance with the terms of the 1940Act or any applicable rule or regulation thereof, or any exemption therefrom. 3. No Fund will purchase any securities that would cause more than 25% of the total assets of the Fund to be invested in the securities of one or more issuers conducting their principal business activities in the same industry, provided that this limitation does not apply to the securities of other investment companies, investments in obligations issued or guaranteed by the U.S. government, its agencies or instrumentalities or tax-exempt municipal securities. No Fund will borrow money in an amount exceeding the amount permitted under the 1940 Act or any applicable rule or regulation thereof, or any exemption therefrom, provided that (i)investment strategies that either obligate a Fund to purchase securities or require a Fund to segregate assets or maintain a margin account to facilitate the settlement of securities transactions are not considered borrowings for the purposes of this limitation and (ii)each Fund may borrow money from other Funds within the Trust in accordance with the terms of the 1940 Act or any applicable rule or regulation thereof, or any exemption therefrom. 4. No Fund will borrow money in an amount exceeding the amount permitted under the 1940 Act or any applicable rule or regulation thereof, or any exemption therefrom, provided that (i)investment strategies that either obligate a Fund to purchase securities or require a Fund to segregate assets or maintain a margin account to facilitate the settlement of securities transactions are not considered borrowings for the purposes of this limitation and (ii)each Fund may borrow money from other Funds within the Trust in accordance with the terms of the 1940 Act or any applicable rule or regulation thereof, or any exemption therefrom. 5. No Fund will issue senior securities to the Funds’ presently authorized shares of beneficial interest, except that this restriction shall not be deemed to prohibit the Funds from (i)making any permitted borrowings, loans, mortgages, or pledges; (ii)entering into options, futures contracts, forward contracts, repurchase transactions or reverse repurchase transactions or (iii)making short sales of securities to the extent permitted by the 1940 Act and any rule or order thereunder, or U.S. Securities and Exchange Commission (“SEC”) staff interpretation thereof. 6. No Fund will purchase or sell real estate, physical commodities, or commodities contracts, except that each Fund may purchase (i)marketable securities issued by companies that own or invest in real estate (including REITs), commodities, or commodities contracts and (ii)commodities contracts relating to financial instruments, such as financial futures contracts and options on such contracts.Each Fund may temporarily hold and sell real estate acquired through default, liquidation, or other distributions of an interest in real estate as a result of such Fund’s ownership of real estate investment trusts, securities secured by real estate or interests thereon or securities of companies engaged in the real estate business. Management Approach The Advisor is responsible for constructing and monitoring the asset allocation and portfolio strategy for each Fund.Each Fund invests within a specific segment (or portion) of the capital markets and invests in securities consistent with the Fund’s investment objective(s) and strategies.The potential risks and returns of the Funds vary with the degree to which a Fund invests in a particular market segment and/or asset class. The Advisor manages the Funds using a “manager of managers” approach by selecting one or more sub-advisors to manage each Fund based upon the Advisor’s evaluation of a sub-advisor’s expertise and performance in managing the appropriate asset class. Investment Policies and Associated Risks The following paragraphs provide more detail regarding the Funds’ investment policies and the associated risks identified in the Funds’ Prospectus.Unless otherwise noted, these policies pertain to all of the Funds and are not fundamental and may be changed by the Board of Trustees of the Funds.Each Fund is permitted to hold securities and engage in various strategies as described hereafter, but none are obligated to do so, except as otherwise noted. Common and Preferred Stock Equity securities, such as common stocks, represent shares of ownership of a corporation.Preferred stocks are equity securities that often pay dividends at a specific rate and have a preference over common stocks in dividend payments and the liquidation of assets.Some preferred stocks may be convertible into common stock.Convertible securities are securities (such as debt securities or preferred stock) that may be converted into or exchanged for a specified amount of common stock of the same or different issuer within a particular period of time at a specified price or formula. Debt Securities The Funds may invest in debt securities, including those convertible into common stocks. Debt securities purchased by each Fund will typically consist of obligations that are rated investment grade or better, having at least adequate capacity to pay interest and typically repay principal. Non-convertible debt obligations will be rated BBB or higher by Standard and Poor’s® (“S&P®”), or Baa or higher by Moody’s Investors Service©, Inc.(“Moody’s”) or determined to be of comparable quality by the Advisor or a Fund’s sub-advisor if the security is unrated.Convertible debt obligations will be rated A or higher by S&P® or A or higher by Moody’s or determined to be of comparable quality by the Advisor or a Fund’s sub-advisor if the security is unrated.Bonds in the lowest investment grade category (BBB by S&P® or Baa by Moody’s) have speculative characteristics, with changes in the economy or other circumstances more likely to lead to a weakened capacity of the bonds to make principal and interest payments than would occur with bonds rated in higher categories. The Core Fixed Income Fund and the Tax-Exempt Fixed Income Fund may invest in high-yield debt securities or “junk bonds,” which are securities rated BB or below by S&P® or Ba or below by Moody’s (“lower-rated securities”).Lower-rated securities are considered to be of poor standing and predominantly speculative and are subject to a substantial degree of credit risk.Lower-rated securities may be issued as a consequence of corporate restructurings, such as leveraged buy-outs, mergers, acquisitions, debt recapitalizations or similar events.Also, lower-rated securities are often issued by smaller, less creditworthy companies or by highly leveraged (indebted) firms, which are generally less able than more financially stable firms to make scheduled payments of interest and principal.The risks posed by securities issued under such circumstances are substantial. The higher yields from lower-rated securities may compensate for the higher default rates on such securities.However, there can be no assurance that higher yields will offset default rates on lower-rated securities in the future.Issuers of these securities are often highly leveraged, so that their ability to service their debt obligations during an economic downturn or during sustained periods of rising interest rates may be impaired.In addition, such issuers may not have more traditional methods of financing available to them and may be unable to repay their debt at maturity by refinancing.The risk of loss due to default by the issuer is significantly greater for the holders of lower-rated securities because such securities may be unsecured and may be subordinated to other creditors of the issuer.Further, an economic recession may result in default levels with respect to such securities in excess of historic averages. The value of lower-rated securities will be influenced not only by changing interest rates, but also by the bond market’s perception of credit quality and the outlook for economic growth.When economic conditions appear to be deteriorating, lower-rated securities may decline in market value due to investors’ heightened concern over credit quality, regardless of prevailing interest rates. Especially during times of deteriorating economic conditions, trading in the secondary market for lower-rated securities may become thin and market liquidity may be significantly reduced.Even under normal conditions, the market for lower-rated securities may be less liquid than the market for investment grade corporate bonds.There are fewer securities dealers in the high yield market and purchasers of lower-rated securities are concentrated among a smaller group of securities dealers and institutional investors.In periods of reduced market liquidity, lower-rated securities prices may become more volatile and a Fund’s ability to dispose of particular issues when necessary to meet that Fund’s liquidity needs or in response to a specific economic event such as a deterioration in the creditworthiness of the issuer may be adversely affected.See the Appendix to this SAI for a description of debt security ratings. The ratings of S&P®, Moody’s and other nationally recognized rating agencies represent the opinions of those rating agencies as to the quality of debt securities.It should be emphasized, however, that ratings are general and are not absolute standards of quality, and debt securities with the same maturity, interest rate and rating may have different yields, while debt securities of the same maturity and interest rate with different ratings may have the same yield. The payment of principal and interest on most debt securities purchased will depend upon the ability of the issuers to meet their obligations.An issuer’s obligations in connection with its debt securities are subject to the provisions of bankruptcy, insolvency, and other laws affecting the rights and remedies of creditors, such as the Federal Bankruptcy Code, and laws, if any, which may be enacted by federal or state legislatures extending the time for payment of principal or interest, or both, or imposing other constraints upon enforcement of such obligations.The power or ability of an issuer to meet its obligations for the payment of interest on, and principal of, its debt securities may be materially adversely affected by litigation or other conditions. Subsequent to its purchase by a Fund, a rated security may cease to be rated or its rating may be reduced below the minimum rating required for purchase by the Fund.The Advisor or respective sub-advisor will consider such an event in determining whether the Fund involved should continue to hold the security.For a more detailed description of the ratings of debt securities, see the Appendix. Borrowings Each Fund may borrow funds to meet redemptions, for other emergency purposes or to increase its portfolio holdings of securities, to the extent permitted by the 1940 Act.Such borrowings may be on a secured or unsecured basis, and at fixed or variable rates of interest.A Fund may borrow for such purposes an amount equal to 331/3% of the value of its total assets.The 1940 Act requires a Fund to maintain continuous asset coverage of not less than 300% with respect to all borrowings.If such asset coverage should decline to less than 300% due to market fluctuations or other reasons, a Fund may be required to dispose of some of its portfolio holdings within three days in order to reduce the Fund’s debt and restore the 300% asset coverage, even though it may be disadvantageous from an investment standpoint to dispose of assets at that time. Leveraging, by means of borrowing, may exaggerate the effect of any increase or decrease in the value of portfolio securities on a Fund’s net asset value, and money borrowed will be subject to interest and other costs (which may include commitment fees and/or the cost of maintaining minimum average balances), which may or may not exceed the income received from the securities purchased with borrowed funds. Securities Lending Each Fund may lend its portfolio securities to unaffiliated broker/dealers and other institutional investors pursuant to agreements requiring that the loans be secured continuously by collateral, marked-to-market daily and maintained in an amount at least equal in value to the current market value of the securities loaned.Collateral for such loans may include cash, securities of the U.S. government, its agencies or instrumentalities, or an irrevocable letter of credit issued by a bank that meets the investment standards stated below under “Temporary Investments,” or any combination thereof.The aggregate market value of securities lent by a Fund will not at any time exceed 331/3% of the total assets of the Fund.All relevant facts and circumstances, including the creditworthiness of the broker-dealer or institution, will be considered in making decisions with respect to the lending of securities subject to review by the Board.There may be risks of delay in receiving additional collateral, in recovering the securities loaned, or a loss of rights in the collateral should the borrower of the securities fail financially.In the event a Fund is unsuccessful in seeking to enforce the contractual obligation to deliver additional collateral, then the Fund could suffer a loss. The cash collateral received from a borrower as a result of a Fund’s securities lending activities will be invested in high quality, short-term debt obligations, government obligations, bank guarantees or money market mutual funds.A Fund may also experience losses as a result of a diminution in the value of its cash collateral investments. Restricted and Illiquid Securities Each Fund may invest up to 15% of its net assets in securities that are illiquid at the time of purchase, which includes securities with legal or contractual restrictions on their disposition, and securities for which there are no readily available market quotations.The Board of Trustees, with the assistance of the Advisor, sub-advisors and/or third-party pricing services, will determine the value of such securities in good faith in accordance with the provisions of the 1940 Act.Illiquid securities present the risks that a Fund may have difficulty valuing these holdings and/or may be unable to sell these holdings at the time or price desired.There are no restrictions on a Fund’s ability to invest in restricted securities (that is, securities that are not registered pursuant to the Securities Act of 1933), except to the extent such securities may be considered illiquid.Securities issued pursuant to Rule 144A of the Securities Act of 1933 will be considered liquid if determined to be so under procedures adopted by the Board of Trustees. Foreign Securities Each Fund’s investments in the securities of foreign issuers may include both securities of foreign corporations and securities of foreign governments and their political subdivisions.By investing the majority of its assets in investments that are tied economically to different countries throughout the world, the World ex-US Fund will be more susceptible to the additional risks of foreign investing than the other Funds, and as a result, the net asset value of the World ex-US Fund may be more volatile, and have greater risks of loss than a domestic fund. The Funds may invest in foreign securities directly, or throughdepositary receipts, such asAmerican Depositary Receipts (“ADRs”) or Global Depositary Receipts (“GDRs”).Depositary receipts are typically issued by a U.S. or foreign bank or trust company and evidence ownership of underlying securities issued by a foreign corporation.Investments in these types of securities, as well as securities of foreign issuers, involve certain inherent risks generally associated with investments in foreign securities, including the following: Political and Economic Factors. The economies of foreign countries may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency, diversification and balance of payments position.The internal politics of certain foreign countries may not be as stable as those of the United States.Governments in certain foreign countries also continue to participate to a significant degree, through ownership interest or regulation, in their respective economies.Action by these governments could include restrictions on foreign investment, nationalization, expropriation of goods or imposition of taxes, and could have a significant effect on market prices of securities and payment of interest.The economies of many foreign countries are heavily dependent upon international trade and are accordingly affected by the trade policies and economic conditions of their trading partners.Enactment by these trading partners of protectionist trade legislation, or economic recessions or slow downs of those partners, could have a significant adverse effect upon the securities markets of such countries. Currency Fluctuations.A change in the value of a foreign currency against the U.S. dollar will result in a corresponding change in the U.S. dollar value of securities denominated in that currency held by a Fund.Such changes will also affect a Fund’s investments in depositary receipts. Taxes. The interest and dividends payable on certain foreign securities, including those comprising an ADR, may be subject to foreign withholding taxes, thus reducing the net amount of income to be paid to a Fund and the amount that may ultimately be available for distribution to the Fund’s shareholders.See the section entitled “Taxes” below. Emerging Market Countries The World ex-US Fund may invest in emerging market countries or developing countries as defined by the World Bank, International Financial Corporation or the MSCI Emerging MarketsSM Index. Developing countries may impose restrictions on a Fund’s ability to repatriate investment income or capital.Even where there is no outright restriction on repatriation of investment income or capital, the mechanics of repatriation may affect certain aspects of the operations of the Fund. Some of the currencies in emerging markets have experienced de-valuations relative to the U.S. dollar, and major adjustments have been made periodically in certain of such currencies.Certain developing countries face serious currency exchange constraints. Governments of some developing countries exercise substantial influence over many aspects of the private sector.In some countries, the government owns or controls many companies.As such, government actions in the future could have a significant effect on economic conditions in developing countries. Furthermore, certain developing countries are among the largest debtors to commercial banks and foreign governments.Trading in debt obligations issued or guaranteed by such governments or their agencies and instrumentalities involves a high degree of risk. Foreign Currency Transactions Although the Funds value their assets daily in U.S. dollars, they are not required to convert their holdings of foreign currencies to U.S. dollars on a daily basis.A Fund’s foreign currencies generally will be held as “foreign currency call accounts” at foreign branches of foreign or domestic banks.These accounts bear interest at negotiated rates and are payable upon relatively short demand periods.If a bank became insolvent, a Fund could suffer a loss of some or all of the amounts deposited.A Fund may convert foreign currency to U.S. dollars from time to time.Although foreign exchange dealers generally do not charge a stated commission or fee for conversion, the prices posted generally include a “spread,” which is the difference between the prices at which the dealers are buying and selling foreign currencies.The World ex-US Fund may hedge its foreign currency exposure under normal market conditions. The Funds may enter into forward currency contracts.When required under the 1940 Act, when a Fund enters into forward contracts or currency futures, a Fund’s sub-advisor will earmark or cause the Fund’s custodian to designate on the Fund’s records or the Fund’s custodian’s records cash or liquid portfolio securities, which shall be unencumbered and marked-to-market daily.(Any such assets and securities earmarked or designated as segregated on a Fund’s records, or by the custodian on its records, are referred to in this SAI as “Segregated Assets.”)Such Segregated Assets shall be maintained in accordance with pertinent positions of the SEC in an amount equal to the value of that Fund’s total assets committed to consummation of the forward contracts and currency futures. Certain transactions involving forward currency contracts may serve as long hedges (for example, if a Fund seeks to buy a security denominated in a foreign currency, it may purchase a forward currency contract to lock in the U.S. dollar price of the security) or as short hedges (if a Fund anticipates selling a security denominated in a foreign currency, it may sell a forward currency contract to lock in the U.S. dollar equivalent of the anticipated sales proceeds). A Fund may seek to hedge against changes in the value of a particular currency by using forward contracts on another foreign currency or a basket of currencies, the value of which the Advisor or the respective sub-advisor believes will have a positive correlation to the values of the currency being hedged.In addition, each Fund may use forward currency contracts to shift exposure to foreign currency fluctuations from one country to another.For example, if a Fund owns securities denominated in a foreign currency and the Advisor or sub-advisor believes that currency will decline relative to another currency, it might enter into a forward contract to sell an appropriate amount of the first foreign currency, with payment to be made in the second currency.Transactions that use two foreign currencies are sometimes referred to as “cross hedges.”Use of different foreign currency magnifies the risk that movements in the price of the instrument will not correlate or will correlate unfavorably with the foreign currency being hedged. The cost to a Fund of engaging in forward currency contracts or currency futures contracts varies with factors such as the interest rate environments in the relevant countries, the currency involved, the length of the contract period and the market conditions then prevailing.Because forward currency contracts are usually entered into on a principal basis, no fees or commissions are involved.When a Fund enters into a forward currency contract, it relies on the counter-party to make or take delivery of the underlying currency at the maturity of the contract.Failure by the counter-party to do so would result in the loss of any expected benefit of the transaction. As is the case with futures contracts, holders and writers of forward currency contracts can enter into offsetting closing transactions, similar to closing transactions on futures, by selling or purchasing, respectively, an instrument identical to the instrument held or written.Secondary markets generally do not exist for forward currency contracts, with the result that closing transactions generally can be made for forward currency contacts only by negotiating directly with the counter-party.Thus, there can be no assurance that a Fund will in fact be able to close out a forward currency contract at a favorable price prior to maturity.In addition, in the event of insolvency of the counter-party, a Fund might be unable to close out a forward currency contract at any time prior to maturity. Smaller and Mid-Sized Companies/Capitalization Stock Many of the companies in which the SMID Core Fund may invest will include those that have limited product lines, services, markets, or financial resources, or that are dependent on a small management group.In addition, because these stocks may not be well-known to the investing public, do not have significant institutional ownership and are followed by relatively few security analysts, there will normally be less publicly available information concerning these securities compared to what is available for the securities of larger companies or companies with larger capitalizations (“Large-Sized Companies”).Adverse publicity and investor perceptions, whether or not based on fundamental analysis, can decrease the value and liquidity of securities held by a Fund. Historically, smaller companies and the stocks of companies with smaller or mid-sized capitalizations (“Small-Sized Companies”) have been more volatile in price than Large-Sized Companies.Among the reasons for the greater price volatility of these Small-Sized Company stocks are the less certain growth prospects of Small-Sized Companies, the lower degree of liquidity in the markets for such stocks, the greater sensitivity of Small-Sized Companies to changing economic conditions and the fewer market makers and wider spreads between quoted bid and asked prices which exist in the over-the-counter market for such stocks.Besides exhibiting greater volatility, Small-Sized Company stocks may, to a degree, fluctuate independently of Large-Sized Company stocks.Small-Sized Company stocks may decline in price as Large-Sized Company stocks rise, or rise in price as Large-Sized Company stocks decline.Investors should therefore expect that a Fund that invests primarily in Small-Sized Companies will be more volatile than, and may fluctuate independently of, broad stock market indices such as the S&P 500® Index. Municipal Securities The Tax-Exempt Fixed Income Fund invests primarily in municipal securities and the Core Fixed Income Fund may also invest in municipal securities.Municipal securities are debt obligations issued by or on behalf of states, territories, and possessions of the United States, including the District of Columbia, and any political subdivisions or financing authority of any of these, the income from which is, in the opinion of qualified legal counsel, exempt from federal regular income tax (“Municipal Securities”). Municipal Securities are generally issued to finance public works such as airports, bridges, highways, housing, hospitals, mass transportation projects, schools, and water and sewer works.They are also issued to repay outstanding obligations, to raise funds for general operating expenses, and to make loans to other public institutions and facilities.Municipal Securities include industrial development bonds issued by or on behalf of public authorities to provide financing aid to acquire sites or construct and equip facilities for privately or publicly owned corporations.The availability of this financing encourages these corporations to locate within the sponsoring communities and thereby increases local employment. The two principal classifications of Municipal Securities are “general obligation” bonds and “revenue” bonds.General obligation bonds are secured by the issuer’s pledge of its full faith and credit and taxing power for the payment of the bond’s principal and interest.Interest on, and principal of, revenue bonds, however, are payable only from the revenue generated by the facility financed by the bond or other specified sources of revenue.Revenue bonds do not represent a pledge of credit or create any debt of, or charge against, the general revenues of a municipality or public authority.Industrial development bonds are typically classified as revenue bonds.The Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund each may invest in, but are not limited to, the following types of Municipal Securities: industrial development bonds; municipal notes and bonds; serial notes and bonds sold with a series of maturity dates; tax anticipation notes and bonds sold to finance working capital needs of municipalities in anticipation of receiving taxes at a later date; bond anticipation notes sold in anticipation of the issuance of longer-term bonds in the future; pre-refunded municipal bonds refundable at a later date (payment of principal and interest on pre-refunded bonds are assured through the first call date by the deposit in escrow of U.S. government securities); and general obligation bonds secured by a municipality’s pledge of taxation. The Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund are not required to sell a Municipal Security if the security’s rating is reduced below the required minimum subsequent to the Fund’s purchase of the security.However, the Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund each will consider this event in the determination of whether it should continue to hold the security in its portfolio.If ratings made by Moody’s, S&P®, or Fitch, Inc.© (“Fitch”) change because of changes in those organizations or in their rating systems, a Fund will try to use comparable ratings as standards in accordance with the investment policies described in the Fund’s Prospectus. Under normal circumstances, the Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund each will seek to invest in Municipal Securities of such maturities as the Advisor or sub-advisor believes will produce current income consistent with prudent investment.The Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund each will also consider current market conditions and the cost of the insurance obtainable on such securities. Participation Interests The financial institutions from which the Tax-Exempt Fixed Income Fund may purchase participation interests frequently provide or secure from other financial institutions irrevocable letters of credit or guarantees and give the Fund the right to demand payment on specified notice (normally within 30 days) from the issuer of the letter of credit or guarantee.These financial institutions may charge certain fees in connection with their repurchase commitments, including a fee equal to the excess of the interest paid on the Municipal Securities over the negotiated yield at which the participation interests were purchased by the Fund.By purchasing participation interests, the Tax-Exempt Fixed Income Fund is buying a security meeting its quality requirements and is also receiving the tax-free benefits of the underlying securities. In the acquisition of participation interests, the Advisor or sub-advisor will consider the following quality factors: a high-quality underlying Municipal Security (of which the Fund takes possession); a high-quality issuer of the participation interest; or a guarantee or letter of credit from a high-quality financial institution supporting the participation interest. Participatory Notes (“participation notes”) A Fund may invest in participation notes.Participation notes are unsecured, bearer securities typically issued by financial institutions, the return of which is generally linked to the performance of the underlying listed shares of a company in an emerging market (for example, the shares in a company incorporated in India and listed on the Bombay Stock Exchange). Participation notes are often used to gain exposure to securities of companies in markets that restrict foreign ownership of local companies. The terms of participation notes vary widely. Investors in participation notes do not have or receive any rights relating to the underlying shares, and the issuers of the notes may not be obligated to hold any shares in the underlying companies.Participation notes are not currently regulated by the governments of the countries upon which securities the notes are based. These instruments, issued by brokers with global registration, bear counterparty risk and may bear additional liquidity risk. Municipal Leases The Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund each may purchase Municipal Securities in the form of participation interests that represent an undivided proportional interest in lease payments by a governmental or nonprofit entity.The lease payments and other rights under the lease provide for and secure payments on the certificates.Municipal charters or the nature of the appropriation for the lease may limit lease obligations.In particular, lease obligations may be subject to periodic appropriation.If the entity does not appropriate funds for future lease payments, the entity cannot be compelled to make such payments.Furthermore, a lease may provide that the participants cannot accelerate lease obligations upon default.The participants would only be able to enforce lease payments as they became due.In the event of a default or failure of appropriation, unless the participation interests are credit enhanced, it is unlikely that the participants would be able to obtain an acceptable substitute source of payment. Because municipal leases may be considered illiquid, the Advisor or sub-advisor must carefully examine the liquidity of the lease before investing.The Advisor or sub-advisor typically considers: whether the lease can be terminated by the lessee; the potential recovery, if any, from a sale of the leased property if the lease was terminated; the lessee’s general credit strength; the possibility that the lessee will discontinue appropriating funding for the lease property because the property is no longer deemed essential to its operations; and any credit enhancement or legal recourse provided upon an event of nonappropriation or other termination of the lease. Credit Enhancement Some of the investments of the Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund may be credit enhanced by a guaranty, letter of credit or insurance.Any bankruptcy, receivership, default or change in the credit quality of the credit enhancer will adversely affect the quality and marketability of the underlying security and could cause losses to a Fund and affect the prices of shares issued by the Fund.The Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund each may invest in securities that are credit-enhanced by banks, and thus the value of those credit enhancements will be affected by developments affecting the economic health and viability of banks.The Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund each typically evaluate the credit quality and ratings of credit-enhanced securities based upon the financial condition and ratings of the party providing the credit enhancement, rather than the financial condition and/or rating of the issuer. Variable Rate or Floating Rate Municipal Securities The Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund each may purchase Municipal Securities with variable or floating interest rates.Variable or floating interest rates are ordinarily stated as a percentage of the prime rate of a bank or some similar standard, such as the 91-day U.S. Treasury bill rate.Variable interest rates are adjusted on a periodic basis (i.e., every 30days) and floating interest rates are adjusted whenever a benchmark rate changes.Many variable or floating rate Municipal Securities are subject to payment of principal on demand by a Fund, usually in not more than seven days.If a variable or floating rate Municipal Security does not have this demand feature, or the demand feature extends beyond seven days and the Advisor or sub-advisor believes the security cannot be sold within seven days, the Advisor or sub-advisor may consider the security to be illiquid.However, each Fund’s investment limitations provide that the Fund will not invest more than 15% of its net assets in illiquid securities.All variable or floating rate Municipal Securities will meet the quality standards for a Fund. Variable and floating interest rates generally reduce changes in the market value of Municipal Securities from their original purchase prices.Accordingly, as interest rates decrease or increase, the potential for capital appreciation or depreciation is less for variable or floating rate Municipal Securities than for fixed income obligations.Many Municipal Securities with variable or floating interest rates purchased by the Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund are subject to repayment of principal (usually within seven days) on the demand of each Fund.The terms of these variable or floating rate demand instruments require payment of principal and accrued interest from the issuer of the municipal obligations, the issuer of the participation interests, or a guarantor of either issuer. Auction Rate Securities The Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund each may invest in auction rate Municipal Securities.Auction rate securities usually permit the holder to sell the securities in an auction at par value at specified intervals.The dividend is reset by “Dutch” auction in which bids are made by broker-dealers and other institutions for a certain amount of securities at a specified minimum yield.The dividend rate set by the auction is the lowest interest or dividend rate that covers all securities offered for sale.While this process is designed to permit auction rate securities to be traded at par value, there is the risk that an auction will fail due to insufficient demand for the securities. Industrial Development Bonds The Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund may each invest in industrial development bonds, a type of Municipal Security.Industrial development bonds are generally issued to provide financing aid to acquire sites or construct and equip facilities for use by privately or publicly owned entities.Most state and local governments have the power to permit the issuance of industrial development bonds to provide financing for such entities in order to encourage the privately or publicly owned entities to locate within their communities.Industrial development bonds, which are in most cases revenue bonds, do not represent a pledge of credit or create any debt of a municipality or a public authority, and no taxes may be levied for the payment of principal or interest on these bonds.The principal and interest is payable solely out of monies generated by the entities using or purchasing the sites or facilities.These bonds will be considered Municipal Securities eligible for purchase by a Fund if the interest paid on them, in the opinion of bond counsel or in the opinion of the officers of the Trust and/or the Advisor, is exempt from federal income tax.The Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund may each invest in industrial development bonds (including pollution control revenue bonds) as long as they are not from the same facility or similar types of facilities or projects. Municipal Securities Risks The value of the respective shares of the Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund will fluctuate.The amount of this fluctuation is dependent, to a certain extent, upon the quality and maturity of the Municipal Securities in each Fund’s portfolio, as well as on market conditions.Municipal Securities prices are interest rate sensitive, which means that their value varies inversely with market interest rates.Thus, if market interest rates have increased from the time a security was purchased, the security, if sold, might be sold at a price less than its cost.Similarly, if market interest rates have declined from the time a security was purchased, the security, if sold, might be sold at a price greater than its cost.(In either instance, if the security was held to maturity, no loss or gain normally would be realized as a result of interim market fluctuations.) Yields on Municipal Securities depend on a variety of factors, including: the general conditions of the money market and the taxable and Municipal Securities markets; the size of the particular offering; the maturity of the obligations; and the credit quality of the issue.The ability of a Fund to achieve its investment objectives also depends on the continuing ability of the issuers of Municipal Securities to meet their obligations for the payment of interest and principal when due. Further, any adverse economic conditions or developments affecting the states or municipalities could impact the Fund’s portfolio.Investing in Municipal Securities that meet the Fund’s quality standards may not be possible if the states and municipalities do not maintain their current credit ratings. Municipal Bond Insurance Certain Municipal Securities may be covered by insurance.The insurance guarantees the timely payment of principal at maturity and interest on such securities.These insured Municipal Securities are either covered by an insurance policy applicable to a particular security, whether obtained by the issuer of the security or by a third party (“Issuer-Obtained Insurance”), or insured under master insurance policies issued by municipal bond insurers, which may be purchased by a Fund (the “Policies”). A Fund will require or obtain municipal bond insurance when purchasing Municipal Securities that would not otherwise meet the Fund’s quality standards.The Fund may also require or obtain municipal bond insurance when purchasing or holding specific Municipal Securities when, in the opinion of the Advisor, such insurance would benefit the Fund, for example, through improvement of portfolio quality or increased liquidity of certain securities.The Advisor anticipates that the Fund may have investments in insured Municipal Securities. Issuer-Obtained Insurance Policies are non-cancelable and continue in force as long as the Municipal Securities are outstanding and their respective insurers remain in business.If a municipal security is covered by Issuer-Obtained Insurance, then such security need not be insured by the Policies purchased by a Fund. The Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund may purchase two types of Policies issued by municipal bond insurers.One type of Policy covers certain Municipal Securities only during the period in which they are in a Fund’s portfolio.In the event that a Municipal Security covered by such a Policy is sold from the Fund, the insurer of the relevant Policy will be liable only for those payments of interest and principal which are then due and owing at the time of sale.The other type of Policy covers Municipal Securities not only while they remain in the Fund’s portfolio, but also until their final maturity even if they are sold out of the Fund’s portfolio.This allows the securities to have coverage that benefits all subsequent holders of those Municipal Securities.The Fund will obtain insurance covering Municipal Securities until final maturity even after they are sold out of the Fund’s portfolio only if, in the judgment of the Advisor or sub-advisor, the Fund would receive net proceeds from the sale of those securities.Net proceeds are calculated after deducting the cost of the permanent insurance and related fees.Also, the proceeds received must be significantly more than the proceeds the Fund would have received if the Municipal Securities were sold without insurance.Payments received from municipal bond insurers may not be tax-exempt income to shareholders of the Fund. A Fund pays the premiums for the Policies and, as a result, the yield on the Fund’s portfolio is reduced.Premiums for the Policies are paid by the Fund monthly, and are adjusted for purchases and sales of Municipal Securities during the month.Depending upon the characteristics of the Municipal Security held by the Fund, the annual premiums for the Policies are estimated to range from 0.10% to 0.25% of the value of the Municipal Securities covered under the Policies, with an average annual premium rate of approximately 0.175%. The Fund may purchase Policies from any municipal bond insurer that is rated in the highest rating category by a nationally recognized statistical rating organization (“NRSRO”).Under each Policy, the insurer is obligated to provide insurance payments pursuant to valid claims.The claims must be equal to the payment of principal and interest on those Municipal Securities the Policy insures.The Policies will have the same general characteristics and features.A Municipal Security will be eligible for coverage if it meets certain requirements set forth in a Policy.In the event interest or principal on an insured Municipal Security is not paid when due, the insurer covering the security will be obligated under its Policy to make such payment not later than 30 days after it has been notified by the Fund that such non-payment has occurred.The insurance feature is intended to reduce financial risk, but the cost of the insurance and compliance with the investment restrictions imposed by the guidelines in the Policies will reduce the yield to shareholders of the Fund. Zero-Coupon, Delayed Interest and Capital Appreciation Securities The Tax-Exempt Fixed Income Fund and the Core Fixed Income Fund may each invest in zero-coupon, delayed interest, pay-in-kind (“PIK”) and capital appreciation securities, which are securities that make no periodic interest payments, but are sold at a deep discount from their face value.The buyer recognizes a rate of return determined by the gradual appreciation of the security, which is redeemed at face value on a specified maturity date.The discount varies depending on the time remaining until maturity, as well as market interest rates, liquidity of the security, and the issuer’s perceived credit quality.The discount, in the absence of financial difficulties of the issuer, typically decreases as the final maturity date approaches.If the issuer defaults, the Fund may not receive any return on its investment.Because such securities bear no interest and compound semi-annually at the rate fixed at the time of issuance, their value generally is more volatile than the value of other fixed income securities.Since such bondholders do not receive interest payments, when interest rates rise, zero-coupon, delayed interest and capital appreciation securities fall more dramatically in value than bonds paying interest on a current basis.When interest rates fall, zero-coupon, delayed interest and capital appreciation securities rise more rapidly in value because the bonds reflect a fixed rate of return.An investment in zero-coupon, delayed interest and capital appreciation securities may cause a Fund to recognize income and make distributions to shareholders before it receives any cash payments on its investment.To generate cash to satisfy distribution requirements, the Fund may have to sell portfolio securities that it otherwise would have continued to hold or to use cash flows from other sources such as the sale of Fund shares. PIK securities may be debt obligations or preferred shares that provide the issuer with the option of paying interest or dividends on such obligations in cash or in the form of additional securities rather than cash.Similar to zero-coupon bonds and delayed interest securities, PIK securities are designed to give an issuer flexibility in managing cash flow.PIK securities that are debt securities can be either senior or subordinated debt and generally trade flat (i.e., without interest).The trading price of PIK debt securities generally reflects the market value of the underlying debt plus an amount representing accrued interest since the last interest payment. Structured Notes The Core Fixed Income Fund may invest in structured notes.Structured notes are derivative debt securities, the interest rate and/or principal of which is determined by an unrelated indicator. The value of the principal of and/or interest on structured notes is determined by reference to changes in the return, interest rate or value at maturity of a specific asset, reference rate or index (the “reference instrument”) or the relative change in two or more reference instruments.The interest rate or the principal amount payable upon maturity or redemption may be increased or decreased, depending upon changes in the applicable reference instruments.Structured notes may be positively or negatively indexed, so that an increase in value of the reference instrument may produce an increase or a decrease in the interest rate or value of the structured note at maturity.In addition, changes in the interest rate or the value of the structured note at maturity may be calculated as a specified multiple of the change in the value of the reference; therefore, the value of such note may be very volatile.Structured notes may entail a greater degree of market risk than other types of debt securities because the investor bears the risk of the reference instrument.Structured notes may also be more volatile, less liquid and more difficult to accurately price than less complex securities or more traditional debt securities.In connection with its investments in structured notes, the Core Fixed Income Fund will maintain Segregated Assets in accordance with pertinent SEC positions to cover its obligations with respect to such instruments. Derivatives [Each Fund may invest in derivative securities.The Funds also may invest in stock index futures, as well as other derivative securities, such as call and put options, futures, and forward contracts, for hedging purposes as well as direct investment.Each Fund may invest in derivatives to hedge the value of its portfolio against changes in market conditions.] Options The Funds may purchase and write call or put options on securities and indices and enter into related closing transactions. All of the Funds may invest in options that are listed on U.S. exchanges or traded over-the-counter.In addition, the World ex-US Fund may invest in options that are listed on recognized foreign exchanges.Certain over-the-counter options may be illiquid.Thus, it may not be possible to close options positions and this may have an adverse impact on a Fund’s ability to effectively hedge its securities.Over-the-counter options are generally considered illiquid by the SEC.Accordingly, a Fund will only invest in such options to the extent consistent with its 15% limit on investments in illiquid securities. Call Options on Securities A purchaser (holder) of a call option pays a non-refundable premium to the seller (writer) of a call option to obtain the right to purchase a specified amount of a security at a fixed price (the exercise price) during a specified period (exercise period).Conversely, the seller (writer) of a call option, upon payment by the holder of the premium, has the obligation to sell the security to the holder of the call option at the exercise price during the exercise period.The Funds may both purchase and write call options. The premium that a Fund pays when purchasing a call option or receives when writing a call option will reflect, among other things, the market price of the security, the relationship of the exercise price to the market price of the security, the relationship of the exercise price to the volatility of the security, the length of the option period and supply and demand factors.The premium is the market value of an option. Purchasing Call Options on Securities The Funds may purchase call options.As a holder of a call option, a Fund has the right, but not the obligation, to purchase a security at the exercise price during the exercise period.Instead of exercising the option and purchasing the security, a Fund may choose to allow the option to expire or enter into a closing sale transaction with respect to the option.A closing sale transaction gives a Fund the opportunity to cancel out its position in a previously purchased option through the offsetting sale during the exercise period of an option having the same features.The Fund will realize a profit from a closing sale transaction if the cost of the transaction is more than the premium it paid to purchase the option.The Fund will realize a loss from the closing sale transaction if the cost of the transaction is less then the premium paid by the Fund.A Fund may purchase call options on securities that it intends to buy in order to limit the risk of a substantial change in the market price of the security.A Fund may also purchase call options on securities held in its portfolio and on which it has written call options. Although a Fund will generally purchase only those call options for which there appears to be an active secondary market, there is no assurance that a liquid secondary market on an exchange will exist for any particular option, or at any particular time, and for some options no secondary market on an exchange may exist.In such event, it may not be possible to effect closing transactions in particular options, with the result that a Fund would have to exercise its options in order to realize any profit and would incur brokerage commissions upon the exercise of such options and upon the subsequent disposition of the underlying securities acquired through the exercise of such options.Further, unless the price of the underlying security changes sufficiently, a call option purchased by a Fund may expire without any value to the Fund, in which event the Fund would realize a capital loss which will be short-term unless the option was held for more than one year. Writing Call Options on Securities The Funds may write call options.As the writer of a call option, a Fund has the obligation to sell the security at the exercise price during the exercise period. Generally, a Fund will only write “covered call options.”A call option is “covered” when the Fund either holds the security subject to the option or an option to purchase the same security at an exercise price equal to or less than the exercise price of the covered call option. A Fund may write a call option that is not “covered” according to the description provided above, however, the Fund will maintain Segregated Assets in accordance with pertinent SEC positions. As the writer of a call option, in return for the premium, the Fund gives up the opportunity to realize a profit from a price increase in the underlying security above the exercise price and retains the risk of loss should the price of the security decline.If a call option written by a Fund is not exercised, the Fund will realize a gain in the amount of the premium.However, any gain may be offset by a decline in the market value of the security during the exercise period.If the option is exercised, the Fund will experience a profit or loss from the sale of the underlying security.The Fund may have no control over when the underlying securities must be sold because the Fund may be assigned an exercise notice at any time during the exercise period. A Fund may choose to terminate its obligation as the writer of a call option by entering into a “closing purchase transaction.”A closing purchase transaction allows a Fund to terminate its obligation to sell a security subject to a call option by allowing the Fund to cancel its position under a previously written call option through an offsetting purchase during the exercise period of an option having the same features.A Fund may not effect a closing purchase transaction once it has received notice that the option will be exercised.In addition, there is no guarantee that the Fund will be able to engage in a closing purchase transaction at a time or price desirable to the Fund.Effecting a closing purchase transaction on a call option permits a Fund to write another call option on the underlying security with a different exercise price, exercise date or both.If a Fund wants to sell a portfolio security that is subject to a call option, it will effect a closing purchase transaction prior to or at the same time as the sale of the security. A Fund will realize a profit from a closing purchase transaction if the cost of the transaction is less than the premium received from writing the option.Conversely, a Fund will experience a loss from a closing purchase transaction if the cost of the transaction is more than the premium received from writing the option.Because increases in the market price of a call option will generally reflect increases in the market price of the underlying security, any loss resulting from the closing purchase transaction of a written call option is likely to be offset in whole or in part by appreciation of the underlying security owned by the Fund. Put Options on Securities A purchaser (holder) of a put option pays a non-refundable premium to the seller (writer) of a put option to obtain the right to sell a specified amount of a security at a fixed price (the exercise price) during a specified period (exercise period).Conversely, the seller (writer) of a put option, upon payment by the holder of the premium, has the obligation to buy the security from the holder of the put option at the exercise price during the exercise period.The Funds may both purchase and write put options. Purchasing Put Options on Securities As a holder of a put option, a Fund has the right, but not the obligation, to sell a security at the exercise price during the exercise period.Instead of exercising the option and selling the security, a Fund may choose to allow the option to expire or enter into a closing sale transaction with respect to the option.A closing sale transaction gives a Fund the opportunity to cancel out its position in a previously purchased option through the offsetting sale during the exercise period of an option having the same features. A Fund may purchase put options on it portfolio securities for defensive purposes (“protective puts”).A Fund may purchase a protective put for a security it holds in its portfolio to protect against a possible decline in the value of the security subject to the put option.A Fund may also purchase a protective put for a security in its portfolio to protect the unrealized appreciation of the security without having to sell the security.By purchasing a put option, a Fund is able to sell the security subject to the put option at the exercise price during the exercise period even if the security has significantly declined in value. A Fund may also purchase put options for securities it is not currently holding in its portfolio.A Fund would purchase a put option on a security it does not own in order to benefit from a decline in the market price of the security during the exercise period.A Fund will only make a profit by exercising a put option if the market price of the security subject to the put option plus the premium and the transaction costs paid by the Fund together total less than the exercise price of the put option. Writing Put Options on Securities As the writer of a put option, a Fund has the obligation to buy the underlying security at the exercise price during the exercise period. A Fund will only write put options on a covered basis.For a put option to be considered covered, the Fund must either (1)maintain cash, U.S. government securities, other liquid high-grade debt obligations, or other suitable cover permitted by the SEC having a value of not less than the exercise price of the option; or (2)own an option to sell the security subject to the put option, which has an exercise price during the entire option period equal to or greater than the exercise price of the covered put option.The rules of a clearing corporation may require that such assets be deposited in escrow to ensure payment of the exercise price. If a put option written by a Fund is not exercised, the Fund will realize a gain in the amount of the premium.If the put option is exercised, the Fund must fulfill the obligation to purchase the underlying security at the exercise price, which will usually exceed the market value of the underlying security at that time.The Fund may have no control over when the underlying securities must be purchased because the Fund may be assigned an exercise notice at any time during the exercise period. A Fund may choose to terminate its obligation as the writer of a put option by entering into a “closing purchase transaction.”A closing purchase transaction allows a Fund to terminate its obligation to purchase a security subject to a put option by allowing the Fund to cancel its position under a previously written put option through an offsetting purchase during the exercise period of an option having the same features.A Fund may not effect a closing purchase transaction once it has received notice that the option will be exercised.In addition, there is no guarantee that a Fund will be able to engage in a closing purchase transaction at a time or price desirable to the Fund.Effecting a closing purchase transaction on a put option permits the Fund to write another put option. A Fund will realize a profit from a closing purchase transaction if the cost of the transaction is less than the premium received from writing the option.Conversely, a Fund will experience a loss from a closing purchase transaction if the cost of the transaction is more than the premium received from writing the option. A Fund may write put options in situations when the Advisor or the Fund’s sub-advisor wants to buy the underlying security for the Fund’s portfolio at a price lower than the current market price of the security.To effect this strategy, the Fund would write a put option at an exercise price that, reduced by the premium received on the option, reflects the lower price the Fund is willing to pay.Since the Fund may also receive interest on debt securities or currencies maintained to cover the exercise price of the option, this technique could be used to enhance current return during periods of market uncertainty.The risk of this strategy is that the market price of the underlying security would decline below the exercise price less the premiums received. Over-The-Counter (“OTC”) Options The Funds may write covered put and call options and buy put and call options that trade in the OTC market to the same extent that it may engage in exchange traded options.OTC options differ from exchange traded options in certain material respects.OTC options are arranged directly with dealers and not with a clearing corporation.Thus, there is a risk of non-performance by the dealer.Because there is no exchange, pricing is typically done based on information from market makers.OTC options are available for a greater variety of securities and in a wider range of expiration dates and exercise prices, however, than exchange traded options and the writer of an OTC option is paid the premium in advance by the dealer.There can be no assurance that a continuous liquid secondary market will exist for any particular OTC option at any specific time.A Fund may be able to realize the value of an OTC option it has purchased only by exercising it or entering into a closing sale transaction with the dealer that issued it.A Fund may suffer a loss if it is not able to exercise or sell its position on a timely basis.When a Fund writes an OTC option, it generally can close out that option prior to its expiration only by entering into a closing purchase transaction with the dealer with which the Fund originally wrote the option.The Funds understand the current position of the staff of the SEC to be that purchased OTC options are illiquid securities and that the assets used to cover the sale of an OTC option are considered illiquid.The Fund will treat OTC options and “cover” assets as illiquid securities for the purposes of the Funds’ limitation on investments in illiquid securities. Options on Stock Indices The Funds may also buy call and put options on stock indices in order to hedge against the risk of market or industry-wide stock price fluctuations.Call and put options on stock indices are similar to options on securities except that, rather than the right to buy or sell stock at a specified price, options on a stock index give the holder the right to receive, upon exercise of the option, an amount of cash if the closing level of the underlying stock index is greater (or less, in the case of puts) than the exercise price of the option.This amount of cash is equal to the difference between the closing price of the index and the exercise price of the option expressed in dollars multiplied by a specified number.Thus, unlike stock options, all settlements are in cash, and gain or loss depends on the price movements of the underlying index rather than the price movements of an individual stock.When a Fund writes an option on a stock index, the Fund will maintain Segregated Assets in accordance with pertinent SEC positions in an amount at least equal to the market value of the underlying stock index.The Fund will maintain such Segregated Assets while the option is open or the Fund will otherwise cover the transaction. Risks of Options A Fund’s ability to hedge effectively all or a portion of its securities through transactions in options on securities and securities indices depends on the degree to which price movements in the underlying indices or securities correlate with price movements in the relevant portion of the Fund’s portfolio.Because such securities will not duplicate the components of any index or underlying securities, the correlation will not be perfect.Consequently, a Fund bears the risk that the prices of the securities being hedged will not move in the same amount as the hedging instrument.It is also possible that there may be a negative correlation between the index or other securities underlying the hedging instrument and the hedged securities, which would result in a loss on both the securities and the hedging instrument.Accordingly, successful use by a Fund of options on securities and securities indices will be subject to the Advisor’s or the sub-advisor’s ability to correctly predict movements in the direction of the securities markets generally or of a particular segment.This requires different skills and techniques than predicting changes in the price of individual stocks. Positions in stock index options and options on securities may be closed out only on an exchange which provides a secondary market.There can be no assurance that a liquid secondary market will exist for any particular option at any specific time.Thus, it may not be possible to close such an option.The inability to close an option position could also have an adverse impact on a Fund’s ability to effectively hedge its securities. Special Risks of Options on Indices The Funds’ purchases of options on indices will subject them to the risks described below. Because the value of an index option depends upon movements in the level of the index rather than the price of a particular security, whether a Fund will realize gain or loss on the purchase of an option on an index depends upon movements in the level of prices in the market generally or in an industry or market segment rather than movements in the price of a particular security.Accordingly, successful use by a Fund of options on indices is subject to the Advisor’s or sub-advisor’s ability to predict correctly the direction of movements in the market generally or in a particular industry.This requires different skills and techniques than predicting changes in the prices of individual securities. Index prices may be distorted if trading of a substantial number of securities included in the index is interrupted causing the trading of options on that index to be halted.If a trading halt occurred, a Fund would not be able to close out options which it had purchased and the Fund may incur losses if the underlying index moved adversely before trading resumed.If a trading halt occurred and restrictions prohibiting the exercise of options were imposed through the close of trading on the last day before expiration, exercises on that day would be settled on the basis of a closing index value that may not reflect current price information for securities representing a substantial portion of the value of the index. If a Fund holds an index option and exercises it before final determination of the closing index value for that day, it runs the risk that the level of the underlying index may change before closing.If such a change causes the exercised option to fall “out-of-the-money,” the Fund will be required to pay the difference between the closing index value and the exercise price of the option (times the applicable multiplier) to the assigned writer.Although a Fund may be able to minimize this risk by withholding exercise instructions until just before the daily cutoff time or by selling rather than exercising the option when the index level is close to the exercise price, it may not be possible to eliminate this risk entirely because the cutoff times for index options may be earlier than those fixed for other types of options and may occur before definitive closing index values are announced. Futures Contracts Each Fund has the ability to buy and sell stock index futures contracts traded on domestic stock exchanges to hedge the value of its portfolio against changes in market conditions.A stock index futures contract is an agreement between two parties to take or make delivery of an amount of cash equal to a specified dollar amount, times the difference between the stock index value at the close of the last trading day of the contract and the price at which the futures contract is originally struck.A stock index futures contract does not involve the physical delivery of the underlying stocks in the index.Although stock index futures contracts call for the actual taking or delivery of cash, in most cases a Fund expects to liquidate its stock index futures positions through offsetting transactions, which may result in a gain or a loss, before cash settlement is required. A Fund will incur brokerage fees when it purchases and/or sells stock index futures contracts, and at the time a Fund purchases or sells a stock index futures contract, it must make a good faith deposit known as the “initial margin.”Thereafter, a Fund may need to make subsequent deposits, known as “variation margin,” to reflect changes in the level of the stock index.Each Fund may buy and sell a stock index futures contract so long as the sum of the amount of margin deposits on open positions with respect to all stock index futures contracts does not exceed 5% of a Fund’s net assets. To the extent a Fund enters into a stock index futures contract, it will maintain with its custodian bank (to the extent required by the rules of the SEC) assets in a segregated account to cover its obligations.Such assets may consist of cash, cash equivalents, or high quality debt securities from its portfolio in an amount equal to the difference between the fluctuating market value of such futures contract and the aggregate value of the initial and variation margin payments. The Funds may also purchase or sell other types of futures contracts, including those based on particular interest rates, securities, foreign currencies, securities indices and other financial instruments and indices.The Funds may also purchase and write call and put options on such futures contracts, in order to seek to increase total return or to hedge against changes in interest rates, securities prices, or currency exchange rates, or, to the extent permitted by its investment policies, to otherwise manage its portfolio of investments.The World ex-US Fund may purchase or sell currency futures contracts. Risks Associated With Futures Stock index futures are derivative instruments that are subject to a number of risks.Purchases and sales of stock index futures contracts may not completely offset a decline or rise in the value of a Fund’s investments during certain market conditions.In the futures markets, it may not always be possible to execute a buy or sell order at the desired price, or to close out an open position due to market conditions, limits on open positions and/or daily price fluctuations.Changes in the market value of a Fund’s investment securities may differ substantially from the changes anticipated by a Fund when it established its hedged positions, and unanticipated price movements in a futures contract may result in a loss substantially greater than such Fund’s initial investment in such a contract. Successful use of futures contracts depends upon the Advisor’s or sub-advisor’s ability to correctly predict movements in the securities markets generally or of a particular segment of a securities market.No assurance can be given that the Advisor’s or sub-advisor’s judgment in this respect will be correct. The Commodity Futures Trading Commission (“CFTC”) and the various exchanges have established limits, referred to as “speculative position limits,” on the maximum net long or net short position that any person may hold or control in a particular futures contract.Trading limits are imposed on the number of contracts that any person may trade on a particular trading day.An exchange may order the liquidation of positions found to be in violation of these limits and it may impose sanctions or restrictions.These trading and positions limits will not have an adverse impact on a Fund’s strategies for hedging its securities. Futures purchased or sold by the World ex-US Fund and related options will normally be traded in foreign securities.Participation in foreign futures and foreign options transactions involves the execution and clearing of trades on or subject to the rules of a foreign board of trade.Neither the National Futures Association nor any domestic exchange regulates activities of any foreign boards of trade, including the execution, delivery and clearing of transactions, or has the power to compel enforcement of the rules of a foreign board of trade or any applicable foreign law.This is true even if the exchange is formally linked to a domestic market so that a position taken on the market may be liquidated by a transaction on another market.Moreover, such laws or regulations will vary depending on the foreign country in which the foreign futures or foreign options transaction occurs. For these reasons, customers who trade foreign futures of foreign options contracts may not be afforded certain of the protective measures provided by the Commodity Exchange Act, the CFTC’s regulations and the rules of the National Futures Association and any domestic exchange, including the right to use reparations proceedings before the CFTC and arbitration proceedings provided by the National Futures Association or any domestic futures exchange.In particular, the World ex-US Fund’s investments in foreign futures or foreign options transactions may not be provided the same protections in respect of transactions on U.S. futures exchanges.In addition, the price of any foreign futures or foreign options contract and, therefore the potential profit and loss thereon may be affected by any variance in the foreign exchange rate between the time an order is placed and the time it is liquidated, offset or exercised. Other Investment Companies Each Fund currently intends to limit its investments in securities issued by other investment companies (including exchange traded funds (“ETFs”)) so that, as determined immediately after a purchase of such securities is made: (i)not more than 5% of the value of a Fund’s total assets will be invested in the securities of any one investment company; (ii)not more than 10% of the value of its total assets will be invested in the aggregate in securities of investment companies as a group; and (iii)not more than 3% of the outstanding voting stock of any one investment company will be owned by a Fund as a whole. In addition, each of the Funds may invest from time to time in securities issued by other investment companies that invest in high-quality, short-term debt securities. Securities of other investment companies will be acquired by a Fund within the limits prescribed by the 1940 Act.As a shareholder of another investment company, a Fund would bear, along with other shareholders, its pro rata portion of the other investment company’s expenses, including advisory fees, and such fees and other expenses will be borne indirectly by a Fund’s shareholders.These expenses would be in addition to the advisory and other expenses that a Fund bears directly in connection with its own operations. An ETF, a type of investment company that trades like common stock on an exchange, usually represents a fixed portfolio of securities designed to track the performance and dividend yield of a particular domestic or foreign market index. An investment in an ETF generally presents the same primary risk as an investment in a conventional mutual fund (i.e., one that is not exchange traded) that has the same investment objective, strategies and policies.The price of an ETF can fluctuate within a wide range, and the Fund could lose money investing in an ETF if the prices of the securities owned by the ETF go down.In addition, ETFs are subject to the following risks that do not apply to conventional mutual funds: (1) the market price of the ETF’s shares may trade at a discount to their net asset value; (2) an active trading market for an ETF’s shares may not develop or be maintained; or (3) trading of an ETF’s shares may be halted if the listing exchange’s officials deem such action appropriate, if the shares are de-listed from the exchange, or upon the activation of market-wide “circuit breakers” (which are tied to large decreases in stock prices) halts stock trading generally. When-Issued Purchases, Delayed Delivery and Forward Commitments Each Fund may purchase or sell particular securities with payment and delivery taking place at a later date.The price or yield obtained in a transaction may be less favorable than the price or yield available in the market when the securities delivery takes place.A Fund’s forward commitments and when-issued purchases are not expected to exceed 25% of the value of its total assets absent unusual market conditions.When any Fund agrees to purchase securities on a when-issued or delayed delivery basis or enter into a forward commitment to purchase securities, it will maintain Segregated Assets in accordance with pertinent SEC positions in an amount equal to the amount of the commitment. When-issued and forward commitment transactions involve the risk that the price or yield obtained in a transaction (and therefore the value of a security) may be less favorable then the price or yield (and therefore the value of a security) available in the market when the delivery of the securities takes place. If deemed advisable as a matter of investment strategy, a Fund may dispose of or renegotiate a commitment after it is entered into, and may sell securities it has committed to purchase before those securities are delivered to a Fund on the settlement date.In these cases, a Fund may realize a capital gain or loss. When a Fund engages in when-issued, delayed delivery and forward commitment transactions, it relies on the other party to consummate the trade.Failure of such party to do so may result in a Fund incurring a loss or failing to receive a cumulative profit on the trade. The market value of the securities underlying a when-issued purchase or a forward commitment to purchase securities, and any subsequent fluctuations in their market value, are taken into account when determining the net asset value of a Fund starting on the day the Fund agrees to purchase the securities. A Fund does not earn interest on the securities it has committed to purchase until they are paid for and delivered on the settlement date.When a Fund makes a forward commitment to sell securities it owns, the proceeds to be received upon settlement are included in such Fund’s assets.Fluctuations in the market value of the underlying securities are not reflected in the Fund’s net asset value as long as the commitment remains in effect. Short Sales Although not currently part of any of the Fund’s primary investment strategies, each Fund has the ability to make short sales.Short sales are transactions where a Fund sells securities it does not own in anticipation of a decline in the market value of the securities.A Fund must borrow the security to deliver it to the buyer.A Fund is then obligated to replace the security borrowed at the market price at the time of replacement.Until the security is replaced, a Fund is required to pay the lender any dividends or interest which accrues on the security during the loan period.To borrow the security, a Fund also may be required to pay a premium, which would increase the cost of the security sold.To the extent necessary to meet margin requirements, the broker will retain proceeds of the short sale until the short position is closed out.The Advisor anticipates that the frequency of short sales will vary substantially under different market conditions and each Fund does not intend that any significant amount of its assets, as a matter of practice, will be in short sales, if any. In addition to the short sales discussed above, each Fund also has the ability to make short sales “against the box,” a transaction in which a Fund enters into a short sale of a security owned by such Fund.A broker holds the proceeds of the short sale until the settlement date, at which time a Fund delivers the security to close the short position.A Fund receives the net proceeds from the short sale. registration under the 1940 Act. Mortgage-Backed Securities The Core Fixed Income Fund may purchase mortgage-backed securities.Mortgage-backed securities are interests in pools of mortgage loans, including mortgage loans made by savings and loan institutions, mortgage bankers, commercial banks and others.Pools of mortgage loans are assembled as securities for sale to investors by various governmental, government-related and private organizations as further described below.The Core Fixed Income Fund may also purchase debt securities which are secured with collateral consisting of mortgage-backed securities (“Collateralized Mortgage Obligations”) and in other types of mortgage-related securities.Mortgage-backed securities may be issued or guaranteed by U.S. government entities, such as the Government National Mortgage Association (“GNMA”), or by private lenders. The timely payment of principal and interest on mortgage-backed securities issued or guaranteed by GNMA is backed by GNMA and the full faith and credit of the U.S. government.These guarantees, however, do not apply to the market value of fund shares.Also, securities issued by GNMA and other mortgage-backed securities may be purchased at a premium over the maturity value of the underlying mortgages.This premium is not guaranteed and would be lost if prepayment occurs.Mortgage-backed securities issued by U.S. government agencies or instrumentalities other than GNMA are not “full faith and credit” obligations.Unscheduled or early payments on the underlying mortgages may shorten the securities’ effective maturities and reduce returns.A Fund may agree to purchase or sell these securities with payment and delivery taking place at a future date.A decline in interest rates may lead to a faster rate of repayment of the underlying mortgages and expose the fund to a lower rate of return upon reinvestment.To the extent that such mortgage-backed securities are held by a Fund, the prepayment right of mortgagors may limit the increase in net asset value of the Fund because the value of the mortgage-backed securities held by the Fund may not appreciate as rapidly as the price of noncallable debt securities. Interests in pools of mortgage-backed securities differ from other forms of debt securities, which normally provide for periodic payment of interest in fixed amounts with principal payments at maturity or specified call dates.Instead, these securities provide a monthly payment which consists of both interest and principal payments.In effect, these payments are a “pass-through” of the monthly payments made by the individual borrowers on their mortgage loans, net of any fees paid to the issuer or guarantor of such securities.Additional payments are caused by repayments of principal resulting from the sale of the underlying property, refinancing or foreclosure, net of fees or costs which may be incurred.Some mortgage-backed securities (such as securities issued by the GNMA) are described as “modified pass-through.”These securities entitle the holder to receive all interest and principal payments owed on the mortgage pool, net of certain fees, at the scheduled payments dates regardless of whether or not the mortgagor actually makes the payment. Commercial banks, savings and loan institutions, private mortgage insurance companies, mortgage bankers and other secondary market issuers also create pass-through pools of conventional mortgage loans.Such issuers may, in addition, be the originators and/or servicers of the underlying mortgage loans as well as the guarantors of the mortgage-related securities.Pools created by such non-governmental issuers generally offer a higher rate of interest than government and government-related pools because there are no direct or indirect government or agency guarantees of payments.However, timely payment of interest and principal of these pools may be supported by various forms of insurance or guarantees, including individual loan, title, pool and hazard insurance and letters of credit.The insurance guarantees are issued by governmental entities, private insurers and the mortgage poolers.Such insurance and guarantees and the creditworthiness of the issuers thereof are generally considered in determining whether a mortgage-related security meets a Fund’s investment quality standards.There can be no assurance that the private insurers or guarantors can meet their obligations under the insurance policies or guarantee or guarantees, even if through an examination of the loan experience and practices of the originators/servicers and poolers, the Advisor determines that the securities meet the Fund’s quality standards. Collateralized Mortgage Obligations (“CMOs”) and Real Estate Mortgage Investment Conduits (“REMICs”) The Funds may invest in CMOs and REMICs.A CMO is a debt security on which interest and prepaid principal are paid, in most cases, semi-annually.CMOs may be collateralized by whole mortgage loans but are more typically collateralized by portfolios of mortgage pass-through securities guaranteed by GNMA, the Federal Home Loan Mortgage Company, or Fannie Mae© and their income streams. Privately-issued CMOs tend to be more sensitive to interest rates than government-issued CMOs. CMOs are structured into multiple classes, each bearing a different stated maturity.Actual maturity and average life will depend upon the prepayment experience of the collateral.CMOs provide for a modified form of call protection through a de facto breakdown of the underlying pool of mortgages according to how quickly the loans are repaid.Monthly payments of principal received from the pool of underlying mortgages, including prepayments, is first returned to investors holding the shortest maturity class.The investors holding the longer maturity classes receive principal only after the first class has been retired.An investor is partially guarded against a sooner than desired return of principal because of the sequential payments. In a typical CMO transaction, a corporation issues multiple series (e.g., A, B, C, Z) of CMO bonds (“Bonds”).Proceeds of the Bond offering are used to purchase mortgages or mortgage pass-through certificates (“Collateral”).The Collateral is pledged to a third party trustee as security for the Bonds. Principal and interest payments from the Collateral are used to pay principal on the Bonds in the order A, B, C, Z.The Fund A, B and C Bonds all bear current interest.Interest on the Fund Z Bond is accrued and added to principal and a like amount is paid as principal on the Fund A, B, or C Bond currently being paid off.When the Fund A, B and C Bonds are paid in full, interest and principal on the Fund Z Bond begins to be paid currently.With some CMOs, the issuer serves as a conduit to allow loan originators (primarily builders or savings and loan associations) to borrow against their loan portfolios.REMICs are private entities formed for the purpose of holding a fixed pool of mortgages secured by an interest in real property.REMICs are similar to CMOs in that they issue multiple classes of securities. CMOs and REMICs issued by private entities are not government securities and are not directly guaranteed by any government agency.They are secured by the underlying collateral of the private issuer.Yields on privately-issued CMOs, as described above, have been historically higher than yields on CMOs issued or guaranteed by U.S. government agencies. However, the risk of loss due to default on such instruments is higher since they are not guaranteed by the U.S. government.Such instruments also tend to be more sensitive to interest rates than U.S. government-issued CMOs.For federal income tax purposes, a Fund will be required to accrue income on CMOs and REMICs regular interests using the “catch-up” method, with an aggregate prepayment assumption. Asset-Backed Securities The Core Fixed Income Fund may purchase debt obligations known as “asset-backed securities.” Asset-backed securities are securities that represent a participation in, or are secured by and payable from, a stream of payments generated by particular assets, most often a pool or pools of similar assets (e.g., receivables on home equity and credit loans and receivables regarding automobile, credit card, mobile home and recreational vehicle loans, wholesale dealer floor plans and leases). Such receivables are securitized in either a pass-through or a pay-through structure.Pass-through securities provide investors with an income stream consisting of both principal and interest payments based on the receivables in the underlying pool.Pay-through asset-backed securities are debt obligations issued usually by a special purpose entity, which are collateralized by the various receivables and in which the payments on the underlying receivables provide that the Fund pay the debt service on the debt obligations issued.The Core Fixed Income Fund may invest in these and other types of asset-backed securities that may be developed in the future. The credit quality of most asset-backed securities depends primarily on the credit quality of the assets underlying such securities, how well the entity issuing the security is insulated from the credit risk of the originator or any other affiliated entities, and the amount and quality of any credit support provided to the securities.The rate of principal payment on asset-backed securities generally depends on the rate of principal payments received on the underlying assets which in turn may be affected by a variety of economic and other factors.As a result, the yield on any asset-backed security is difficult to predict with precision and actual yield to maturity may be more or less than the anticipated yield to maturity.Asset-backed securities may be classified as “pass-through certificates” or “collateralized obligations.” Asset-backed securities are often backed by a pool of assets representing the obligations of a number of different parties.To lessen the effect of failures by obligors on underlying assets to make payment, such securities may contain elements of credit support.Such credit support falls into two categories: (i)liquidity protection; and (ii)protection against losses resulting from ultimate default by an obligor on the underlying assets.Liquidity protection refers to the provision of advances, generally by the entity administering the pool of assets, to ensure that the receipt of payments due on the underlying pool is timely.Protection against losses resulting from ultimate default enhances the likelihood of payments of the obligations on at least some of the assets in the pool.Such protection may be provided through guarantees, insurance policies or letters of credit obtained by the issuer or sponsor from third parties, through various means of structuring the transaction or through a combination of such approaches. Due to the shorter maturity of the collateral backing such securities, there is less of a risk of substantial prepayment than with mortgage-backed securities.Asset-backed securities do, however, involve certain risks not associated with mortgage-backed securities, including the risk that security interests cannot be adequately, or in many cases, ever, established.In addition, with respect to credit card receivables, a number of state and federal consumer credit laws give debtors the right to set off certain amounts owed on the credit cards, thereby reducing the outstanding balance.In the case of automobile receivables, there is a risk that the holders may not have either a proper or first security interest in all of the obligations backing such receivables due to the large number of vehicles involved in a typical issuance and technical requirements under state laws.Therefore, recoveries on repossessed collateral may not always be available to support payments on the securities. Examples of credit support arising out of the structure of the transaction include “senior-subordinated securities” (multiple class securities with one or more classes subordinate to other classes as to the payment of principal thereof and interest thereon, with the result that defaults on the underlying assets are borne first by the holders of the subordinated class), creation of “reserve funds” (where cash or investments, sometimes funded from a portion of the payments on the underlying assets, are held in reserve against future losses) and “over collateralization” (where the scheduled payments on, or the principal amount of, the underlying assets exceeds that required to make payments of the securities and pay any servicing or other fees).The degree of credit support provided for each issue is generally based on historical credit information respecting the level of credit risk associated with the underlying assets.Delinquencies or losses in excess of those anticipated could adversely affect the return on an investment in such issue. Interest Rate Swaps, Mortgage Swaps, Credit Swaps, Currency Swaps, Total Return Swaps, Options on Swaps and Interest Rate Caps, Floors and Collars The Core Fixed Income Fund may enter into interest rate, mortgage, credit, currency and total return swaps, as well as interest rate caps, floors and collars. The Core Fixed Income Fund may also purchase and write (sell) options contracts on swaps, referred to as “swaptions”. The Fund may enter into swap transactions for hedging purposes or to seek to increase total return. Interest rate swaps involve the exchange by the Fund with another party of their respective commitments to pay or receive interest, such as an exchange of fixed-rate payments for floating rate payments. Mortgage swaps are similar to interest rate swaps in that they represent commitments to pay and receive interest. The notional principal amount, however, is tied to a reference pool or pools of mortgages. Credit swaps involve the receipt of floating or fixed rate payments in exchange for assuming potential credit losses of an underlying security. Credit swaps give one party to a transaction the right to dispose of or acquire an asset (or group of assets), or the right to receive or make a payment from the other party, upon the occurrence of specified credit events. Currency swaps involve the exchange of the parties’ respective rights to make or receive payments in specified currencies. Total return swaps are contracts that obligate a party to pay or receive interest in exchange for payment by the other party of the total return generated by a security, a basket of securities, an index, or an index component. A swaption is an option to enter into a swap agreement. Like other types of options, the buyer of a swaption pays a non-refundable premium for the option and obtains the right, but not the obligation, to enter into an underlying swap on agreed-upon terms. The seller of a swaption, in exchange for the premium, becomes obligated (if the option is exercised) to enter into an underlying swap on agreed-upon terms. The purchase of an interest rate cap entitles the purchaser, to the extent that a specified index exceeds a predetermined interest rate, to receive payment of interest on a notional principal amount from the party selling such interest rate cap. The purchase of an interest rate floor entitles the purchaser, to the extent that a specified index falls below a predetermined interest rate, to receive payments of interest on a notional principal amount from the party selling the interest rate floor. An interest rate collar is the combination of a cap and a floor that preserves a certain return within a predetermined range of interest rates. Since interest rate, mortgage, credit and currency swaps and interest rate caps, floors and collars are individually negotiated, the Fund expects to achieve an acceptable degree of correlation between its portfolio investments and its swap, cap, floor and collar positions. A great deal of flexibility is possible in the way swap transactions are structured. However, generally the Core Fixed Income Fund will enter into interest rate, total return and mortgage swaps on a net basis, which means that the two payment streams are netted out, with the Fund receiving or paying, as the case may be, only the net amount of the two payments. Interest rate and mortgage swaps do not normally involve the delivery of securities, other underlying assets or principal. Accordingly, the risk of loss with respect to interest rate and mortgage swaps is normally limited to the net amount of payments that the Fund is contractually obligated to make. If the other party to an interest rate swap defaults, the Fund’s risk of loss consists of the net amount of payments that the Fund is contractually entitled to receive, if any. In contrast, currency swaps usually involve the delivery of the entire principal amount of one designated currency in exchange for the other designated currency. Therefore, the entire principal value of a currency swap is subject to the risk that the other party to the swap will default on its contractual delivery obligations. To the extent that the Fund’s potential exposure in a transaction involving a swap or an interest rate floor, cap or collar is covered by the segregation of cash or liquid assets, the Fund and the Advisor believe that the transactions do not constitute senior securities under the 1940 Act and, accordingly, will not treat them as being subject to a Fund’s borrowing restrictions. The Core Fixed Income Fund will not enter into any interest rate, mortgage or credit swap transactions unless the unsecured commercial paper, senior debt or claims-paying ability of the other party is rated either A or A-1 or better by S&P’s® or A or P-1 or better by Moody’s or their equivalent ratings. The Core Fixed Income Fund will not enter into any currency swap transactions unless the unsecured commercial paper, senior debt or claims–paying ability of the other party thereto is rated investment grade by S&P’s® or Moody’s, or, if unrated by such rating organization, determined to be of comparable quality by the Advisor. If there is a default by the other party to such a transaction, the Fund will have contractual remedies pursuant to the agreements related to the transaction. The swap market has grown substantially in recent years with a large number of banks and investment banking firms acting both as principals and as agents utilizing standardized swap documentation. As a result, the swap market has become relatively liquid in comparison with the markets for other similar instruments which are traded in the interbank market.The use of interest rate, mortgage, credit, total return and currency swaps, as well as interest rate caps, floors and collars, is a highly specialized activity which involves investment techniques and risks different from those associated with ordinary portfolio securities transactions. If the Advisor is incorrect in its forecasts of market values, credit quality, interest rates and currency exchange rates, the investment performance of the Fund would be less favorable than it would have been if such aninvestment technique were not used. Warrants Each of the Funds has the ability to purchase warrants and similar rights, which are privileges issued by corporations enabling the owners to subscribe to and purchase a specified number of shares of the corporation at the specified price during a specified period of time.Warrants do not represent ownership of the securities, but only the right to buy them.They have no voting rights, pay no dividends and have no rights with respect to the assets of the company issuing them.Warrants differ from call options in that warrants are issued by the issuer of the security that may be purchased on their exercise, whereas call options may be written or issued by anyone.The prices of warrants do not necessarily move parallel to the prices of the underlying securities. The purchase of warrants involves the risk that a Fund could lose the purchase value of a warrant if the right to subscribe to additional shares is not exercised prior to the warrant’s expiration.Also, the purchase of warrants involves the risk that the effective price paid for the warrant added to the subscription price of the related security may exceed the value of the subscribed security’s market price, such as when there is no movement in the level of the underlying security.During normal market conditions, no more than 5% of each Fund’s net assets will be invested in warrants.This 5% limit includes warrants that are not listed on any stock exchange.Warrants acquired by the World ex-US Fund in units or attached to securities are not subject to these limits. Stripped Securities Each Fund has the ability to purchase participations in trusts that hold U.S. Treasury and agency securities (such as Treasury Investment Growth Receipts (“TIGRs”) and Certificates of Accrual on Treasury Securities (“CATs”)) and also may purchase Treasury receipts and other “stripped” securities that evidence ownership in either the future interest payments or the future principal payments of U.S. government obligations.These participations are issued at a discount to their “face value,” and may (particularly in the case of stripped mortgage-backed securities) exhibit greater price volatility than ordinary debt securities because of the manner in which their principal and interest are returned to investors. Temporary Investments Under normal market conditions, each Fund may have money received from the purchase of Fund shares, or money received on the sale of its portfolio securities for which suitable investments consistent with such Fund’s investment objective(s) are not immediately available.Under these circumstances, each Fund may have such monies invested in cash or cash equivalents in order to earn income on this portion of its assets.Cash equivalents include money market mutual funds, investments such as U.S. government obligations, repurchase agreements, bank obligations, commercial paper and corporate bonds with remaining maturities of thirteen months or less.A Fund may also have a portion of its assets invested in cash equivalents in order to meet anticipated redemption requests or if other suitable securities are unavailable.In addition, each Fund may reduce its holdings in equity and other securities and may invest in cash and cash equivalents for temporary defensive purposes, during periods in which the Advisor or sub-advisor believes changes in economic, financial or political conditions make it advisable. Bank obligations include bankers’ acceptances, negotiable certificates of deposit and non-negotiable time deposits, including U.S. dollar-denominated instruments issued or supported by the credit of U.S. or foreign banks or savings institutions.Although each of the Funds, except the Tax-Exempt Fixed Income Fund, may invest in money market obligations of foreign banks or foreign branches of U.S. banks only where the Advisor and/or sub-advisor determines the instrument to present minimal credit risks, such investments may nevertheless entail risks that are different from those of investments in domestic obligations of U.S. banks due to differences in political, regulatory and economic systems and conditions.All investments in bank obligations are limited to the obligations of financial institutions having more than $1 billion in total assets at the time of purchase, and investments by each Fund in the obligations of foreign banks and foreign branches of U.S. banks will not exceed 10% of such Fund’s total assets at the time of purchase.Each Fund may also make interest-bearing savings deposits in commercial and savings banks in amounts not in excess of 10% of its net assets. Investments by a Fund in commercial paper will consist of issues rated at the time of investment as A-1 and/or P-1 by S&P®, Moody’s or a similar rating by another NRSRO.In addition, a Fund may acquire unrated commercial paper and corporate bonds that are determined by the Advisor or sub-advisor at the time of purchase to be of comparable quality to rated instruments that may be acquired by such Fund as previously described. Repurchase and Reverse Repurchase Agreements Under a repurchase agreement, a Fund agrees to buy securities guaranteed as to payment of principal and interest by the U.S. government or its agencies from a qualified bank or broker-dealer and then to sell the securities back to the bank or broker-dealer after a short period of time (generally, less than seven days) at a higher price.The bank or broker-dealer must transfer to a Fund’s custodian securities with an initial market value of at least 100% of the dollar amount invested by a Fund in each repurchase agreement.The Advisor or sub-advisor will monitor the value of such securities daily to determine that the value equals or exceeds the repurchase price. Repurchase agreements may involve risks in the event of default or insolvency of the bank or broker-dealer, including possible delays or restrictions upon a Fund’s ability to sell the underlying securities.A Fund will enter into repurchase agreements only with parties who meet certain creditworthiness standards, i.e., banks or broker-dealers that the Advisor or sub-advisor has determined present no serious risk of becoming involved in bankruptcy proceedings within the time frame contemplated by the repurchase transaction. The Funds may also each enter into reverse repurchase agreements.Under a reverse repurchase agreement, a Fund agrees to sell a security in its portfolio and then to repurchase the security at an agreed-upon price, date and interest payment.A Fund will maintain Segregated Assets in accordance with pertinent SEC positions with a value equal to the value of its obligation under the agreement, including accrued interest.The securities subject to the reverse repurchase agreement will be marked-to-market daily. The use of repurchase agreements by a Fund involves certain risks.For example, if the other party to a repurchase agreement defaults on its obligation to repurchase the underlying security at a time when the value of the security has declined, a Fund may incur a loss upon disposition of the security.If the other party to the agreement becomes insolvent and subject to liquidation or reorganization under the bankruptcy code or other laws, a court may determine that the underlying security is collateral for the loan by a Fund not within the control of that Fund, and therefore the realization by a Fund on the collateral may be automatically stayed.Finally, it is possible that a Fund may not be able to substantiate its interest in the underlying security and may be deemed an unsecured creditor of the other party to the agreement.While the Advisor or sub-advisor acknowledges these risks, it is expected that if repurchase agreements are otherwise deemed useful to a Fund, these risks can be controlled through careful monitoring procedures. U.S. Government Obligations Each Fund may invest in a variety of U.S. Treasury obligations including bonds, notes and bills that mainly differ only in their interest rates, maturities and time of issuance.The Funds may also each invest in other securities issued or guaranteed by the U.S. government, its agencies and instrumentalities, such as obligations of Federal Home Loan Banks, Federal Farm Credit Banks, Federal Land Banks, the Federal Housing Administration, Farmers Home Administration, Export-Import Bank of the United States, Small Business Administration, GNMA, Fannie Mae©, General Services Administration, Central Bank for Cooperatives, Federal Home Loan Mortgage Corporation, Federal Intermediate Credit Banks, Maritime Administration and Resolution Trust Corp.Government agency obligations have different levels of credit support and therefore, different degrees of credit risk.Securities issued by agencies and instrumentalities of the U.S. government that are supported by the full faith and credit of the United States, such as the Federal Housing Administration and Ginnie Mae®, present little credit risk. Government agencyobligations also include instruments issued by certain instrumentalities established or sponsored by the U.S. government, including the Federal Home Loan Banks, the Federal National Mortgage Association (‘‘FNMA" or "Fannie Mae©"), and the Federal Home Loan Mortgage Corporation (‘‘FHLMC’’ or "Freddie Mac©"). Although these securities are issued, in general, under the authority of an Act of Congress, the U.S. government is not obligated to provide financial support to the issuing instrumentalities and these securities are neither insured nor guaranteed by the U.S. government. The U.S. Department of the Treasury has the authority to support FNMA and FHLMC by purchasing limited amounts of their respective obligations. In addition, the U.S. government has recently provided financial support to FNMA and FHLMC with respect to their debt obligations. However, no assurance can be given that the U.S. government willalways do so or would do so yet again. Election to Invest Fund Assets Pursuant to Master/Feeder Fund Structure In lieu of investing directly, the Funds are authorized to seek to achieve their investment objective(s) by converting to a master/feeder fund structure pursuant to which each Fund would invest all of its investable assets in a corresponding investment company having substantially the same investment objective(s) and policies as the Fund. The Funds’ methods of operation and shareholder services would not be materially affected by their investment in other investment companies (“Master Portfolios”) having substantially the same investment objective and policies as the corresponding Funds, except that the assets of the Funds may be managed as part of a larger pool.If the Funds invested all of their assets in corresponding Master Portfolios, they would hold only beneficial interests in the Master Portfolios; the Master Portfolios would directly invest in individual securities of other issuers.The Funds would otherwise continue their normal operation.The Board of Trustees would retain the right to withdraw any Fund’s investment from its corresponding Master Portfolio at any time it determines that it would be in the best interest of shareholders; such Fund would then resume investing directly in individual securities of other issuers or invest in another Master Portfolio. There is no immediate intention to convert the Funds to a master/feeder fund structure.The Board of Trustees has authorized this non-fundamental investment policy to facilitate such a conversion in the event that the Board of Trustees determines that such a conversion is in the best interest of the Funds’ shareholders.If the Board of Trustees so determines, it will consider and evaluate specific proposals prior to the implementation of the conversion to a master/feeder fund structure.Further, the Funds’ Prospectus and SAI would be amended to reflect the implementation of the Funds’ conversion and their shareholders would be notified. Disclosure of Portfolio Holdings The Board of Trustees has adopted a policy and procedures relating to the disclosure of the Funds’ portfolio holdings information (the “Policy”).Generally, the Policy restricts the disclosure of portfolio holdings data to certain persons or entities, under certain conditions.In all cases, the Trust’s Chief Compliance Officer (or designee) is responsible for authorizing the disclosure of a Fund’s portfolio holdings, and for monitoring that the Funds do not accept compensation or consideration of any sort in return for the preferential release of portfolio holdings information.Any such disclosure is made only if consistent with the general anti-fraud provisions of the federal securities laws and the Advisor’s fiduciary duties to its clients, including the Funds. The Trust’s Chief Compliance Officer and staff are responsible for monitoring the disclosure of portfolio holdings information and ensuring that any such disclosures are made in accordance with the Policy.The Board of Trustees has, through the adoption of the Policy, delegated the monitoring of the disclosure of portfolio holdings information to the Advisor’s compliance staff.The Board of Trustees reviews the Policy for operational effectiveness and makes revisions as needed, in order to ensure that the disclosures are in the best interest of the shareholders and to address any conflicts between the shareholders of the Funds and those of the Advisor or any other affiliate of the Funds. In accordance with the Policy, each Fund will disclose its portfolio holdings periodically, to the extent required by applicable federal securities laws.These disclosures include the filing of a complete schedule of each Fund’s portfolio holdings with the SEC semi-annually on Form N-CSR and following the Fund’s first and third fiscal quarters, on Form N-Q.These filings are available to the public through the EDGAR Database on the SEC’s Internet website at:http://www.sec.gov.The Funds will also post their respective portfolio holdings on their website at www.GenworthWealth.com, subject to a month’s lag, on the first business day following the calendar month end.The Trust’s Compliance Officer (or designee) will conduct periodic reviews of compliance with the procedures established by the Policy. The Policy also provides that a Fund’s portfolio holdings information may be released to selected third parties only when the Fund has a legitimate business purpose for doing so and the recipients are subject to a duty of confidentiality (including appropriate related limitations on trading), either through the nature of their relationship with the Funds or through a confidentiality agreement. Under the Policy, the Funds also may share their portfolio holdings information with certain primary service providers that have a legitimate business need for such information, including, but not limited to, the Funds’ custodian, administrator, proxy voting vendor, consultants, legal counsel and independent registered public accounting firm as well as ratings agencies.The Trust’s service arrangements with each of these entities include a duty of confidentiality (including appropriate limitations on trading) regarding portfolio holdings data by each service provider and its employees, either by law or by contract.In addition, because the Funds are managed using a multi-advisor approach, the Advisor will, from time to time, add or replace sub-advisors to the Funds.In these instances, a Fund’s portfolio holdings may be disclosed in advance (typically 10-20 days) to the incoming sub-advisor to allow the sub-advisor to implement as streamlined a transition as possible. Management of the Funds Board of Trustees The management and affairs of the Funds are supervised by the Board of Trustees of the Trust (the “Board”).The Board consists of five individuals, four of whom are not “interested persons” of the Trust, as that term is defined in the 1940 Act (the “Independent Trustees”).The Trustees are fiduciaries for the Funds’ shareholders and are governed by the laws of the State of Delaware in this regard.The Board establishes policies for the operation of the Funds and appoints the officers who conduct the daily business of the Funds.The current Trustees and officers of the Trust and their years of birth are listed below with their addresses, present positions with the Trust, term of office with the Trust and length of time served, principal occupations over at least the last five years and other directorships/trusteeships held. Name, Address and Year of Birth Position with the Trust Term of Office and Length of Time Served Principal Occupations During the Past Five Years Number of Portfolios in Fund Complex Overseen by Trustee OtherDirectorship/ TrusteeshipPositions held by Trustee Independent Trustees William J. Klipp Year of Birth: 1955 c/o Genworth Financial Wealth Management, Inc. 2300 Contra Costa Boulevard Suite 600 Pleasant Hill, CA 94523-3967 Lead Independent Trustee Indefinite term since January 2001; Lead Independent Trustee since May 2007. Retired; President and Chief Operating Officer, Charles Schwab Investment Management, Inc. and Executive Vice President, Schwab Funds (1993 to 1999). [] Trustee, Adelante Funds (2000 to 2010). Leonard H. Rossen Year of Birth: 1932 c/o Genworth Financial Wealth Management, Inc. 2300 Contra Costa Boulevard Suite 600 Pleasant Hill, CA 94523-3967 Independent Trustee Indefinite term since January 2001. President, Len Rossen Consulting (a legal consulting firm) (1999 to present). [] None R. Thomas DeBerry Year of Birth: 1941 c/o Genworth Financial Wealth Management, Inc. 2300 Contra Costa Boulevard Suite 600 Pleasant Hill, CA 94523-3967 Independent Trustee Indefinite term since January 2001. Retired; President, DeBerry Consulting (a securities consulting firm), (1988 to present). [] None Dennis G. Schmal Year of Birth: 1947 c/o Genworth Financial Wealth Management, Inc. 2300 Contra Costa Boulevard Suite 600 Pleasant Hill, CA 94523-3967 Independent Trustee Indefinite term since July 2007. Self-employed consultant (2003 to present). [] Trustee, Grail Advisors ETF Trust (2009 to present); Trustee, Wells Fargo Multi-Strategy 100 Fund (closed-end hedge fund) (2008 to present); Director/ Chairman, Pacific Metrics Corp. (educational services) (2005 to present); Director, Varian Semiconductor Equipment Associates, Inc. (2004 to present); Director, Merriman Curhan Ford Group, Inc.(financial services) (2003 to present). Interested Trustees Ronald Cordes* Year of Birth: 1959 c/o Genworth Financial Wealth Management, Inc. 2300 Contra Costa Boulevard Suite 600 Pleasant Hill, CA 94523-3967 Chairman of the Board and Trustee
